Exhibit 10.3

 

CONFIDENTIAL TREATMENT MATERIAL

 

CONFIDENTIAL TREATMENT REQUESTED:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission (the “Commission”).

 

 

AMENDED AND RESTATED BUY-IN LICENSE AGREEMENT

 

 

between

 

 

ARIAD Pharmaceuticals, Inc.

 

 

and

 

 

ARIAD Pharmaceuticals (Europe) Sarl

 

 

and

 

 

Incyte Corporation (as guarantor)

 

 

--------------------------------------------------------------------------------

 

 

 

 





--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

TABLE OF CONTENTS

 

 

 

ARTICLE 1 – DEFINITIONS


2 

ARTICLE 2 – GRANT OF LICENSES


18 

ARTICLE 3 – RESERVED TERRITORIES AND NON-COMPETITION


19 

ARTICLE 4 – DEVELOPMENT AND COMMERCIALIZATION COMMITTEES


23 

ARTICLE 5 – DEVELOPMENT


25 

ARTICLE 6 - EXCHANGE OF OTHER KNOW-HOW


31 

ARTICLE 7 – PRICING AND REIMBURSEMENT


32 

ARTICLE 8 – REGULATORY MATTERS


32 

ARTICLE 9 – PHARMACOVIGILANCE


35 

ARTICLE 10 – SUPPLY, FORECASTS AND ORDERING


37 

ARTICLE 11 – SHIPMENT AND DELIVERY


39 

ARTICLE 12 – MANUFACTURING OF THE PRODUCT


41 

ARTICLE 13 – QUALITY ASSURANCE


43 

ARTICLE 14 - RECALLS AND PRODUCT WITHDRAWAL


44 

ARTICLE 15 – COMMERCIALIZATION OF THE PRODUCT


45 

ARTICLE 16 – BUY-BACK OPTION


47 

ARTICLE 17 – MEDICAL AFFAIRS ACTIVITIES


48 

ARTICLE 18 – TRADEMARKS


49 

ARTICLE 19 – CONSIDERATION AND PAYMENTS


51 

ARTICLE 20 – REPRESENTATIONS AND WARRANTIES


56 

ARTICLE 21 – COMPLIANCE WITH LAW; DATA PRIVACY; ANTI-BRIBERY AND ANTI-CORRUPTION


59 

ARTICLE 22 – INDEMNIFICATION, LIMITATIONS OF LIABILITY AND INSURANCE


60 

ARTICLE 23 – THE PATENTS


63 

ARTICLE 24 – CONFIDENTIALITY


68 

ARTICLE 25 – TERM


70 

ARTICLE 26 – TERMINATION


70 

ARTICLE 27 – FORCE MAJEURE


73 

ARTICLE 28 – LAW TO GOVERN


74 

ARTICLE 29 – DISPUTE RESOLUTION


74 

ARTICLE 30 – MISCELLANEOUS


75 

 

 

APPENDICES

 

APPENDIX 1.18 – ARIAD US TRADEMARKS

 

APPENDIX 1.21 – BCR-ABL INHIBITOR COMPOUND ASSAY

 

APPENDIX 1.35 – COMMERCIALIZATION PLAN

 

APPENDIX 1.40 – PONATINIB STRUCTURE

 

APPENDIX 1.62 – DISTRIBUTION AGREEMENTS

 

APPENDIX 1.128 – PATENTS

 

APPENDIX 1.134 – PRIMARY EFFICACY ENDPOINT

 

APPENDIX 1.138 – PROPOSED STUDIES

 

APPENDIX 1.161 – SUPERIORITY

 

APPENDIX 1.167 – TERRITORY

 

APPENDIX 1.175 – TRANSITION BACK ARRANGEMENTS

 

APPENDIX 17.3 – ISTs

 

APPENDIX 19.8.2 – OFFSET

 

APPENDIX 20 - DISCLOSURE SCHEDULES

 

APPENDIX 20.1.17 – POST-MARKETING REQUIREMENTS

 

 

 



 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

THIS AMENDED AND RESTATED BUY-IN LICENSE AGREEMENT (“Agreement”) dated as of
June 1, 2016 (the “Effective Date”), between ARIAD Pharmaceuticals, Inc.,
(“ARIAD US”), a Delaware corporation and ARIAD Pharmaceuticals (Europe) Sarl,
(“ARIAD SWISSCO”), a Swiss limited liability company registered in Lausanne
(together, the “Parties” and, individually, each a “Party”) and Incyte
Corporation, a Delaware corporation (“Incyte Corporation”) solely in its
capacity as guarantor under Section 30.19.  This Agreement only comes into
effect on the Effective Date (as defined below) and shall be of no force or
effect if there is no Closing (as defined below). 

RECITALS

a.The Parties are engaged in the business of discovering, developing,
manufacturing and selling the Product (as defined below);

b.The Parties entered into a Buy-In License Agreement on August 7, 2012 (“Buy-In
License Agreement”), whereby ARIAD US granted to ARIAD SWISSCO a perpetual and
exclusive license to the Ponatinib Intangibles (as therein defined) for the
purposes of development and commercialization of the Product in certain
territories.  The Parties also entered into a Development Cost Sharing Agreement
on August 7, 2012 (the “CSA Agreement”) pursuant to which they agreed to share
the costs and risks of further developing the Product. 

c.ARIAD SWISSCO is an Affiliate of ARIAD Pharmaceuticals (Luxembourg) S.a.r.l.
(“ARIAD LUXCO”), a Luxembourg limited liability company registered in
Luxembourg. Pursuant to a Share Purchase Agreement (“Share Purchase Agreement”)
entered into on May 9, 2016 among ARIAD Pharmaceuticals (Cayman) L.P., a Cayman
Limited Partnership, ARIAD US (with respect to selected provisions only), Incyte
Europe S.a.r.l, an entity formed under the laws of Switzerland (“Incyte Europe”)
and Incyte Corporation (with respect to selected provisions only), Incyte Europe
will acquire the entire issued share capital in ARIAD LUXCO and, in connection
therewith, the parties thereto agreed that the Buy-in License Agreement would be
amended and restated on the terms of this Amended and Restated Buy-In License
Agreement.  The CSA Agreement will terminate effective on the Effective Date and
the costs of development will now be on the terms set out in this Agreement.

d.The Parties entered into a Loan Agreement on August 7, 2012 (the “Loan
Agreement”) pursuant to which ARIAD US loaned the monies to ARIAD SWISSCO to
enable it to pay the consideration under the Buy-In License Agreement.  In
consideration of ARIAD SWISSCO entering into this Agreement, ARIAD US has hereby
agreed to reduce all of the amount outstanding under the Loan Agreement and,
effective as of the Effective Date, the loan is no longer outstanding.

e.ARIAD SWISSCO wishes to continue to purchase the Product from ARIAD US for the
Territory, as further set forth herein.

f.The Parties agree that this preamble constitutes an integral part of this
Agreement and that all capitalized terms used in this preamble shall have the
respective meanings given above or in ARTICLE 1 or elsewhere in this Agreement.





 

1

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

NOW, THEREFORE, in consideration of the above premises and the mutual promises
set forth below, the Parties hereby agree as follows:

ARTICLE 1 – DEFINITIONS

Capitalized terms used in this Agreement shall have the meanings specified below
or elsewhere herein. 

1.1   “Acquired Party” has the meaning set forth in Section 3.3.2.

1.2   “Acquiring Party” has the meaning set forth in Section 3.3.2.

1.3   “Adverse Ruling” has the meaning set forth in Section 26.1.

1.4   “Affiliate” means any corporation or business entity that, whether now or
in the future, controls, is controlled by or is under common control with a
Party.  For the purposes of this definition, the terms “controls”, “controlled
by” and “under common control with” as used with respect to any Party, means (i)
to possess (directly or indirectly) the power to direct the management or
affairs of a corporation or other business entity, whether through ownership of
voting securities or other equity rights or by contract relating to voting
rights or corporate governance or otherwise, or (ii) to own, directly or
indirectly, more than [**] of the outstanding voting securities or other
ownership interest of such corporation or other business entity.  For purposes
of this Agreement, as of the Effective Date, ARIAD SWISSCO and ARIAD US are no
longer Affiliates of one another.

1.5   “Agreement” has the meaning set forth in the Preamble.

1.6   “Alliance Manager” has the meaning set forth in Section 4.6.

1.7   “Ancillary Research” means research other than Basic Research, in the case
of ARIAD SWISSCO conducted under the licenses granted to ARIAD SWISSCO pursuant
to this Agreement and in the case of ARIAD US, comparable research conducted by
ARIAD US, other than in connection with a clinical trial under this Agreement.

1.8   “Anti-Corruption Laws” means all Applicable Laws for the prevention of
fraud, kickbacks, bribery, corruption, racketeering, money laundering or
terrorism, including the FCPA, each, as amended from time to time.

1.9   “API” means the Compound in the active pharmaceutical ingredient form set
forth in the Specifications.

1.10  “Applicable Laws” means the applicable provisions of any and all national,
regional, state and local laws, treaties, statutes, rules, regulations,
administrative codes, and ordinances, and any and all directives, and orders or
administrative decisions of any governmental agency or authority (including
Regulatory Authorities) having jurisdiction over or related to the subject
matter in question, including Regulatory





 

2

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Requirements, Regulatory Laws, Export Control Laws, and the FCPA and other
Anti-Corruption Laws, which are applicable to the subject matter of this
Agreement.

1.11  “ARIAD LUXCO” has the meaning set forth in the Recitals.

1.12  “ARIAD SWISSCO” has the meaning set forth in the Preamble.

1.13  “ARIAD SWISSCO Improvements” means Know-how (for purposes of this
definition Know-how shall be the Know-how definition without clause (b) thereof
and references to ARIAD US therein shall be references to ARIAD SWISSCO) and any
associated Intellectual Property Rights arising after the Effective Date and
resulting from Development or Manufacturing activity conducted by ARIAD SWISSCO,
its Affiliates or Subcontractors but excluding Development Data.

1.14  “ARIAD SWISSCO Trademarks” means any word, name, symbol, color,
designation or device or any combination thereof that functions as a source
identifier, including any trademark, trade dress, brand mark, service mark,
trade name, brand name, logo, business symbol or domain names, whether or not
registered, to be used by ARIAD SWISSCO or its Affiliates or its or their
respective Sublicensees (as an alternative to the ARIAD US Trademark) and any
registrations thereof or any pending applications relating thereto (excluding,
in any event, any trademarks, service marks, names or logos that include any
corporate name or logo of the Parties or their Affiliates).  The ARIAD SWISSCO
Trademarks exclude the ARIAD US Trademarks.

1.15  “ARIAD US” has the meaning set forth in the Preamble.

1.16  “ARIAD US Improvements” means (i) Know How and any associated Intellectual
Property Rights arising after the Effective Date and resulting from Development
or Manufacturing activity conducted by ARIAD US, its Affiliates or
Subcontractors, but excluding Development Data ; and (ii) Know How and any
associated Intellectual Property Rights arising after the Effective Date and
resulting from the conduct of Basic Research by ARIAD US, its Affiliates or
Subcontractors; and (iii) any new technologies Controlled by ARIAD US or its
Affiliates and used by them in relation to Product during the Term.

1.17  “ARIAD US Successor” has the meaning set forth in Section 16.1.

1.18  “ARIAD US Trademarks” means any word, name, symbol, color, designation or
device or any combination thereof that functions as a source identifier,
including any trademark, trade dress, brand mark, service mark, trade name,
brand name, logo, business symbol or domain names, whether or not registered,
for the Product in the Territory used by ARIAD US for the Product in USA
including (a) the trademarks applications and registrations set forth in
Appendix 1.18 and (b) all registered and unregistered rights in such trademarks
set forth in Appendix 1.18, including all current and future registrations and
applications for registration of the same in the Territory and all renewals and
extensions thereto, in each case that are Controlled by ARIAD US or its
Affiliates.

1.19  “Basic Research” means research on the Compound’s [**] and all other
research the objective of which is a product [**] from the Product.





 

3

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

1.20  “BCR-ABL” means the chromosomal translocation designated as
t(9;22)(q34;q11) in the International System for Human Cytogenetic Nomenclature
(or a mutated or modified form thereof). 

1.21  “BCR-ABL Inhibitor Compound” means any compound that inhibits BCR-ABL with
an [**] (measured as average [**] at an ATP concentration equal to the Km for
[**] in an enzyme assay when assayed [**] using the assay method set forth in
[**].  

1.22  “Breaching Party” has the meaning set forth in Section 26.1.

1.23  “Business Day” means a day other than a Saturday or Sunday or any public
holiday in the United States or Switzerland or any other day on which banks are
required or authorized by Applicable Law to be closed in the United States or
Switzerland.

1.24    “Business Entity” means any corporation, general or limited partnership,
trust, joint venture, unincorporated organization, limited liability entity or
other entity.

1.25  “Buy-Back Option” has the meaning set forth in Section 16.1.

1.26  “Buy-In License Agreement” has the meaning set forth in the Recitals.

1.27  “CDA” means the Confidential Disclosure Agreement by and between ARIAD US
and Incyte Corporation dated January 19, 2016.

1.28  “cGMP” means all Applicable Laws, guidance, directives, standards,
practices and procedures relating to the Manufacture of Compound or Product,
including (i) the U.S. Code of Federal Regulations and FDA’s guidance documents,
and all successor applicable regulations and guidance documents thereto, (ii)
the EUDRALEX Vol. 4 “Medicinals for Human and Veterinary Use: Good Manufacturing
Practice”, in particular Part II “Basic Requirements for Active Substances used
as Starting Materials” (03 October 2005), and applicable Annexes to Vol.4, and
(iii) the ICH (International Conference on Harmonisation of Technical
Requirements for the Registration of Pharmaceuticals for Human Use) guidelines,
including without limitation, ICH Q7A "ICH Good Manufacturing Practice Guide for
Active Pharmaceutical Ingredients.

1.29  “Change of Control” means in respect of a Party the occurrence after the
Effective Date of any of the following: (i) the sale, conveyance or disposition,
in one or a series of related transactions, of all or substantially all of the
assets of such Party to a Third Party that is not an Affiliate of such Party
prior to such transaction or the first of such related transactions; (ii) the
consolidation, merger or other business combination of ARIAD US with or into any
other Business Entity, immediately following which the then-current stockholders
of the Party, as such, fail to own in the aggregate at least Majority Voting
Power of the surviving Party in such consolidation, merger or business
combination or of its ultimate publicly-traded parent Business Entity; or (iii)
a transaction or series of transactions in which any Person or “group” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) acquires Majority
Voting Power of such Party (other than (a) a reincorporation or similar
corporate transaction in which each of such Party’s stockholders owns,
immediately thereafter, interests in the new parent company in substantially the
same percentage as such stockholder





 

4

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

owned in such Party immediately prior to such transaction, or (b) in connection
with a transaction described in (ii), which shall be governed by such (ii)), For
the Purposes of this definition “Majority Voting Power” means a majority of the
ordinary voting power in the election of directors or a majority of all the
outstanding voting securities of the resulting Business Entity or of the Party,
respectively.

1.30  “Claim Notice” has the meaning set forth in Section 22.3.1.

1.31  “Closing” has the meaning set forth in the Share Purchase Agreement.

1.32  “CML” means chronic myeloid leukemia.

1.33  “Combination Product” means a Product that is comprised of or contains
Compound as an active ingredient together with one (1) or more other active
ingredients and is sold either as a fixed dose or as separate doses in one (1)
product.

1.34  “Commercialize” means all activities directed to importing (into, or
within, the Territory), exporting (to or within the Territory), storing,
marketing, promoting, selling, offering for sale and distributing the Product in
the Territory. “Commercializes,” “Commercialized,” “Commercialization” and other
forms of the word “Commercialize” shall have the correlative meaning.  For
clarity, “Commercialize” excludes Manufacture.

1.35  “Commercialization Plan” means (i) a [**] plan prepared by ARIAD SWISSCO
for the Product in the Field in the Territory setting out the Commercialization
[**] and activities, in each case for the following calendar year; and (ii) a
[**] plan prepared by ARIAD US for the Product in the Field in the Reserved
Territory setting out the Commercialization [**] and activities, in each case
for the following calendar year. The Commercialization Plan for 2016 is attached
at [**], it being understood that the contents of future Commercialization Plans
shall be in accordance with this Section 1.35 without regard to [**].  

1.36  “Commercially Reasonable Efforts” means, in respect of ARIAD SWISSCO, [**]
and in respect of ARIAD US, [**], in each case, to [**] and [**] a  [**] such
party or [**], which [**] is [**] or [**] and is [**] taking into account [**]
and other relevant factors.

1.37  “Competitive Product” means any pharmaceutical product (other than a
Product, but including a generic version of the Product) that is a [**] other
than an Excluded Compound.  

1.38  “Compliance Event” has the meaning set forth in Section 21.5.

1.39  “Composition Patent” means any Patent Controlled by ARIAD US or its
Affiliates in the Territory that contains a Valid Claim that covers the Product
and/or Compound. 

1.40  “Compound” means the active pharmaceutical ingredient known as ponatinib
having the structure set forth on Appendix 1.40, and any metabolite, salt,
ester, hydrate, solvate, isomer, enantiomer, free acid form, free base form,
crystalline form, co-crystalline form, amorphous form, pro-drug (including ester
pro-drug) form,





 

5

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

racemate, polymorph, chelate, stereoisomer, tautomer, or optically active form
of any of the foregoing, including crystalline ponatinib monohydrochloride. 

1.41  “Confidential Information” has the meaning set forth in Section 24.1.

1.42  “Control” (including any variations such as “Controlled” and
“Controlling”) means, with respect to any item of Know-how, Regulatory
Documentation, material, Patent, or other Intellectual Property Right, the
possession of the right, whether directly or indirectly, and whether by
ownership, license or otherwise (other than by operation of the license granted
under this Agreement), to grant a license, sublicense or other right (including
the right to reference Regulatory Documentation) to or under such Know-how,
Regulatory Documentation, material, Patent, or other Intellectual Property Right
as provided for herein without violating the terms of any then-existing
agreement with any Third Party; provided, that Intellectual Property Rights of
an acquirer of a Party or its Affiliates in existence prior to the acquisition
date, or developed after the acquisition date solely by such acquirer without
use of or reference to such Party’s preexisting Know-how, Regulatory
Documentation, material, Patent, or other Intellectual Property Right and
without contribution from employees of a Party or its Affiliates other than the
acquirer, shall not be deemed to be “Controlled” by such Party or Affiliate.

1.43  “Cost of Manufacture” means in relation to any aspect of the Manufacture
either (i) Direct Cost and Indirect Cost where the Party is undertaking the
manufacture; or (ii) Third Party Manufacturing Costs where a Party has appointed
a contract manufacturing organization or toll manufacturer.

1.44  “CRO” means a contract research organization to which certain Development
services are contracted.

1.45  “CSA Agreement” has the meaning set forth in the Recitals.

1.46  “CSR” means a written clinical study report containing the results of an
Ongoing Study or other clinical study, as applicable.

1.47  “CSR Payment” has the meaning set forth in Section 5.3.1.

1.48  “Current Manufacturing Process” has the meaning set forth in Section 6.2.

1.49  “Customer” means any entity or person that is authorized to purchase and
dispense or sell the Product in the Territory under Applicable Law.

1.50  “Data Protection Laws” has the meaning set forth in Section 21.4.

1.51  “Default Notice” has the meaning set forth in Section 26.1.

1.52  “Defending Party” has the meaning set forth in Section 23.5.1.

1.53  “Delivery” has the meaning set forth in Section 11.1.3.

1.54  “Delivery Documents” means those documents specified and listed as such in
the Interim Quality Agreement



 

6

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

1.55  “Development” and “Develop” means the conduct of Pre-clinical Research,
test method development and stability testing, process development,
manufacturing scale-up, qualification and validation, quality assurance/quality
control, any clinical studies carried out in relation to the Product leading to
a Marketing Authorization or an extension of such Marketing Authorization,
including Manufacturing in support thereof, statistical analysis and report
writing, the preparation and submission of Registrations, regulatory affairs
with respect to the foregoing and all other activities necessary or reasonably
useful or otherwise requested or required by a Regulatory Authority as a
condition to or in support of obtaining or maintaining a Registration.  For
clarity, Development does not include Basic Research.

1.56    “Development Costs” means the costs and expenses associated with
Development activities and shall include, unless stated otherwise, [**] [**] and
[**].

1.57  “Development Data” means data resulting from Development activity being
Pre-clinical Research or clinical studies.

1.58  “Development Register” has the meaning set forth in Section 5.1.

1.59  “Development Territory” means the Reserved Territory less [**]

1.60  “Developing Party” means the Party conducting  or proposing to conduct the
applicable clinical study itself or through its Affiliates, Sublicensees or
Third Parties.

1.61  “Direct Costs” include direct labor costs, based on actual hours consumed
by personnel charged at an average hourly wage rate which is designed to
approximate actual cost for each employee’s position and direct labor fringe
benefit costs, including compensation expense (other than direct labor costs
already included), payroll taxes and benefits allocated based on a proportionate
percentage of direct labor costs charged to Development or Manufacture
(including Manufacturing Technology Transfer) of the Product (as the case may
be) in comparison to all development or manufacturing activity undertaken during
the period.

1.62  “Distribution Agreements” means the existing Distribution Agreements
entered into as of the Effective Date in respect of the Commercialization of the
Product in the Territory, a list of which is set out in Appendix 1.62 to this
Agreement and any additional distribution agreements entered into by ARIAD
SWISSCO or its Affiliates in respect of the Commercialization of the Product
during the Term.

1.63  “Distribution Agreement Milestone Payments” means any and all outstanding
milestone payments [**] under Article 13.2 of the [**] between [**]    

1.64  “Drug Product” means Product in bulk finished (not labeled or packaged)
form.

1.65  “Effective Date” has the meaning set forth in the Preamble.

1.66  “Escalation Notice” has the meaning set forth in Section 5.6.

1.67  “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder.



 

7

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

1.68  “Excluded Compound” means a (i) [**] that is [**] or more potent on the
enzyme for that compound’s primary (biologically relevant) target compared to
BCR-ABL where the selectivity is assessed by the relative IC50s in enzyme assays
conducted at [**] ATP for each of the two kinases (i.e. BCR-ABL and the primary
target kinase of interest) or (ii) a BCR-ABL Inhibitor Compound that is more
potent with respect to a target other than BCR-ABL and is not being developed as
an inhibitor of BCR-ABL or for an indication for which there is an active
Development program ongoing with the Product or for which the Product is then
being Commercialized. 

1.69  “Export Control Laws” means all applicable U.S. laws and regulations
relating to (a) economic and trade sanctions and embargoes imposed by the Office
of Foreign Assets Control of the U.S. Department of Treasury or (b) the export
or re-export of commodities, technologies, or services, including the Export
Administration Act of 1979, 24 U.S.C. §§ 2401-2420, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-1706, the International Traffic in Arms
Regulations, 22 C.F.R. parts 120-130, the Trading with the Enemy Act, 50 U.S.C.
§§ 1 et. seq., the Arms Export Control Act, 22 U.S.C. §§ 2778 and 2779, and the
International Boycott Provisions of Section 999 of the U.S. Internal Revenue
Code of 1986 (as amended) or such equivalent laws of any other country.

1.70  “FCPA” means the U.S. Foreign Corrupt Practices Act (15 U.S.C.
Section 78dd-1, et. seq.) as amended.

1.71  “FDA” means the U.S. Food and Drug Administration.

1.72  “Field” means the diagnosis, treatment and prevention of all diseases in
humans. 

1.73  “Final Manufacturing” means all activities occurring anywhere in the world
required to prepare the Product for commercial sale in the Territory, including
secondary packaging and labeling with the approved packaging and label for the
country in the Territory in which it is to be sold; stability or other testing;
quality control; and release of the Product for sale in the Territory. 

1.74  “First Commercial Sale” means the first sale to a Third Party of Product
for use or consumption by an end-user in the Field in a given country in the
Territory after all aspects of Registration have been obtained in such
country.  A First Commercial Sale shall not include a sale of Product for use in
clinical trials, for research or for other non-commercial uses, or supply of
Product as part of a Named Patient Program or similar program.

1.75  “Forecast” has the meaning set forth in Section 10.3.

1.76  “Full Royalty Term” means, on a country-by-country basis within the
Territory, the period from the Effective Date expiring on the later of (i) the
expiry date (including the expiry of any patent term extensions, supplementary
protection certificates or pediatric extensions) of the Composition Patent in
such country or (ii) the expiration of any regulatory marketing exclusivity
period or other statutory designation that provides similar exclusivity for the
Commercialization of the Product in such country, or (iii) seven (7) years after
the date of First Commercial Sale in such country.





 

8

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

1.77  “Generic Product” means in any particular country any Third Party product
that contains Compound and either (i) for which equivalence with Product has
been demonstrated to the satisfaction of the Regulatory Authority in that
country or which can be substituted for Product by a dispenser or (ii) which is
approved in reliance, in whole or in part, on the prior approval (or on safety
or efficacy data submitted in support of the prior approval) of such Product as
determined by the applicable Regulatory Authority.

1.78  “Global Product Positioning” has the meaning set forth in Section 15.3.

1.79  “Global Study(ies)” means a multi-centre clinical trial carried out at
clinical research sites located both in the Territory and in the Development
Territory.

1.80  “Global Third Party License” has the meaning set forth in Section
23.6.2(a).

1.81  “Government Official” means (a) any officer or employee of a government or
any department, agency or instrumentality of a government; (b) any person acting
in an official capacity for or on behalf of a government or any department,
agency, or instrumentality of a government; (c) any officer or employee of a
company or business owned or controlled by a government; (d) any officer or
employee or person acting in an official capacity for or on behalf of a public
international organization or any department, agency, or instrumentality of such
public international organization such as the World Bank or United Nations; (e)
any political party or official thereof; and/or (f) any candidate for political
office.

1.82  “Healthcare Professional” means any member of the medical, pharmacy or
nursing professions or any other person who in the course of his or her
professional activities may prescribe, administer or dispense to an end-user a
medicinal product.

1.83  “IC50” means the half maximal inhibitory concentration. 

1.84  “Incyte Corporation” has the meaning set forth in the Preamble.

1.85  “Incyte Europe” has the meaning set forth in the Recitals.

1.86  “IND” means an investigational new drug application filed with, and
accepted by, the FDA prior to beginning clinical trials in humans in the US, or
any comparable application to and acceptance by the Regulatory Authority of a
country or group of countries other than the US including a request for
authorization of clinical trial to be conducted in the Territory made to EMA.

1.87  “Indemnified Party” has the meaning set forth in Section 22.3.1.

1.88  “Indemnifying Party” has the meaning set forth in Section 22.3.1.

1.89  “Indirect Costs” include (i) within Development or Manufacture or
Manufacturing Technology Transfer (as the case may be), facility and occupancy
costs for development personnel, such cost to be allocated pro-rata to the
percent occupancy represented by development personnel on the overall facility
and (ii) the cost of allocable overhead, being an amount added to an item of
cost to reflect central or other overhead costs incurred by a Party being such
costs normally allocated by such





 

9

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Party to its departments or project groups based on space occupied or headcount
or other activity based method, consistently applied in accordance with US GAAP.

1.90  “Industry Guidelines” means voluntary industry codes or guidelines to
which a Party has publically stated it adheres as of the Effective Date, or
subsequently during the Term (as such codes or guidelines are revised from time
to time by their promulgating organization).

1.91  “Inferiority” means the circumstance in relation to the results of the
[**] where [**] has been demonstrated to be [**] to either ponatinib dosing arm
of the study (according to the [**]).

1.92  “Intellectual Property Rights” means all rights in, to and under patents,
trademarks, copyrights, databases, data, domain names, inventions, trade secrets
and confidential information, and all other intellectual or industrial property
and other analogous proprietary rights throughout the world.

1.93  “Interim Quality Agreement” has the meaning set out in Section 13.1.

1.94  “IST” means an investigator sponsored clinical trial.

1.95  “JCC” has the meaning set forth in Section 4.4.

1.96  “JSC” has the meaning set forth in Section 4.1.

1.97  “Know-how” means all information regarding the Compound or Product,
including documentation, processes, data and other information, and further
including (a) all information on file with any competent Regulatory Authority in
support of a Marketing Authorization; and (b) ARIAD US Improvements, which
information and ARIAD US Improvements are Controlled by ARIAD US or its
Affiliates as of the Effective Date or at any time during the Term.  Know-how
includes all unpatented Intellectual Property Rights licensed to ARIAD US
pursuant to a Global Third Party License.

1.98  “Knowledge” shall mean, with respect to a fact or matter, that the
applicable Party’s [**] employee directly responsible for such fact or matter is
[**] of such fact or matter [**] with respect to such fact or matter of the
persons directly reporting to him or her.  “Known” has a correlative meaning.

1.99  “Labeled Bottles” means Drug Product in labeled bottle form as set forth
in the Specifications.

1.100 “Label Payment” has the meaning set forth in Section 5.3.1.

1.101 “Latent Defect” means a Non-Conformance that is not discoverable or
actually discovered upon reasonable visual inspection performed pursuant to
Section 11.2.1, but that is discovered at a later time (e.g., a failure to
comply with the shelf-life set forth in the Specification that is identified as
a result of long-term stability studies conducted by ARIAD US or its Affiliates
or a Third Party authorized by ARIAD US or its Affiliates).





 

10

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

1.102 “Liability” means any liability or obligation, whether known or unknown,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated, due or
to become due.

1.103 “Loan Agreement” has the meaning set forth in the Recitals.

1.104 “Local Currencies” means the currency used in each of the respective
countries in the Territory.

1.105 “Losses” has the meaning set forth in Section 22.1.

1.106 “MAH” means the Marketing Authorization holder for the Product in each
country in the Territory. 

1.107   “Manufacture” means, as applicable, Final Manufacturing and the
manufacturing of the Product up to and including Drug Product in Unlabeled
Bottles or blister packages, and all activities related to such manufacturing of
Product, or any ingredient thereof, either directly or through a contract
manufacturer, including in-process and semi-finished Product testing, ongoing
stability tests and regulatory activities related to any of the foregoing.
“Manufactured” or “Manufacturing” and other forms of the word “Manufacture”
shall have correlative meaning. 

1.108 “Manufacturing Process” has the meaning set forth in Section 12.3.

1.109 “Manufacturing Technology Transfer” has the meaning set forth in Section
6.2.

1.110 “Marketing Authorization” means a marketing authorization for the Product
granted by the European Medicines Agency or by any other Regulatory Authority.

1.111   “Named Patient Program” means a compassionate use, named patient use, or
similar program for the supply of the Product in the Field in the Territory
prior to obtainment of Registrations, to the extent permitted by and in
accordance with Applicable Laws.

1.112 “Net Sales” means, with respect to a Product, the [**] by ARIAD SWISSCO,
its Affiliates or its Sublicensees for such Product in the Field in the
Territory to [**] (such [**], including, for the purposes of this definition,
the [**] under (x) the [**] and (y) any [**] where [**] is [**] of such Product
to [**],  in each case of (x) or (y) which [**] less the following deductions
relating to sales of the Product:

(a)[**] and/or other [**] and [**] with respect to such sales;

(b)[**] [**] [**] or other [**] and paid with respect to the [**] of such
Product [**]

(c)the amount of [**] and amounts [**] by reason of [**];  

(d)charges for [**] directly related to the [**], to the extent not already
deducted or excluded from the gross amount invoiced; and

(e)[**] payable to any [**]





 

11

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

(f)any other similar and customary deductions that are consistent with US GAAP
(not including bad debt).

Notwithstanding the foregoing, no [**], or any similar amount, however
designated, that is given or associated with the purchase by [**] of any product
or service in addition to the Products shall be [**] allocated to the Product.

Such amounts invoiced and such deductions shall be determined from the books and
records of ARIAD SWISSCO and its Sublicensees maintained in accordance with US
GAAP, consistently applied throughout such party’s organization.

In the case of any sale of such Product for consideration other than (or in
addition to) cash, such as barter or countertrade, Net Sales shall be calculated
on the [**] of the [**] received.

In the case of a sale under [**] by [**] to a [**] that is a [**] for purposes
of this definition of Net Sales, Net Sales will be based on the [**] of Product;
provided, however, that if the royalty payable based on such [**] to ARIAD US is
less than [**] of the royalty that would be applicable under this Agreement if
the Net Sales had been by [**] or [**], then any other consideration received by
[**] or [**] under such [**], such as upfront or milestone payments (and not
legitimate compensation for other services or products) will be included in Net
Sales on an equitable pro-rata basis. 

If such Product is sold to any [**] together with other products or services,
the price of such Product, solely for purposes of the calculation of Net Sales,
shall be deemed to be no less than the price at which such Product would be [**]
to a [**] not also [**].

The Net Sales of any Combination Product:

(x)for which the [**] and other [**] of such Combination Product are sold
separately by ARIAD SWISSCO, or any of its Affiliates or their Sublicensees, or
the relevant Third Party, in such country, then Net Sales for such Combination
Product in such country shall be calculated by multiplying [**] of such
Combination Product in such country by the fraction A/(A+B), where A is [**];

(y)for which the other [**] in the Combination Product is/are not sold
separately by ARIAD SWISSCO or any of its Affiliates or their Sublicensees or
the relevant Third Party, in such country, then Net Sales for such Combination
Product in such country shall be calculated by multiplying [**] of such
Combination Product in such country by the fraction A/D, where A is the [**],
and D is the [**]; and

(z)for which neither clause (x) nor clause (y) above is applicable, the Parties
shall determine Net Sales for such Combination Product in such country by [**]
based on the [**] and the [**] in the Combination Product.

1.113 “New Indication” means any indication in the Field, being any disease,
condition or syndrome other than CML or Philadelphia chromosome positive
ALL.  For clarity, new lines of therapy within an already approved indication or
for another subset of patients within an already approved indication (e.g.,
pediatric Ph+ ALL) would not qualify as a New Indication.

1.114 “Non-Breaching Party” has the meaning set forth in Section 26.1.



 

12

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

1.115 “Non-Conformance” means a failure of the Product supplied hereunder to
comply with any of the Product warranties set forth in Section 20.1.5.  For
clarity, a Latent Defect is an instance of Non-Conformance. The adjective
“Non-Conforming” shall have the correlative meaning. “Non-Conformance” does not
include damage caused to Products caused by actions of or on behalf of ARIAD
SWISSCO following Delivery by ARIAD US to ARIAD SWISSCO, including Manufacture,
where applicable.

1.116 “Non-Developing Party” means the Party that is not the Developing Party.

1.117 “Non-Inferiority” means the circumstance in relation to the results of the
[**] where neither [**] nor [**] has been demonstrated.

1.118 “Notified Party” has the meaning set forth in Section 21.5.

1.119 “Notifying Party” has the meaning set forth in Section 21.5.

1.120 “Objection Notice” has the meaning set forth in Section 11.2.2.

1.121 “OMNI Study” means the postmarketing observational study to evaluate the
incidence and risk factors for vascular occlusive events associated with
Iclusig®

1.122 “Ongoing Studies” means the OPTIC Clinical Trial, OPTIC-2L Clinical Trial
and OMNI Study each of which were started prior to the Effective Date and are
scheduled to be completed after the Effective Date.

1.123 “Ongoing Studies Budget” has the meaning set forth in Section 5.3.1

1.124 “OPTIC Clinical Trial” means the Phase 2 dose-ranging OPTIC (Optimizing
Ponatinib Treatment in CML) trial being conducted by ARIAD US in respect of the
Product as at the Effective Date.

1.125 “OPTIC 2L Clinical Trial” means the randomized Phase 3 OPTIC 2L
(Optimizing Ponatinib Treatment in CML, Second Line) trial versus nilotinib
being conducted by ARIAD US in respect of the Product as at the Effective Date.

1.126 “Party” has the meaning set forth in the Preamble.

1.127 “Payment” has the meaning set forth in Section 19.7.

1.128 “Patents” means (a) all patents and patent applications that are
Controlled by ARIAD US or its Affiliates as of the Effective Date and at any
time during the Term that are necessary or useful (or, with respect to patent
applications, would be necessary or useful if such patent applications were to
issue as patents), a list of which as at the Effective Date is included in
Appendix 1.128 hereto, or are licensed to ARIAD US pursuant to a Global Third
Party License; (b) all patents issuing from the applications in subsection (a);
(c) any additions, divisions, continuations, continuations-in-part,
counterparts, amendments, amalgamations, reissues and re-examinations of such
applications or patents; (d) any confirmation, importation and registration
patents thereof; and (e) any extensions and renewals of all such patents and
patent applications in whatever legal form and by whatever legal title they are
granted. 



 

13

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

1.129 “PDL Agreements” mean the (i) Revenue Interest Assignment Agreement
between ARIAD US and PDL BioPharma, Inc., dated July 28, 2015, and (ii) the
Security Agreement among ARIAD US, ARIAD Pharma Ltd. and PDL BioPharma, Inc.,
dated July 28, 2015, in each case as amended in connection with this Agreement. 

1.130 “Pharmacovigilance Agreement” has the meaning set forth in Section 9.4.

1.131 “Pre-clinical Research” means (i) research preparatory to the filing of an
IND to conduct clinical studies including studies on the toxicological,
pharmacological, metabolic or clinical aspects of the Product and testing
in-vivo in animal models in relation to a New Indication, a line extension of an
existing approved indication, or a Global Study or a Territory-specific study;
and (ii) research conducted in relation to a clinical study under this
Agreement.  Pre-clinical Research excludes Basic Research.

1.132 “Presentation” means each stock-keeping unit of Product differentiated by
dosage strength, bottle count, packaging presentation, and/or country-specific
labeling for the Product for which Marketing Authorization has been received in
a country in the Territory (e.g., a 60 count bottle of 15mg tablets labeled for
a specific country in the Territory).

1.133 “Pricing and Reimbursement Approval” means any official, final, binding
and non-appealable determination of the reimbursable price of the Product in
accordance with Applicable Laws and approval by relevant Regulatory Authorities
pertaining to the reimbursement of the Product, as applicable in each country in
the Territory in which a Regulatory Authority approves or determines the price
and/or reimbursement of pharmaceutical products.

1.134 “Primary Efficacy Endpoint” has the meaning set forth on Appendix 1.134. 

1.135 “Proceeding” means any (i) Third Party private action, claim or lawsuit
(including in arbitration) or (ii) governmental, judicial, administrative or
adversarial proceeding, hearing, probe or inquiry brought by any Third Party
public entity, including whistleblower complaints.  Proceedings shall not
include any action, claim or lawsuit brought by one Party or its Affiliates
against the other Party or its Affiliates. 

1.136 “Product” means any pharmaceutical product containing Compound as an
active chemical entity in any and all forms, presentations, and dosages

1.137   “Product Withdrawal” means removal of Product from the market in any
country  on grounds of public health or safety resulting in discontinuation of
all or substantially all distribution of Product in such country.  Product
Withdrawal does not include a Recall.

1.138 “Proposed Studies” means the list of clinical studies proposed to be
undertaken by ARIAD US in the Territory and the Reserved Territory, the name,
protocol synopses for which are as set forth in Appendix 1.138.

1.139 “Protected Personal Information” has the meaning set forth in Section
21.4.

1.140 “Quality Agreement” has the meaning set out in Section 13.1.



 

14

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

1.141 “Raw Materials” means any raw materials, components, or other ingredients
required for the Manufacture of the Drug Product.

1.142 “Recall” means a recall or retrieval of Product on grounds of
Non-Conformance, public health or safety which is limited as to lot(s) or
batch(es) of Product.

1.143 “Reduced Royalty Term” has the meaning set forth in Section 19.2.2. 

1.144 “Registrations” means (a) Marketing Authorizations, (b) Pricing and
Reimbursement Approval, (c) receipt of any license required to import or export
Product(s), and (d) any other official license or approval which is legally
required to (i) Develop or Manufacture Compound or Product anywhere in the world
for purposes of Commercialization in the Field in the Territory or (ii)
Commercialize Product in the Field  in the Territory  (e.g., wholesale
licenses).

1.145 “Regulatory Authority” means the European Medicines Agency, FDA or any
other government agency that is a competent authority for the issuance of any of
the Registrations, or any part of them, throughout the Term.

1.146 “Regulatory Documentation” means all letters, correspondence, applications
and other documents and information submitted to Regulatory Authorities or
received from Regulatory Authorities in writing, including in electronic format,
as well as any supporting documentation.

1.147 “Regulatory Laws” means all laws, and all orders, determinations,
regulations, licenses and directions made or issued under such laws, in respect
of the Registrations, Manufacturing and Commercialization of the Product.

1.148 “Regulatory Requirements” means all licenses, registrations, mandatory
standards, conditions, manufacturing principles, directions, orders and
determinations in force from time to time set out in the Regulatory Laws and all
other Applicable Laws that apply to the manufacture (including Manufacture),
supply, packaging, labeling and/or Commercialization of medicinal products.

1.149 “Reserved Territory” shall have the meaning set forth in Section 3.1.

1.150 “Royalty Term” means, with respect to a country in the Territory, the Full
Royalty Term and the Reduced Royalty Term, collectively.

1.151 “Safety Improvement” means the circumstance in relation to the results of
the [**] where (i) [**]; but (ii) there is at least a [**] reduction in the [**]
in either ponatinib arm of the study compared to the rate set forth in [**] for
the Product as of the Effective Date (ie [**]).

1.152 “Safety Information” has the meaning set forth in Section 9.5.

1.153 “SEC” means the U.S. Securities and Exchange Commission or any successor
agency.





 

15

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

1.154 “Second Line CML” means the treatment of second line CML (post-imatinib)
based on demonstration of the Product’s [**] in the ongoing OPTIC 2L Clinical
Trial or any other study sponsored by either ARIAD US or ARIAD SWISSCO.

1.155 “Segregate” means, with respect to a Competitive Product to use
Commercially Reasonable Efforts to segregate the Development, Manufacture, and
Commercialization activities relating to such Competitive Product from
Development, Manufacture, and Commercialization activities for Compounds or
Products under this Agreement, including using Commercially Reasonable Efforts
to ensure that: (i) no personnel involved in performing the Development,
Manufacture, or Commercialization of such Competitive Product have access to
non-public plans or non-public information relating to the Development,
Manufacture, or Commercialization of Compounds or Products or any other
Confidential Information of the applicable Party; and (ii) no personnel involved
in performing the Development, Manufacture, or Commercialization of Compounds or
Products have access to non-public plans or information relating to the
Development, Manufacture, or Commercialization of such Competitive Product;
provided, that, in either case of (i) or (ii), senior management personnel may
review and evaluate plans and information regarding the Development,
Manufacture, and Commercialization of such Competitive Product, solely in
connection with portfolio decision-making among product opportunities.

1.156 “Senior Officer” means, (i) with respect to ARIAD US, its Chief Executive
Officer, and (ii) with respect to ARIAD SWISSCO, the Chief Executive Officer of
Incyte Corporation.

1.157 “Specifications” means the specifications for the Product in Unlabeled
Bottle or API form, as applicable, as defined by the Parties and incorporated
into the Interim Quality Agreement and future Quality Agreements, together with
changes to such specifications made in accordance with Section 12.3.

1.158 “Share Purchase Agreement” has the meaning set forth in the Recitals.

1.159 “Sublicensee” means any Affiliate of ARIAD SWISSCO or Third Party
appointed by ARIAD SWISSCO as a sublicensee under this Agreement in accordance
with the terms of this Agreement.

1.160 “Subcontractor” means a Third Party appointed by ARIAD SWISSCO, subject to
Section 2.3, to perform activities under this Agreement on behalf of ARIAD
SWISSCO.  For clarity, a Subcontractor does not include a Sublicensee.

1.161 “Superiority” has the meaning set forth on Appendix 1.161.

1.162 “Supply Agreement” has the meaning set forth in Section 10.1.

1.163 “Target Enrollment” has the meaning set forth in Section 5.3.2.

1.164 “Taxes” has the meaning set forth in Section 19.7.  The terms “Taxable”
and “Tax” have correlative meanings.





 

16

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

1.165 “Term” means the period beginning on the Effective Date and continuing
unless and until terminated in accordance with its terms.

1.166   “Termination Notice” has the meaning set forth in Section 16.1.

1.167 “Territory” means the area within the geographic boundaries as set forth
in Appendix 1.167.  Appendix 1.167 sets forth the status of Product in the
Territory as of the Effective Date.

1.168   “Territory-Only Third Party License” has the meaning set forth in
Section 23.6.1.

1.169 “Third Party” means any Person other than ARIAD US, ARIAD SWISSCO and
their respective Affiliates. For purposes of this definition, “Person” means any
(i) natural person, (ii) partnership, company, corporation or other form of
business organization or legal entity, and (iii) any governmental or
administrative entity. 

1.170 “Third Party Development Costs” mean within Development, the actual
invoiced amounts paid by a Party to a CRO, excluding recoverable taxes such as
VAT.

1.171 “Third Party Infringement Claim” has the meaning set forth in Section
23.5.1.

1.172 “Third Party License” has the meaning set forth in Section 23.5.6.

1.173 “Third Party Manufacturing Costs” mean within or relating to Manufacture
or Manufacturing Technology Transfer, the actual invoiced amounts paid by a
Party to a contract manufacturing organization, excluding recoverable taxes such
as VAT.

1.174 “Transaction” has the meaning set forth in Section 3.3.2.

1.175 “Transition Back Arrangements” means the arrangements set out in Appendix
1.175.

1.176   “Transitional Supply Arrangements” has the meaning set forth in Section
10.1.

1.177 “Unlabeled Bottles” means Drug Product in unlabeled bottle form as set
forth in the Specifications.

1.178 “US GAAP” means generally accepted accounting provisions in force in USA
from time to time.

1.179 “Valid Claim” means a claim of an issued and unexpired Patent to the
extent such claim has not been revoked, held invalid or unenforceable by a
patent office, court or other governmental agency of competent jurisdiction in a
final order, from which no further appeal can be taken, and which claim has not
been disclaimed, denied or admitted to be invalid or unenforceable through
reissue, re-examination or disclaimer or otherwise.

1.180 “Year-End Compensating Payment” has the meaning set forth in Appendix
19.8.2.





 

17

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

ARTICLE 2 – GRANT OF LICENSES

2.1    Grant of licenses.  

2.1.1           Subject to the terms and conditions of this Agreement, including
any reservation of ARIAD US’s rights expressly set forth herein, ARIAD US hereby
grants to ARIAD SWISSCO, and ARIAD SWISSCO hereby accepts, an exclusive (even as
to ARIAD US and its Affiliates, except in the case of clause (i) below),
perpetual, license under the Patents, the Know-how, the ARIAD US Trademarks and
any other Intellectual Property Rights of ARIAD US and its Affiliates in and to
the Compound or Product to (i) conduct Ancillary Research anywhere in the world,
(ii) Develop Product in the Territory (subject to ARIAD US’s rights to Develop
under Sections 5.3, 5.4 and 5.7) and, in connection with a Global Study, in the
Development Territory, (ii) Manufacture Product anywhere in the world for
purposes of Commercialization in the Field in the Territory, and (iv)
Commercialize Product in the Field in the Territory, in each case in accordance
with the terms of this Agreement. 

2.1.2           Subject to the terms and conditions of this Agreement, including
any reservation of ARIAD US’s rights expressly set forth herein (including
payment for use of Development Data as required under Sections 5.5, 5.7.3 and
5.9), ARIAD US hereby grants to ARIAD SWISSCO, and ARIAD SWISSCO hereby accepts,
an exclusive (even as to ARIAD US and its Affiliates, except in the case of
clause (i) below) license and right of reference under the Registrations and all
other Regulatory Documentation that ARIAD US or its Affiliates may Control with
respect to the Compound or Product as necessary for ARIAD SWISSCO to (i) [**]
anywhere in the world, (ii) Develop Product in the Territory (subject to ARIAD
US’s rights to Develop under Sections 5.3, 5.4 and 5.7) and, in connection with
a Global Study, in the Development Territory, (iii) Manufacture Product anywhere
in the world for purposes of Commercialization in the Field in the Territory,
and (iv) Commercialize Product in the Field  in the Territory.  ARIAD US shall
sign, and shall cause its Affiliates to sign, any documents or instruments
requested by ARIAD SWISSCO in order to effectuate the foregoing grant and enable
ARIAD SWISSCO to exercise its rights under this Agreement.

2.1.3           The licenses set forth in Section 2.1.1 and 2.1.2 shall be
sublicensable through multiple tiers by ARIAD SWISSCO without ARIAD US’s consent
except where the applicable Sublicense is to be granted in respect of the
Commercialization of the Product in all or substantially all of the countries
within the Territory, such consent not to be unreasonably withheld, conditioned
or delayed [**]). Prior to the grant of any such sublicense ARIAD SWISSCO shall
give ARIAD US not less than [**] of the intent to enter into such a sublicense,
of the identity of the proposed sublicensee and seeking consent and ARIAD US
shall have the right to grant or not grant such consent in its sole discretion;
provided, however, that if ARIAD US does not provide written notice that it does
not consent within [**] of receipt of notice from ARIAD SWISSCO, such consent
shall be deemed





 

18

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

 

given. ARIAD SWISSCO shall be liable for all acts or omissions of its
Sublicensees in connection with this Agreement.  Any act or omission by any
Sublicensee that would constitute a breach of this Agreement if done, or omitted
to be done, by ARIAD SWISSCO, shall be deemed to be a breach of this Agreement
by ARIAD SWISSCO.  Any Sublicense shall contain a provision that it shall be
assignable to ARIAD US in the event of termination of this Agreement.

2.2    ARIAD US and its Affiliates agree that they shall not, and they shall not
appoint any Third Party (i) to [**] in the Territory other than pursuant to
Sections 5.3, 5.4 and 5.7) or in connection with a [**]; or (ii) [**] (other
than for purposes of supplying to ARIAD SWISSCO pursuant to this Agreement or
the Supply Agreement) anywhere in the world if it is intended for
Commercialization in the Territory or (iii) to [**] the [**] or Product in the
Territory or (iv) otherwise in contravention of the licenses set forth in
Section 2.1.1. Other than the Distribution Agreements, as at the Effective Date
no rights to develop, [**] or [**] the Product has been granted to Third Parties
for the Territory. 

2.3    ARIAD SWISSCO shall be entitled to engage Subcontractors with respect to
the performance of its rights under Section 2.1 without ARIAD US’ consent
provided that such sub-contract shall be assignable to ARIAD US in the event of
termination of this Agreement.

ARTICLE 3 – RESERVED TERRITORIES AND NON-COMPETITION

3.1    Development of the Compound and/or Product for and Commercialization of
the Product in all countries other than those in the Territory (the “Reserved
Territory”) are reserved exclusively to ARIAD US or its Affiliates, or to Third
Parties appointed by ARIAD US or its Affiliates, as the case may be.  In
consideration of the licenses granted to ARIAD SWISSCO by ARIAD US under
Section 2.1, ARIAD SWISSCO shall refrain from [**] in the Reserved Territory
and/or (ii) [**] to Customers located in any country within the Reserved
Territory or to Third Parties with the knowledge that such Third Party may be
intending to sell the Product into the Reserved Territory. Without limiting the
foregoing, ARIAD SWISSCO shall use Commercially Reasonable Efforts to refrain
from the following activities solely with respect to the Product, except for
permitted activities under this Agreement:

(a)sales or marketing visits or details in the Reserved Territory;

(b)direct mail, including the sending of unsolicited e-mails, to persons or
entities located in the Reserved Territory;

(c)advertising in media, on the internet or other promotions, where such
advertising or promotion is specifically targeted at potential purchasers in the
Reserved Territory;

(d)online advertisements addressed to potential purchasers in the Reserved
Territory and other efforts specifically designed to be found by potential
purchasers in the Reserved Territory, including the use of in the Reserved
Territory based banners on Third Party websites and paying a search engine or





 

19

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

online advertisement provider to have advertisements or higher search rankings
displayed specifically to potential purchasers outside in the Reserved
Territory; and

(e)advertising or promotion in any form, or translation of ARIAD SWISSCO’s
website into a language other than an official language of any country forming
part of the Territory, that in each case ARIAD SWISSCO would not reasonably
carry out but for the likelihood that it will reach potential Customers in
countries in the Reserved Territory.

Notwithstanding the foregoing, if an activity is occurring as of the Effective
Date, it shall not be a breach of this Section 3.1 if it continues after the
Effective Date.

3.2    For purposes of clarity, Development of the Compound and/or Product for
and Commercialization of the Product in the Territory are reserved exclusively
to ARIAD SWISSCO or its Affiliates, or to Third Parties appointed by ARIAD
SWISSCO or its Affiliates, as the case may be.  ARIAD US shall refrain from (i)
[**] and/or (ii) [**]to Customers located in any country within the Territory or
to Third Parties [**].  Without limiting the foregoing, ARIAD US shall use
Commercially Reasonable Efforts to refrain from the following activities solely
with respect to the Compound and Product, except for permitted activities under
this Agreement:

(a)sales or marketing visits or details in the Territory;

(b)direct mail, including the sending of unsolicited e-mails, to persons or
entities located in the Territory;

(c)advertising in media, on the internet or other promotions, where such
advertising or promotion is specifically targeted at potential purchasers in the
Territory;

(d)online advertisements addressed to potential purchasers in the Territory and
other efforts specifically designed to be found by potential purchasers in the
Territory, including the use of in the Territory based banners on Third Party
websites and paying a search engine or online advertisement provider to have
advertisements or higher search rankings displayed specifically to potential
purchasers outside in the Territory; and

(e)advertising or promotion in any form, or translation of ARIAD US’ website
into a language other than an official language of any country forming part of
the Reserved Territory, that in each case ARIAD US would not reasonably carry
out but for the likelihood that it will reach potential Customers in countries
in the Territory.

3.3    Competitive Product.

3.3.1           As of the Effective Date and for [**] thereafter, neither Party
nor its Affiliates shall research (other than [**], which may be conducted
worldwide), develop, register, file for registration, manufacture, purchase,
sell, promote, distribute, commercialize or otherwise exploit any Competitive
Product in the Field anywhere in the Territory nor enable or





 

20

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

authorize any Third Party to do so.  The foregoing shall not preclude either
Party from conducting research related to [**] that are not [**]; provided that
any such research shall not continue should such [**] become [**].

3.3.2           Notwithstanding Section 3.3.1, if a Party or any of its
Affiliates, either as a result of a merger, acquisition, change of control or
similar transaction (including an acquisition of assets) (the “Transaction”)
acquires (such Party being referred to as the “Acquiring Party”) or is acquired
(such Party being referred to as the “Acquired Party”) by or otherwise merges
with an entity that owns, has a license to, or a right to distribute, a
Competitive Product that would otherwise result in a violation of Section 3.3.1,
then the following shall apply:

(a)The Acquiring Party shall (i) promptly, and in any event no later than [**]
following the date of the Transaction, notify the other Party in writing of the
Transaction and the Competitive Product, (ii) promptly [**] the Competitive
Product, and (iii) divest, or cause its relevant Affiliate to divest, all rights
(including distribution rights) to the Competitive Product in accordance with
this Section 3.3.2.  The Acquiring Party shall promptly, and in any event no
later than [**] following the date of the Transaction, notify the other Party
that it or its Affiliate, as the case may be, intends to undertake good faith
efforts to divest the Competitive Product, such divestiture shall be completed
within [**] after the date of the Transaction and shall occur by (1) a
termination of or an outright sale or assignment to a Third Party of all of the
Acquiring Party’s or its Affiliate’s rights and interest in and to the
Competitive Product (including all rights under any contract, such as a license
or distribution agreement) or (2) an out license arrangement under which the
Acquiring Party and its Affiliates have no ongoing involvement in the
development or commercialization of the Competitive Product and derive no
material ongoing financial return following the effective date of divestiture
and no financial benefit tied to sales or success of the divested Competitive
Product.  Should such divestiture not have occurred with respect to any country
in the Territory within such [**] period, and provided that the Acquiring Party
has been using good faith efforts to divest the owned Competitive Product in
such country during such [**] period, then the Acquiring Party shall discontinue
(and cause its Affiliates to discontinue) developing or commercializing the
Competitive Product (i.e., withdraw the Competitive Product and/or the relevant
marketing authorization and, to the extent applicable, cease all promotion,
marketing and other commercialization activities with respect to the Competitive
Product) in such country. 

(b)If the Acquired Party is ARIAD US, it shall (i) promptly, and in any event no
later than [**] following the date of the Transaction, notify ARIAD SWISSCO in
writing of the Transaction and the Competitive Product, (ii) promptly [**] the
Competitive Product, and (iii) either (A) continue such [**] for the remainder
of the Term or (B) divest, or cause its relevant Affiliate to divest, all rights
(including distribution





 

21

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

rights) to the Competitive Product in the Territory.  ARIAD US shall promptly,
and in any event no later than [**] following the date of the Transaction,
notify ARIAD SWISSCO that it or its Affiliate, as the case may be, intends to
(x) continue such [**] for the remainder of the Term or (y) undertake good faith
efforts to divest the Competitive Product, such divestiture to be completed
within [**] after the date of the Transaction and to occur by (1) an outright
sale or assignment to a Third Party of all of ARIAD US’s or its Affiliate’s
rights and interest in the Territory in and to the Competitive Product
(including all rights under any contract, such as a license or distribution
agreement), or (2) an out license arrangement.

(c)If the Acquired Party is ARIAD SWISSCO, it shall (i) promptly, and in any
event no later than [**] following the date of the Transaction, notify ARIAD US
in writing of the Transaction and the Competitive Product, (ii) promptly [**]
the Competitive Product, and (iii) divest, or cause its relevant Affiliate to
divest, all rights (including distribution rights) to either the Product or the
Competitive Product in the Territory.  ARIAD SWISSCO shall promptly, and in any
event no later than [**] following the date of the Transaction, notify ARIAD US
that it or its Affiliate, as the case may be, intends to undertake good faith
efforts to divest either the Product or the Competitive Product, such
divestiture to be completed within [**] after the date of the Transaction and to
occur by (1) an outright sale or assignment to a Third Party of all of ARIAD
SWISSCO’s or its Affiliate’s rights and interest in the Territory in and to the
Product or the Competitive Product, as the case may be (including all rights
under any contract, such as a license or distribution agreement), or (2) an out
license arrangement.

3.4    Nothing in this Agreement shall be construed as prohibiting either Party
or any of their respective Affiliates either themselves or through a Third Party
from developing or commercializing any Excluded Compound in any field anywhere
in the world.

3.5    Nothing in this Agreement shall be construed as giving ARIAD SWISSCO any
right to use or otherwise exploit the Know-how, the Patents, the ARIAD US
Trademarks, ARIAD US’s other Intellectual Property Rights in the Compound or
Product and/or any other information received hereunder for purposes other than
to perform ARIAD SWISSCO’s obligations and exercise its rights under this
Agreement, including for purposes of meeting its responsibilities as the MAH in
the Territory, solely in accordance with the terms and conditions of this
Agreement. Except as expressly set forth in this Agreement, neither Party grants
to the other Party any right or license to any of its Intellectual Property
Rights.

3.6    The Parties acknowledge and agree that the restrictions imposed on and
accepted by the Parties in this ARTICLE 3 are restrictions that each Party has
independently and unilaterally determined are necessary in order to protect such
Party’s Intellectual Property Rights and ensure such Party is able to
effectively commit and apply its skills, resources, networks and qualified
personnel so that the other Party may comply with and perform its obligations
under this Agreement.





 

22

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

ARTICLE 4 – DEVELOPMENT AND COMMERCIALIZATION COMMITTEES

4.1    Joint Steering Committee.  The Parties shall, within [**] of the
Effective Date, establish a Joint Steering Committee (the “JSC”), comprised of
three (3) representatives of ARIAD US and three (3) representatives of ARIAD
SWISSCO.  The JSC shall be co-chaired by a representative of each of ARIAD US
and ARIAD SWISSCO.

4.2    General Responsibilities.  The JSC shall coordinate and monitor progress
of the activities taking place under this Agreement. 

4.3    Development-Related Responsibilities.  The JSC shall coordinate, liaise,
review and discuss matters related to the Development of the Product in the
Territory, the Reserved Territory and the Global Studies to be undertaken in
accordance with this Agreement.  Without limitation to the generality of the
foregoing, it shall prepare and approve annual (or, if needed, more frequent)
updates and revisions to the Development Register, will discuss and attempt to
resolve disagreements escalated by any subcommittees or project teams that may
be set up from time to time to discuss any specific issues in relation to
Development and assume such other responsibilities as are set forth in this
Agreement, or as mutually agreed in writing by duly authorized representatives
of the Parties from time to time. 

4.4    Commercialization-related Responsibilities. The JSC shall establish a
subcommittee called Joint Commercialization Committee (“JCC”) to coordinate the
activities of the Parties in connection with Commercialization of the Product in
the Territory and the Reserved Territory in accordance with the terms of this
Agreement.  Without limitation to the generality of the foregoing, the JSC will
discuss and attempt to resolve disagreements escalated by JCC and assume such
other responsibilities as are set forth in this Agreement with regard to
Commercialization, or as mutually agreed in writing by duly authorized
representatives of the Parties from time to time. For clarity, [**] shall be
[**], to [**] in the Territory, including the [**] Third Parties with respect to
the sale of the Product in the Territory and neither [**] shall have any right
to [**]. 

4.5    Committee Administration.

4.5.1           Subcommittees.  The JSC may form subcommittees or project teams
as it deems appropriate to fulfill its responsibilities. The Parties intend to
establish joint pharmacovigilance (PV) and supply chain subcommittees or project
teams as soon as practicable after the Effective Date in order to facilitate
discussions and coordination of the Parties’ efforts and activities relating to
Product PV and manufacture, supply and quality assurance (including Manufacture)
under this Agreement. If a subcommittee or project team cannot reach agreement
on any matter within its remit, such matter shall be submitted to the JSC for
discussion and resolution prior to any further dispute resolution action being
taken.

4.5.2           Changes to Representatives.  A Party may change any one or more
of its representatives to the JSC or to a subcommittee or project team at any
time upon written notice to the other Party.  The number of representatives





 

23

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

appointed by each Party to the JSC or to a subcommittee or project team may be
modified by mutual agreement of the Parties; provided, that at all times the
number of representatives from each Party shall be equal.

4.5.3           Schedule and Minutes.  The representatives of the JSC shall
mutually agree on the schedule for meetings, provided that there shall be at
least one (1) meeting per calendar quarter.  Either Party may schedule an
emergency meeting of the JSC upon reasonable advance written notice to the other
Party. A representative of the Party hosting a meeting of the JSC shall serve as
secretary of that meeting.  The secretary of the meeting shall prepare and
distribute to all members of the JSC: (a) agenda items at least [**] in advance
of the applicable meeting and (b) draft minutes of the meeting within [**]
following the meeting to allow adequate review and comment.  Such minutes shall
provide a description in reasonable detail of the discussions held at the
meeting and a list of any actions, decisions or determinations approved by the
JSC.  Minutes of the JSC meeting shall be approved or disapproved, and revised
as necessary, within [**] after their initial circulation in draft
form.  Minutes for any subcommittees shall be prepared in the same manner and in
accordance with the same timelines.  The final minutes of any subcommittee shall
be provided to the JSC. 

4.5.4           Location and Attendance.  The location of JSC meetings shall
alternate between ARIAD US’s principal place of business and ARIAD SWISSCO’s
principal place of business, or as otherwise agreed by the Parties.  The JSC may
also meet by means of telephone conference call or videoconference, provided
that at least one (1) meeting per calendar year shall be held in person.  Each
Party shall use reasonable efforts to cause its representatives to attend JSC
meetings.  If a Party’s representative to the JSC or any subcommittee is unable
to attend a meeting, such Party may designate an alternate to attend such
meeting in place of the absent representative.  In addition, each Party may, at
its discretion, invite non-voting employees, and, with the consent of the other
Party, consultants or scientific advisors, to attend JSC meetings.

4.6    Alliance Managers.  Each Party shall appoint a business representative
who possesses a general understanding of the relevant technical, business and
legal issues to act as its Alliance Manager (each, an “Alliance Manager”).  The
Alliance Managers shall be responsible for creating and maintaining
collaborative, efficient and responsive communication within and between the
Parties, and for day-to-day management of operational matters other than matters
within the remit of the JSC. The Alliance Managers shall have no authority to
modify this Agreement or waive any non-compliance with its terms.  Alliance
Managers may attend JSC and subcommittee meetings as observers.

4.7    Decision Making Process. 

4.7.1           Development.  For clarity, the veto rights set out in Sections
5.6 and 5.7.2 are to be exercised by the Parties but [**] pursuant to the first
sentence of Section 29.2 and are not subject to [**].





 

24

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

4.7.2           Commercialization.  In the event of any dispute relating to
Commercialization of the Product in a Party’s respective territory, the first
sentence of Section 29.2 shall apply.  If [**] are not able to agree upon such
dispute, [**] shall have the final decision in relation to the Reserved
Territory and [**] shall have the final decision in relation to the Territory.

ARTICLE 5 – DEVELOPMENT

5.1    Development Liaison. ARIAD US and ARIAD SWISSCO shall use good faith
efforts to coordinate and liaise, through the JSC, concerning continued
Development of the Product with respect to (i) Development being Global Studies,
Ongoing Studies and Proposed Studies and (ii) each Party’s separate plans for
Development in its respective territory. Each Party will disclose its
Development activities, Ancillary Research activities and Basic Research
activities, giving updates at each JSC meeting.  The Proposed Studies and, if a
Party does not veto a clinical study under Sections 5.6 or 5.7.2, the clinical
studies the subject of (ii), in each case once initiated, shall be listed in a
Development register (“Development Register”) maintained by the JSC.  The
Development Register shall be updated by the JSC as required to reflect changes
and additions to include all new clinical studies performed under this
Agreement. As of the Effective Date, the Development Register lists only the
Ongoing Studies.

5.2    Registration of the Product in Territory. ARIAD SWISSCO shall, or shall
procure that its Sublicensees shall, [**], use Commercially Reasonable Efforts
to seek Registration of the Product in the Territory taking into account the
countries in which it has not obtained Registration as of the Effective Date. If
ARIAD US applies for a Marketing Authorization (or equivalent) of the Product in
the U.S. for a New Indication, ARIAD US will disclose full details at the JSC
and may request that ARIAD SWISSCO seek Registration of the Product for the New
Indication in the Territory using the Development Data provided by ARIAD US (if
not already available to ARIAD SWISSCO under the terms of this Agreement. ARIAD
SWISSCO will consider such request in good faith, including analyzing the
commercial viability of Commercializing the Product with the New Indication in
the Territory. ARIAD SWISSCO will share the results of this analysis with JSC.
ARIAD US will provide reasonable assistance as appropriate to and requested by
ARIAD SWISSCO as it conducts such analysis. The final decision regarding whether
to seek registration for such New Indication in the Territory, or at least some
countries of the Territory, shall be in [**] sole discretion.

5.3    Ongoing Studies.

5.3.1           ARIAD US shall be responsible for the conduct of the Ongoing
Studies.  For clarity, if the Ongoing Studies are Global Studies they are not
subject to Section 5.7. ARIAD SWISSCO shall reimburse ARIAD US for ongoing Third
Party Development Costs incurred by ARIAD US in the Ongoing Studies, subject to
a maximum aggregate amount of US$7,000,000 for the period from the Effective
Date until December 31, 2016 and US$7,000,000 for the calendar year 2017
(together, the “Ongoing Studies Budget”).  ARIAD SWISSCO shall reimburse the
actual, undisputed Third Party Development Costs quarterly within [**] of
receipt of ARIAD US’s





 

25

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

quarterly invoice and supporting evidence of the Third Party Development Costs
having been incurred.  Payment shall be made into such bank account as ARIAD US
shall specify from time to time.  For the period ending [**], no invoice shall
be in excess of [**] (provided that for [**] in which the Effective Date occurs
the invoice shall be for a pro-rated amount) and no invoice shall be delivered
before [**].  For clarity if a [**] invoice during the calendar year ending [**]
does not include the maximum of [**] any excess may be included in a subsequent
invoice for calendar year [**], provided however that no excess at the end of
the calendar year [**] may be rolled over to the calendar year [**]. If either
the OPTIC Clinical Trial or the OPTIC 2L Clinical Trial is terminated prior to
[**], then the maximum aggregate amount owed by ARIAD SWISSCO with effect from
the date of termination of the relevant Ongoing Study, shall be [**] of the
remaining Ongoing Studies Budget.  If both the OPTIC Clinical Trial and the
OPTIC 2L Clinical Trial are terminated prior to [**], then no further amounts
will be payable by ARIAD SWISSCO after the date of termination of the last of
the OPTIC Clinical Trial and the OPTIC 2L Clinical Trial.  In addition to the
Ongoing Studies Budget, ARIAD SWISSCO shall pay ARIAD US (i) [**] and (ii)
[**]upon either (a) [**]; or (b) [**]  For clarity, [**] will not be [**] in the
event of [**]  For clarity, [**] will not be [**]  For clarity, ARIAD US shall
continue to control the conduct of the Ongoing Studies and shall continue to be
listed as the sponsor until completion.  ARIAD US will be responsible for
collection and reporting of all serious adverse events from these trials to the
regulatory agencies in which the trials are being conducted. No amounts will be
due under this Section 5.3.1 and payable by ARIAD SWISSCO if the Buy-Back Option
has been exercised.

5.3.2           In relation to the OPTIC Clinical Trial, ARIAD US shall pay to
ARIAD SWISSCO on calendar [**] basis an amount equal to (i) the number of
patients greater than [**] enrolled (the “Target Enrollment”) in the OPTIC
Clinical Trial in countries in the Territory in which the Product has a
Marketing Authorization multiplied by (ii) [**], multiplied by (iii)
[**].  ARIAD US may deduct [**] from the amount of such payment and pay the net
amount to ARIAD SWISSCO.  Such payments shall be made within [**] after the end
of each [**] for amounts accrued in such [**].   If the OPTIC Clinical Study
projected enrollment of [**] subjects is changed, the Target Enrollment shall be
adjusted proportionally. 

5.3.3           ARIAD US shall provide to ARIAD SWISSCO within [**] of the end
of each calendar month, [**] for the Ongoing Studies (other than the Optic 2L
Clinical Trial, for which reports shall be provided quarterly) including the
following for such calendar month: [**].  In addition, ARIAD US shall within
[**] of receipt, provide ARIAD SWISSCO with copies of all (i) material
communications and safety reports to or from Regulatory Authorities and minutes
from meetings with Regulatory Authorities related to the Ongoing Studies and
(ii) any related material post-marketing requirements communications to or from
Regulatory Authorities.    Subject to ARIAD SWISSCO making the applicable
payments due to ARIAD US under Section 5.3.1 ARIAD SWISSCO shall have the right
to use all





 

26

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Development Data (including any needed right of reference) from the Ongoing
Studies as necessary or useful for Registration in the Territory.

5.3.4           ARIAD US shall report the results of each of the Ongoing Studies
to ARIAD SWISSCO by sending a substantially complete draft of the CSR as soon as
practicable and a copy of the draft of the final CSR to ARIAD SWISSCO within
[**] of database lock for the applicable study. ARIAD SWISSCO will provide ARIAD
US with any comments within [**] of its receipt of the draft of the final
CSR.  ARIAD US shall consider in good faith such comments, but it shall be in
the sole discretion of ARIAD US whether to make changes to CSR Report to
accommodate ARIAD SWISSCO comments.  If the final CSR for the OPTIC 2L Clinical
Trial demonstrates Superiority on the Primary Efficacy Endpoint, ARIAD SWISSCO
shall submit a variation application to the Regulatory Authority to support the
approval of the Second Line CML indication within [**] of ARIAD SWISSCO’S
receipt of the final CSR.

5.3.5           Should ARIAD US elect to discontinue one or more of the Ongoing
Studies, ARIAD US shall promptly, but in all cases prior to such discontinuance,
notify ARIAD SWISSCO of such decision. 

5.4    Proposed Studies.  ARIAD US may in its sole discretion commence and
conduct the Proposed Studies and the provisions of Sections 5.6 or 5.7.2 shall
not apply to the Proposed Studies but otherwise all provisions of this ARTICLE 5
shall apply as appropriate to a Proposed Study.  ARIAD US shall submit for
discussion by the JSC the draft and final detailed budget, draft and final
protocol and overview of the clinical trial design prior to study
initiation.  ARIAD US shall report the results of each of the Proposed Studies
to ARIAD SWISSCO by sending a substantially complete draft of the CSR as soon as
practicable and a copy of the draft of the final CSR to ARIAD SWISSCO within six
(6) months of database lock for the applicable study.  ARIAD SWISSCO will
provide ARIAD US with any comments within fifteen (15) days of its receipt of
the draft of the final CSR.  ARIAD US shall consider in good faith such comments
but it shall be in the sole discretion of ARIAD US whether to make changes to
CSR Report to accommodate ARIAD SWISSCO comments.  

5.5    Territory and Reserved Territory Specific Development. If ARIAD SWISSCO
or Sublicensee wishes to carry out Development activity comprising a clinical
study that is proposed to be conducted solely at clinical research sites in the
Territory, then ARIAD SWISSCO shall submit for consideration by the JSC the
proposed detailed budget, protocol and clinical trial design. If ARIAD US,
either itself or through an Affiliate wishes to carry out Development activity
comprising a clinical study that is proposed to be conducted solely at clinical
research sites in the Reserved Territory, then ARIAD US shall provide the JSC
with the proposed detailed budget, protocol and clinical trial design.  Subject
to Section 5.6, both Parties shall be entitled to carry out such Development
activity and the provisions of Section 5.7.3 and 5.9 shall apply mutatis
mutandis to this Section 5.5. 

5.6    Territory and Reserved Territory Veto Right.  In connection with any
clinical study proposed to be conducted by the Developing Party pursuant to
Section 5.5, the Non-Developing Party shall have the right, by providing written
notice to the





 

27

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Developing Party of the grounds for such objections,  to object to the study
taking place on the grounds that, in its reasonable opinion, the protocol design
is reasonably likely to create a safety risk or otherwise have a material
adverse impact on the Commercialization of the Product in the Non-Developing
Party’s territory. In the event of dispute on this subject, either Party shall
have the right to escalate the matter by written notice to the other Party
(“Escalation Notice”).  The Senior Officers of both Parties shall use good faith
efforts to resolve any matter referred to them as soon as practicable.  Any
final decision that the Senior Officers mutually agree to in writing shall be
conclusive and binding on the Parties. If the Senior Officers fail to resolve
the dispute, the decision of the Non-Developing Party shall be final on all
issues.

5.7    Global Studies.

5.7.1           If, after the Effective Date, either Party proposes to undertake
a Global Study, then it shall provide the JSC with the (i) proposed detailed
budget, protocol and clinical trial design, details of the sites and the key
investigators, (ii) a detailed breakdown and budget of the proposed Development
Costs and (iii) any other relevant information and plans relating to such study,
including template patient consent forms that are reasonably requested by the
other Party.

5.7.2           Veto of Global Studies. In connection with any Global Study
proposed to be conducted by the Developing Party, the Non-Developing Party shall
have the right, by providing written notice to the Developing Party of the
grounds for such objection, to object to the study taking place on the grounds
that, in its reasonable opinion, the protocol design or conduct of the Global
Study is reasonably likely to create a safety risk or otherwise have a material
adverse impact on the Commercialization of the Product in the territory of the
Non-Developing Party.  In the event of dispute on this subject, either Party may
refer the matter for escalation to the Senior Officers under the procedures in
Section 5.6.  If the Senior Officers fail to resolve the dispute, the decision
of the Non-Developing Party shall be final on all issues.

5.7.3           Subject to the veto right set out in Section 5.7.2, the
Non-Developing Party shall determine if it wishes to co-fund the Global Study by
electing to [**] and shall confirm such determination by notice in writing to
the other Party.  The Developing Party shall be sponsor of any such co-funded
Global Study.  Subject to the Pharmacovigilance Agreement, the Developing Party
will be responsible for ensuring the collection and reporting of all serious
adverse events from these trials to the regulatory agencies in countries and
territories in which the co-funded global trials are being conducted. In
relation to such Global Study, the Development Costs will be [**] ARIAD US and
ARIAD SWISSCO.  Each Party shall have the right to the Development Data from
such Global Study as more particularly set out in Sections 5.11 and ARTICLE
6.  No amounts under this Section 5.7.3 will be due and payable by ARIAD SWISSCO
if the Buy-Back Option has been exercised.





 

28

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

5.7.4           Subject to the veto right set out in Section 5.7.2, if the
Non-Developing Party does not wish to co-fund pursuant to Section 5.7.3, the
Developing Party shall have the right to conduct the Global Study [**].  To the
extent that the study is being conducted in an on-label indication, the
Developing Party shall pay to the Non-Developing Party on calendar quarter basis
an amount equal to (i) [**], multiplied by (ii) [**], multiplied by (iii)
[**].  If ARIAD US is the Developing Party, it may deduct [**] from the amount
of such payment and pay the net amount to ARIAD SWISSCO.  Such payments shall be
made within [**] after the end of each [**] for amounts accrued in such
[**].  For purposes of clarity, the payments under this Section 5.7.4 shall
apply to any of the Proposed Studies that are Global Studies.

5.8    If either Party proceeds with a Global Study under Section 5.7.4, the
Developing Party shall, at least quarterly, provide to the Non-Developing Party
a detailed written report (which obligation may be satisfied by means of reports
prepared by or for the Developing Party for internal use) that includes the
then-current development status, the results achieved, the problems being
encountered, summary of material clinical data generated, Development Costs
incurred and other pertinent information relating to the Global Study.  For each
Global Study, the Developing Party shall provide to the Non-Developing Party a
substantially complete draft of the CSR as soon as practicable and a draft of
the final CSR within [**] of database lock for the study.  The Non-Developing
Party will provide the Developing Party with comments within [**] of its receipt
of the draft final CSR.  The Developing Party shall consider in good faith such
comments but it shall be in the sole discretion of the Developing Party whether
to make changes to CSR Report to accommodate the Non-Developing Party comments.
The Developing Party shall send a copy of the final CSR of the Global Study to
the Non-Developing Party in the form of a written notice. 

5.9    The Non-Developing Party shall, at any time prior to [**] after the final
CSR of a Global Study is issued, have the right, by giving written notice to the
Developing Party exercising this right, to use the Development Data from such
Global Study in relation to Registration in its territory, provided that the
Non-Developing Party reimburses the Developing Party [**] of the Developing
Party’s Third Party Development Costs incurred in the conduct of such Global
Study to date and continues to pay directly, or reimburse to the Developing
Party on a [**] basis, [**] of the Third Party Development Costs paid for the
conduct of such Global Study.  The Non-Developing Party shall have the right, at
reasonable times during business hours and upon reasonable notice to the
Developing Party to access the Developing Party’s books, records and accounts
for inspection and audit by the Non-Developing Party or its Affiliates or their
respective duly authorized representatives or by an independent auditor to be
nominated by the Non-Developing Party and reasonably acceptable to the
Developing Party, to ensure the accuracy of all reports and payments made
hereunder and in respect of all Development Costs.  Such audit shall be covered
by confidentiality obligations of the auditor.  No amounts under this Section
5.9 will be due and payable by ARIAD SWISSCO if the Buy-Back Option has been
exercised.

5.10   Each Party hereby acknowledges and agrees that neither Party makes any
warranty, and nothing in this Agreement may or shall be construed as a warranty
by either





 

29

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Party, that the Product will obtain Registrations in any or all of the countries
in or outside the Territory and neither Party shall have claims against the
other Party arising out of any delay or refusal by Regulatory Authorities to
issue Registrations or to issue Registrations that are acceptable to the Parties
in or outside the Territory.

5.11   Each Party shall own all title right and interest in and to all
Development Data generated by them from Development activity in their respective
territory and in relation to Global Studies in relation to which they have been
the Developing Party. Access and the right to use Development Data for the other
Party is governed by this ARTICLE 5.  

5.12  ARIAD US shall own all ARIAD US Improvements and ARIAD SWISSCO shall own
all ARIAD SWISSCO Improvements. ARIAD SWISSCO is licensed to use ARIAD US
Improvements on the terms of the license set out in Section 2.1. Throughout the
Term, ARIAD US shall supply ARIAD SWISSCO with all ARIAD US Improvements that
are necessary or useful for ARIAD SWISSCO to Develop, use, Commercialize,
Manufacture Product in the Territory in accordance with this Agreement.
Notwithstanding the foregoing, nothing in this Agreement shall require ARIAD US
to develop additional Know-how or to obtain additional Know-how from Third
Parties. Subject to the terms and conditions of this Agreement, including
payment under Sections 5.7.3 and 5.9, ARIAD SWISSCO shall have the right to use,
cross-reference, file or incorporate by reference any Development Data disclosed
to ARIAD SWISSCO by or on behalf of ARIAD US or its Affiliates relating to the
Product  for purposes of performing under this Agreement, including in order to
support any regulatory filings relating to the Product and in interactions with
any Regulatory Authority in connection with the development and Registration of
the Product in the Territory

5.13  ARIAD SWISSCO shall promptly disclose to ARIAD US all ARIAD SWISSCO
Improvements resulting from Development or Manufacturing activities conducted by
ARIAD SWISSCO or its Sublicensees or Subcontractors pursuant to this
Agreement.  ARIAD US shall have a perpetual, irrevocable, exclusive license
under the Intellectual Property Rights covering such ARIAD SWISSCO Improvements
and Ancillary Research of ARIAD SWISSCO to use the same in any way whatsoever in
the Reserved Territory (subject to the other terms of this Agreement) [**]
provided always that in the case of ARIAD SWISSCO Improvements directly
resulting from studies conducted in the Territory by ARIAD SWISSCO or from
Global Studies conducted by them where ARIAD US has first paid to use the
corresponding Development Data.

5.14  Each Party shall ensure that all necessary notifications are made and/or
necessary consents are obtained and/or agreements are entered into, under
applicable data protection or privacy regulations in its respective territory
such that all personal information obtained in the course of the conduct of
development activities under this Agreement by either Party, its respective
Affiliates or any Third Party subcontractor of such Party can be lawfully
processed including being transmitted to, and used by, the other Party and its
Affiliates for development work relating to the Compound and/or the Product as
provided for in this Agreement.





 

30

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

ARTICLE 6 - EXCHANGE OF OTHER KNOW-HOW

6.1    Subject to the terms and conditions of this Agreement, throughout the
Term and/or upon either Party’s reasonable request, each Party shall supply the
other in writing or by any other appropriate means at JSC meetings commercial
and medical affairs information and data relating to the Product to the extent
it is Controlled by the disclosing Party or its Affiliates, including relevant
market analyses and assessments of the competitive landscape for the Product,
and, subject to Applicable Laws, any patient or physician feedback relating to
Product.  The receiving Party shall be free to use such information and data for
the purpose of its business and to disclose the same to its Affiliates and
distributors in the Territory (if ARIAD SWISSCO is the receiving Party) or in
the Reserved Territory (if ARIAD US is the receiving Party), provided that no
Confidential Information pertaining to the disclosing Party’s business shall be
disclosed by the receiving Party to such other distributors.

6.2    Beginning immediately after the Effective Date, ARIAD US shall [**],
effect a [**] to ARIAD SWISSCO or its designee (which designee may be an
Affiliate or a Third Party manufacturer) of all Know-How and any other
information regarding Intellectual Property Rights of ARIAD US and its
Affiliates relating to the then-current process for the [**] and [**] (the
“Current Manufacturing Process”) and to implement the Current Manufacturing
Process at facilities designated by ARIAD SWISSCO (such transfer and
implementation, as more fully described in this Section 6.2, the “Manufacturing
Technology Transfer”).  ARIAD US shall provide, and shall cause its Affiliates
and Third Party manufacturers to provide, [**] to enable ARIAD SWISSCO (or its
Affiliate or designated Third Party manufacturer, as applicable) to implement
the Current Manufacturing Process at the facilities designated by ARIAD
SWISSCO.  If requested by ARIAD SWISSCO, such assistance shall include
[**].  Without limitation to the foregoing, in connection with each
Manufacturing Technology Transfer, ARIAD US shall, and shall cause its
Affiliates and Third Party manufacturers to:

6.2.1           make available to ARIAD SWISSCO (or its Affiliate or designated
Third Party manufacturer, as applicable) from time to time as ARIAD SWISSCO may
request, all [**] of ARIAD US and its Affiliates relating to the Current
Manufacturing Process, and all [**], that are reasonably necessary or useful to
enable ARIAD SWISSCO (or its Affiliate or designated Third Party manufacturer,
as applicable) to use and practice the Current Manufacturing Process;

6.2.2           cause [**] to assist with the working up and use of the Current
Manufacturing Process and with the [**] to the extent reasonably necessary or
useful to enable ARIAD SWISSCO (or its Affiliate or designated Third Party
manufacturer, as applicable) to use and practice the Current Manufacturing
Process;

6.2.3           Without limiting the generality of Section 6.2.2 above, cause
appropriate [**]and make available necessary [**] to support and execute the
transfer of all applicable analytical methods and the validation thereof
(including, all [**] of ARIAD US and its Affiliates relating to the Current
Manufacturing Process, [**];





 

31

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

6.2.4           take such steps as are reasonably necessary or useful to assist
in [**] with respect to the Manufacture of Product at the applicable facilities;
and

6.2.5           provide such other assistance as ARIAD SWISSCO (or its Affiliate
or designated Third Party manufacturer, as applicable) may reasonably request to
enable ARIAD SWISSCO (or its Affiliate or designated Third Party manufacturer,
as applicable) to use and practice the Current Manufacturing Process and
otherwise to Manufacture Product.

6.3    Within [**] of the end of each [**] during the period of the [**] ARIAD
US shall report to ARIAD SWISSCO [**] incurred in such period, and shall invoice
ARIAD SWISSCO for the same. ARIAD SWISSCO shall pay each such invoice [**] of
receipt of such invoice.

6.4    Without limiting the foregoing, if ARIAD US or its Affiliates makes any
invention, discovery, or improvement relating to the Manufacture of Product
during the Term, ARIAD US shall, [**], promptly disclose such invention,
discovery, or improvement to ARIAD SWISSCO, and shall, at ARIAD SWISSCO’s
request, [**] with respect to such invention, discovery, or improvement in the
same manner as provided in Section 6.2. Neither Party will (nor cause its Third
Party Manufacturers to) implement any process improvement that may impact the
Specifications of the Product or the relevant sections of the Marketing
Authorization or that would require approval of any Regulatory Authority,
without the prior written approval of the other Party.

ARTICLE 7 – PRICING AND REIMBURSEMENT

7.1    With respect to: (i) all countries within [**] and (ii) each country
outside [**] in the Territory if a Marketing Authorization of the Product has
been obtained in each such country in the Territory, ARIAD SWISSCO shall use
Commercially Reasonable Efforts to obtain Pricing and Reimbursement Approval in
such countries as soon as reasonably possible.

7.2    In accordance with Applicable Law, the Parties shall discuss and exchange
information and documentation (including health economic data, analyses and
argumentation) to develop and support the pricing and reimbursement strategy for
the Product within the Territory.  ARIAD SWISSCO shall provide ARIAD US with
periodic updates and, upon reasonable request, copies of material communications
with, and submissions to, pricing and reimbursement authorities with respect to
Products in the Field in the Territory.  For clarity, ARIAD SWISSCO shall be
solely responsible for determining the actual selling price to Customers and all
other conditions of sale in the Territory.  

ARTICLE 8 – REGULATORY MATTERS

8.1    Marketing Authorizations.

8.1.1           ARIAD SWISSCO shall oversee, monitor and coordinate all
regulatory actions, communications and filings with, and submissions to,
Regulatory Authorities with respect to Products in the Field in the
Territory.  ARIAD US shall provide ARIAD SWISSCO with reasonable assistance,





 

32

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

information, and access to ARIAD US’s personnel, to support ARIAD SWISSCO’s or
the relevant ARIAD SWISSCO Sublicensees’ applications for Marketing
Authorizations and other interactions with Regulatory Authorities in the
Territory relating to Product and ARIAD SWISSCO shall reimburse ARIAD US for
[**] in connection therewith.  Each Party shall use appropriately qualified
personnel for such activities, including personnel with local regulatory
expertise.  In accordance with its responsibilities as the MAH in the Territory,
ARIAD SWISSCO or the relevant ARIAD SWISSCO Sublicensee shall act as the
authorized contact for the Regulatory Authorities in the Territory in connection
with obtaining and maintaining Marketing Authorizations (subject to ARIAD US’s
involvement as provided in Section 8.3), as well as in connection with the
Development, Manufacturing (if applicable) or Commercialization of the
Product.  [**] 

8.1.2           ARIAD US shall be responsible for maintaining the Company Core
Data Sheet (“CCDS”) / Company Core Safety Information (“CCSI”) / core Risk
Management Plan (“RMP”) for the Product.  In the event that a change to the
CCDS/CCSI/RMP necessitates a change to the local labeling in a country within
the Territory, ARIAD SWISSCO shall be responsible for developing a proposed
revised draft product label or package insert for each country in the
Territory.  ARIAD US shall provide ARIAD SWISSCO with information and reasonable
access to ARIAD US’s personnel, to support ARIAD SWISSCO’s changes to the
Marketing Authorizations to modify the revised draft labeling provided that
ARIAD SWISSCO shall reimburse ARIAD US for [**]. ARIAD SWISSCO or the relevant
ARIAD SWISSCO Sublicensee shall promptly submit a change to applicable Marketing
Authorizations in the Territory to modify the labeling.

8.2    Subject to Section 4.7, ARIAD SWISSCO shall review and approve the
prescribing information, label and final packaging of the Product for the
Territory to be submitted in connection with applications for Marketing
Authorizations, and shall subsequently review and approve any modifications
thereto required by a Regulatory Authority or proposed by either Party.  ARIAD
SWISSCO or the relevant ARIAD SWISSCO Sublicensee shall prepare and submit the
relevant documentation related to Marketing Authorizations and other
Registrations in compliance with Applicable Laws.

8.3    Each Party or its relevant Sublicensee or licensee (as applicable) shall
prepare for and conduct meetings with the local Regulatory Authorities for which
it is responsible in consultation with the other Party, and shall, to the extent
such meetings are reasonably likely to be material to the other Party’s rights
and obligations under this Agreement: 

(a)notify the other Party in advance of such planned scheduled interactions with
Regulatory Authorities relating to the Product and invite the other Party to
attend such interactions, at the other Party’s cost, if permitted by the
Regulatory Authority;





 

33

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

(b)notify the other Party of such spontaneous interactions with the Regulatory
Authorities relating to the Product as soon as reasonably possible after the
interaction;

(c)prepare meeting minutes of such interactions with Regulatory Authorities and
circulate the same to the other Party, accompanied by a translation into English
if the original minutes are not in English; and

(d)address such questions and requests from the Regulatory Authorities relating
to the Product following consultation with the other Party.

8.4    Without limiting the foregoing, in connection with regulatory activities
for which a Party has responsibility or authority under this Agreement, each
Party or its relevant Sublicensee or licensee (as applicable) shall (i) provide
advance copies to the other Party’s representatives on the JSC of any proposed
material submission to, or material communication with, any Regulatory Authority
to the extent they relate to the Marketing Authorization or otherwise to the
Product, and shall consider in good faith, and accommodate when reasonably
appropriate, any requests by the other Party’s JSC representatives to make any
modification thereto, and (ii) keep the other Party fully and promptly informed,
throughout the Term, about all material communications received from the local
[**] concerning the Product and/or the Compound, including providing the other
Party with a copy of all such material communications (without translation) no
later than [**] after receipt by ARIAD SWISSCO and with a copy thereof
translated into English as soon as practicable thereafter.  Without prejudice to
full compliance by both Parties with any obligations established by Applicable
Laws of each country in the Territory, any and all material communications to
local Regulatory Authorities concerning the Product as described above shall be
submitted by the responsible Party only after the relevant contents have been
discussed with and approved by the JSC; provided, however, that the responsible
Party shall not be required to delay any communication with or regulatory
submission to any applicable Regulatory Authority in a manner that affects the
responsible Party’s ability to comply with Regulatory Requirements or Applicable
Laws.  The responsible Party shall provide English translation of all material
documents relating to the Product to be submitted by the responsible Party or
its Sublicensees or licensees (as applicable) to, or that are received by
responsible Party or its Sublicensees or licensees (as applicable) from,
Regulatory Authorities in a language other than English. On a semi-annual basis,
each Party  shall provide the other Party with an itemized list of (a) all
material written communications received from the local Regulatory Authorities
concerning the Product during the prior [**] and (b) all material documents and
written communications relating to the Product submitted by such Party or its
Sublicensees or licensees (as applicable) to any Regulatory Authority during the
prior [**].  Upon the request of a Party, the other Party shall provide the
requesting Party with copies of any such communications or documentation
itemized on such list, including where reasonably requested, English
translations of all material communications or documentation.  For clarity, (1)
any communications with Regulatory Authorities or documents submitted to
Regulatory Authorities that relate to Product quality shall not be governed by
this Section 8.4 and shall be subject to the Quality Agreements, and (2) any
communications with Regulatory Authorities or documents and written
communications submitted to





 

34

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Regulatory Authorities that relate to pharmacovigilance shall not be governed by
this Section 8.4 and shall be subject to ARTICLE 9 until the Pharmacovigilance
Agreement becomes effective and thereafter shall be subject to the
Pharmacovigilance Agreement. 

8.5    If any material alterations, modifications or amendments of this
Agreement or modification of the Product are required to comply with the request
of any Regulatory Authority as prerequisites for the continuation of the
Marketing Authorization or the grant or the continuation of the Registration of
the Product, or if the Marketing Authorization or Registrations are suspended or
withdrawn by any said Regulatory Authority, each Party shall notify the other
Party immediately and the Parties shall use Commercially Reasonable Efforts to
agree upon a reasonable and mutually acceptable resolution thereof.

8.6    ARIAD US may retain a copy of, and have ongoing access to, the Marketing
Authorization for the Product granted by the European Medicines Agency existing
as at the Effective Date, together with the certificates of pharmaceutical
product and full dossier relating thereto (the “EMA MA”) and to all supplements,
amendments and revisions occurring after the Effective Date (“EMA MA Updates”),
provided  that in the case of any supplement, amendment or revision that is made
as a result of Development for which ARIAD US is to pay costs pursuant to
Sections 5.5, 5.7.3 or 5.9, then ARIAD US shall only receive such EMA MA Updates
provided ARIAD US has made such payments under Section 5.5, 5.7.3 or 5.9 (as
applicable).  Subject to the foregoing, ARIAD SWISSCO, on behalf of itself and
its Affiliates, hereby grants to ARIAD US and its Affiliates a right of
reference, with the right to grant further rights of reference to ARIAD US
licensees of rights to register and commercialize the Product in the Reserved
Territory, under suchEMA MA and any EMA MA Updates, in each case to enable ARIAD
US and its Affiliates to exercise its rights and perform its obligations under
this Agreement and to register and commercialize the Product in the Reserved
Territory.

ARTICLE 9 – PHARMACOVIGILANCE 

9.1    ARIAD US shall own and manage the global safety database for the Product
and ARIAD US or its Affiliates shall be responsible for the timely reporting of
all relevant adverse drug reactions/experiences, including those associated with
Product quality complaints, and aggregate safety data relating to the Product,
outside the Territory.  ARIAD US shall provide ARIAD SWISSCO with extracts from
the global safety database upon request of ARIAD SWISSCO.  Reconciliation
between the data contained in the ARIAD SWISSCO and ARIAD US safety databases
shall be conducted periodically in accordance with the separate
Pharmacovigilance Agreement.  ARIAD SWISSCO will procure that the MAH in each
country within the Territory shall be responsible for the timely reporting of
all relevant post marketing adverse drug reactions/experiences, including those
associated with Product quality complaints, and aggregate safety data relating
to the Product, in accordance with local pharmacovigilance legislation within
the Territory.  ARIAD SWISSCO will have the right to independently audit the
global safety database to ensure that their MAH obligations can be fulfilled.





 

35

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

9.2    ARIAD US shall be responsible for global medical surveillance, risk
management, global medical literature review and monitoring, and responses for
the Product to the appropriate Regulatory Authorities outside the
Territory.  ARIAD US shall be responsible for the interpretation, in light of
ARIAD US’s global pharmacovigilance data, of adverse events in the Territory of
which ARIAD US becomes aware, including adverse events reported to ARIAD US by
ARIAD SWISSCO or the relevant ARIAD SWISSCO Sublicensee.  ARIAD SWISSCO will
procure that the MAH in each country in the Territory shall be responsible for
local medical surveillance, risk management, medical literature review and
monitoring within such country of the Territory, and responses to the
appropriate Regulatory Authorities within the Territory. ARIAD SWISSCO will
procure that the MAH in each country in the Territory shall provide an
English-translated copy of the final responses to Regulatory Authorities to
ARIAD US.

9.3    ARIAD SWISSCO shall, and shall procure each MAH in each country in the
Territory, implement and execute local Product-specific risk management
activities, in collaboration with ARIAD US’s PV department, that are aligned
with ARIAD US’s global risk management strategies.

9.4    Further details of the Parties’ respective pharmacovigilance obligations
and responsibilities (e.g., signal management, case processing and reporting,
aggregate reporting, risk management, health authority responses, safety data
exchange, etc.) shall be set forth in a pharmacovigilance agreement that will be
agreed to by the Parties (and their respective Affiliate(s), as appropriate)
within [**] after the Effective Date (as it may be amended from time to time,
the “Pharmacovigilance Agreement”).  In the event of a conflict between the
terms of the Pharmacovigilance Agreement and the terms of this Agreement, the
provisions of this Agreement shall govern; provided, however, that the
Pharmacovigilance Agreement shall govern in respect of pharmacovigilance,
including safety and risk management, matters.

9.5    Prior to executing the Pharmacovigilance Agreement, the Parties agree to
work together in good faith to coordinate activities regarding pharmacovigilance
with respect to the Product in accordance with this ARTICLE 9, including by
exchanging standard operating procedures and other information relevant to such
pharmacovigilance activities as mutually agreed by the Parties.  ARIAD US shall
provide ARIAD SWISSCO with access to all pharmacovigilance related standard
operating procedures (local and global) required in Territory and ARIAD SWISSCO
shall procure that such standard operating procedures shall remain in place and
be used by ARIAD SWISSCO until ARIAD SWISSCO transitions all pharmacovigilance
standard operating procedures in accordance with the Pharmacovigilance
Agreement.  Without limiting the foregoing, prior to executing the
Pharmacovigilance Agreement, in the event ARIAD SWISSCO or the relevant ARIAD
SWISSCO Sublicensee receives reports of adverse drug reactions/experiences or
safety data relating to the Product (“Safety Information”) ARIAD SWISSCO shall
send the Safety Information to ARIAD US on source documents, or other mutually
agreed format, via email or fax as soon as practicable, but, in any event, after
it receives the Safety Information, and, in the event ARIAD SWISSCO or a
Sublicensee receives any information concerning any investigation, inquiry or
other action by any Regulatory Authority concerning the safety of the Product,
ARIAD SWISSCO shall send such information to ARIAD US via email or





 

36

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

fax as soon as possible, but in any event, after ARIAD SWISSCO receives notice
of such regulatory request, inquiry or other action.  Neither Party shall
respond to any Regulatory Authority request or inquiry relating to the safety of
the Product without discussing the issue with the other Party to the extent
reasonably feasible in context of relevant timelines applicable to such
responses and to the extent reasonably likely that such responses would impact
the Marketing Authorization or be materially relevant for the Regulatory
Authorities in the other Party’s Territory. 

ARTICLE 10 – SUPPLY, FORECASTS AND ORDERING

10.1   As soon as practicable but no later than [**] after the Effective Date,
the Parties shall, through a project team or subcommittee of the JSC, negotiate
in good faith and agree on the terms of (i) a definitive agreement pursuant to
which ARIAD US shall Manufacture and supply (or have Manufactured and supplied)
Product as API or Unlabeled Bottles to ARIAD SWISSCO or its Affiliates for Final
Manufacture as needed for Commercialization in the Territory (“Supply
Agreement”) and (ii) a related Quality Agreement.  Pending finalization of the
Supply Agreement, the transitional supply of Product shall be made on the terms
set out in Sections 10.2 to and including ARTICLE 14 and the terms of the
Interim Quality Agreement in place (“Transitional Supply Arrangements”).  The
terms of the Transitional Supply Arrangements shall form the basis for the
Supply Agreement and Quality Agreement.

10.2   Product shall be supplied and may be ordered and Manufactured as follows:

10.2.1         At any time during the Term until ARIAD SWISSCO commences [**],
ARIAD US will supply [**] of Product ordered by ARIAD SWISSCO pursuant to the
terms of this Agreement.

10.2.2         At any time during the Term until ARIAD SWISSCO has [**], ARIAD
US will supply [**] ordered by ARIAD SWISSCO pursuant to the terms of this
Agreement, and ARIAD SWISSCO shall have the right to conduct Final Manufacturing
of such [**] for purposes of Commercialization in the Territory. 

10.2.3         Beginning on a date notified to ARIAD US by ARIAD SWISSCO once
ARIAD SWISSCO or its Subcontractor are ready to [**] ARIAD US shall supply [**]
ordered by ARIAD SWISSCO pursuant to the terms of this Agreement and ARIAD
SWISSCO shall have the right to conduct [**] for purposes of Commercialization
in the Territory. 

10.3  Within [**] after the Effective Date and in the [**] of each [**]
thereafter, ARIAD SWISSCO shall provide ARIAD US with a written [**] rolling
Forecast of its anticipated quarterly requirements for the Product ([**]) in the
Territory (each a “Forecast”).  ARIAD US shall use Commercially Reasonable
Efforts to ensure sufficient manufacturing capacity and Raw Materials to meet
each Forecast.  Each Forecast is a non-binding estimate for [**] and subject to
Section 10.4 is binding on both Parties for [**].  ARIAD US shall not be obliged
to Manufacture or supply ARIAD SWISSCO with quantities of the Product in excess
of the binding portion of the most recent Forecast.





 

37

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

10.4  Within [**] of issuance of each Forecast the Parties will ensure that
appropriate personnel of each of them responsible for manufacture and supply
will discuss proposed batch runs and Delivery dates, which shall be within [**]
in which the binding portion of the Forecast relates, and for the quantities of
Product set out in the binding portion of that Forecast. ARIAD SWISSCO shall
then promptly submit to ARIAD US and ARIAD US shall accept written purchase
orders reflecting the binding portion of the Forecast, in such form as the
Parties shall agree from time to time, specifying the quantities of Product
ordered and, the agreed delivery date for the order.  ARIAD SWISSCO shall submit
each purchase order to ARIAD US in advance of the desired delivery date
specified in such purchase order, with [**] lead time.  Any purchase orders for
Product submitted by ARIAD SWISSCO to ARIAD US shall reference this Agreement
and shall be governed exclusively by the terms contained herein. The Parties
hereby agree that the terms and conditions of this Agreement shall supersede any
term or condition in any order, confirmation or other document furnished by
ARIAD SWISSCO or ARIAD US that is in any way inconsistent with, or supplementary
to, the terms and conditions of this Agreement, unless expressly accepted in
writing by the other Party.

10.5  When ARIAD US [**] for ARIAD SWISSCO, ARIAD US shall carry a [**]
sufficient to avoid [**] in the Territory in the event of [**]. In addition,
whether ARIAD US is [**] for ARIAD SWISSCO, ARIAD US shall, with effect from the
Effective Date, carry a safety stock of Product API allocated to the Territory,
in accordance with past practice but in any event equal to not less than [**]
projected requirement of [**] for ARIAD SWISSCO based on the most recent [**]
and discussions between the Parties.  Unless otherwise agreed by the Parties,
such safety stock shall be [**] and identified as ARIAD SWISSCO [**].

10.6  The price for the Manufacture of the Product shall be calculated as
[**].  ARIAD US shall invoice ARIAD SWISSCO upon each Delivery of Product
supplied under this Agreement and ARIAD SWISSCO shall pay the undisputed amounts
of such invoice within [**] of receipt of such invoice.  ARIAD US must include
with each invoice a detailed calculation of the invoiced amount including
details of the associated Direct Costs, Indirect Costs and any Third Party
costs.   ARIAD US shall keep complete and accurate books, records and accounts
in accordance with all Applicable Laws and sound accounting practice covering
all its Direct Costs, Indirect Costs and any Third Party costs and as otherwise
may be necessary for the purpose of calculating all payments due to ARIAD US
under this Section 10.6.  ARIAD SWISSCO shall have the right, throughout any
period during which payments are due under this under this Section 10.6 and for
[**] thereafter, at reasonable times during business hours and upon reasonable
notice to ARIAD US, to have ARIAD US’s books, records and accounts inspected and
audited by one of the four major accounting firms to be appointed by ARIAD
SWISSCO and reasonably acceptable to ARIAD US, to ensure the accuracy of all
reports and payments made hereunder and in respect of all [**].  Such audit
shall be covered by confidentiality obligations of the auditor.  ARIAD US shall
cooperate with the independent auditor and make available all work papers and
other information related to the payments required under this Section 10.6 as
reasonably requested in connection. 

10.7  In the event of any [**] in the available supply of Product, ARIAD US
shall treat ARIAD SWISSCO’s demand [**] or [**] and, allocate manufacturing
capacity to the





 

38

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

respective demand on a [**]; provided, that the foregoing supply on a [**] does
not limit any other remedies ARIAD SWISSCO may have due to a failure to supply
under this Agreement or the Supply Agreement.  ARIAD US shall promptly provide a
written plan of action stating in reasonable detail the root cause of any [**]
and proposed measures to remedy the [**] and the date such [**] is expected to
end.  ARIAD US shall use Commercially Reasonable Efforts to minimize the
duration of any [**]; provided, that the foregoing efforts of ARIAD US do not
limit any remedies ARIAD SWISSCO may have due to a failure to supply under this
Agreement or the Supply Agreements.

ARTICLE 11 – SHIPMENT AND DELIVERY

11.1  Delivery Terms.

11.1.1         ARIAD SWISSCO shall be the importer of record for all Product
supplied under this Agreement. ARIAD SWISSCO shall be responsible for clearing
the Product through customs in the Territory [**].  At all times, ARIAD SWISSCO
shall maintain, [**], a valid import license for the Products, and shall be
responsible, [**], for all required documentation and communications with the
applicable customs office in connection therewith. ARIAD US shall provide
assistance with such documentation and communications upon ARIAD SWISSCO’s
reasonable request (e.g., by providing export documents or assisting with
documentation as the exporter of the Product.)  In this Section 11.1, any
obligation on ARIAD SWISSCO may be performed by a Sub-licensee or Subcontractor.

11.1.2         ARIAD US shall deliver the Product ordered by ARIAD SWISSCO in
accordance with the quantities and delivery dates specified in the applicable
purchase order.  If ARIAD US fails to deliver at least [**] of the quantity
ordered in a given purchase order within [**] of the specified delivery date,
ARIAD SWISSCO shall only be required to pay for the quantity of Product
Delivered and the price for such Product shall be reduced by [**].

11.1.3         Deliveries shall be made Ex Works (Incoterms 2010) at the
location specified in the Interim Quality Agreement or such other location as
the Parties may agree in writing (“Delivery”).  Title and risk to the Product
shall pass to ARIAD SWISSCO upon Delivery.

11.2  Acceptance and Rejection. 

11.2.1         Product Testing. No later than [**] prior to a scheduled Delivery
ARIAD US shall send to ARIAD SWISSCO the Delivery Documents for review.
Following such review, unless within [**] of receipt of the Delivery Documents
ARIAD SWISSCO gives written notice of rejection of the Product to be delivered,
stating the reasons for such rejection, the Delivery shall proceed, and both
Parties shall organize the same. Upon arrival at ARIAD SWISSCO nominated site it
shall visually inspect the shipment of the Product to identify any damage to the
external packaging.  ARIAD SWISSCO may reject any shipment (or portion thereof)
of the Product that is damaged by providing to ARIAD US reasonable evidence of
damage





 

39

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

within [**] after Delivery of such Product. If ARIAD SWISSCO does not so reject
any shipment (or portion thereof) of the Product within [**] of Delivery of such
Product, ARIAD SWISSCO shall be deemed to have accepted such shipment of the
Product; provided, however, that in the case of the Product having any Latent
Defect, ARIAD SWISSCO shall notify ARIAD US promptly once it becomes aware that
a Product contains a Latent Defect and subsequently may reject such Product by
giving written notice to ARIAD US of ARIAD SWISSCO’s rejection of such Product
and shipping a representative sample of such Product or other evidence of
Non-Conformance to ARIAD US within [**] after becoming aware of such Latent
Defect, which notice shall include a description of the Latent Defect.

11.2.2         Replacement of Product and Dispute Procedure. If ARIAD SWISSCO
rejects, in accordance with Section 11.2.1 any proposed delivery or shipment (or
portion thereof) of the Product as Non-Conforming and ARIAD US disagrees that
the alleged Non-Conformance exists, ARIAD US shall so notify ARIAD SWISSCO in
writing (an “Objection Notice”) within [**] of receipt of ARIAD SWISSCO’s notice
of rejection and the following procedures shall apply: in the case of a Latent
Defect ARIAD US shall inspect the returned representative sample of Product or
other evidence of Non-Conformance and attempt to reach agreement with ARIAD
SWISSCO as to whether or not the Product is Non-Conforming.  If ARIAD SWISSCO
and ARIAD US fail within [**] after delivery of the Objection Notice to agree as
to whether the Product is Non-Conforming, in the case of a Latent Defect
representative samples of the batch of the Product in question and their
reference samples shall be submitted to a mutually-acceptable, independent,
qualified Third Party laboratory or consultant for analysis or review to
determine whether there is a Non-Conformance.  For clarity, this may include a
decision whether or not contamination is present.  The results of such
evaluation shall be binding upon the Parties. The Parties initially shall [**]
the cost of such evaluation, except that the Party that is determined to have
been incorrect in its determination of whether the Product was or was not
Non-Conforming shall assume the responsibility for, and pay, the costs of any
such evaluation and reimburse the other Party for any amounts previously paid to
the independent laboratory or consultant in connection with that determination.

11.2.3         Cost of Replacement of Rejected Product. If any delivery or
shipment of the Product is rejected by ARIAD SWISSCO following review of the
Delivery Documents or a visual inspection or any other alleged Non-Conformance,
ARIAD SWISSCO’s duty to pay all amounts payable to ARIAD US in respect of the
rejected Product shall be suspended. In the case of Latent Defect
Non-Conformance if there is a determination by the independent laboratory or
consultant in support of ARIAD US’s Objection Notice, or the Parties otherwise
reach agreement that the Product was not Non-Conforming, payment shall then be
made by ARIAD SWISSCO If only a portion of a shipment is rejected, ARIAD
SWISSCO’s duty to pay the amount allocable to the Non-Conforming portion only
shall be suspended.





 

40

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

11.2.4         Return of Rejected Product. If a shipment or partial shipment is
rejected by ARIAD SWISSCO pursuant to the provisions of Section 11.2.1 and (i)
where relevant, ARIAD US does not provide an Objection Notice within the [**]
period set forth in Section 11.2.2, (ii) the Parties agree that the Product is
Non-Conforming within the [**] period set forth in Section 11.2.2, or (iii)
there is a determination by the independent laboratory or consultant in support
of ARIAD SWISSCO’s allegation of Non-Conformance, ARIAD SWISSCO shall return to
ARIAD US at ARIAD US’s request and expense (or, at the election of ARIAD US,
destroy at ARIAD US’s cost and provide evidence of such destruction to ARIAD US)
any such rejected Product (provided that if the Product has been packaged by or
on behalf of ARIAD SWISSCO at the time of rejection, ARIAD SWISSCO shall not be
obliged to remove any packaging prior to its return).  ARIAD US shall (i) credit
the original invoice in respect of the rejected Product and reimburse ARIAD
SWISSCO for any duties, freight, insurance, handling or other charges incurred
by ARIAD SWISSCO in respect of such rejected Product, and (ii) adjust the
invoice to ARIAD SWISSCO for the Product that was not rejected, payment of which
is due in accordance with the terms of the original invoice. Except as set forth
in ARTICLES 14 and 22, such credit or adjustment shall be ARIAD US’s sole
Liability, and ARIAD SWISSCO’s sole remedy, with respect to any rejected
Product. 

11.2.5         Supply of Replacement Product. During any rejection discussions,
upon ARIAD SWISSCO’s request, ARIAD US shall supply ARIAD SWISSCO with
additional Product, using expedited shipping at ARIAD US’s expense, which ARIAD
SWISSCO shall otherwise purchase on the same terms (adjusted for credit for
Non-Conforming Product) as the Product that is the subject of the rejection
discussions. 

11.2.6         Detection of Latent Defect by ARIAD US.  If ARIAD US detects a
Latent Defect in any Product supplied to ARIAD SWISSCO, ARIAD US shall notify
ARIAD SWISSCO in writing, specifying the affected lots, and credit ARIAD SWISSCO
for the Non-Conforming Product as provided in Section 11.2.4.

11.2.7         No Product Returns Policy. Except as expressly provided elsewhere
in this Section 11.2 or in ARTICLE 14, no Products supplied by or on behalf of
ARIAD US to ARIAD SWISSCO may be returned by ARIAD SWISSCO to ARIAD US after
they have been Delivered to ARIAD SWISSCO at the location designated under
Section 11.1.3.

ARTICLE 12 – MANUFACTURING OF THE PRODUCT

12.1  Manufacture of the Product. ARIAD US shall Manufacture or have
Manufactured the Labeled Bottles, Unlabeled Bottles and API in accordance with
the Specifications, cGMP and Applicable Laws in the country of Manufacture and,
to the extent applicable, in the Territory. 





 

41

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

12.2  Packaging. ARIAD US shall package the Product in accordance with the
Specifications and requirements notified to it with sufficient advance notice by
ARIAD SWISSCO to comply with Applicable Laws. 

12.3  Changes to the Specifications or to the Manufacturing Process. If ARIAD US
proposes (a) a change to the Specifications or the Raw Materials, equipment
(other than changes for maintenance, repair, and like-for-like replacement) or
process used to Manufacture the Product, or (b) a change to the procedures or
facilities used to Manufacture the Product (collectively, the “Manufacturing
Process”) that, in the case of (a) or (b) would require approval of any
applicable Regulatory Authority in the Territory or would require an amendment
of any Marketing Authorization application or Registration, the prior written
approval of ARIAD SWISSCO is required before implementation of such change.  If
a change to the Specifications, Raw Materials, equipment or Manufacturing
Process is required by one or more Regulatory Authorities or regulatory
authorities outside the Territory or shall be applied globally, including for
the manufacture of Products inside and outside the Territory, and if such change
would require approval of any Regulatory Authority in the Territory or an
amendment of any Marketing Authorization application or Registration, ARIAD US
shall provide ARIAD SWISSCO with all information needed to amend the Marketing
Authorization application or Registration and/or obtain the approval of the
Regulatory Authority, as applicable, and the Parties shall cooperate with each
other in obtaining any necessary modifications to any Registrations in the
Territory to allow such change to be implemented.  If the proposed change is
required by a Regulatory Authority, then such notice shall include disclosure of
the Regulatory Authority request and relevant correspondence.  If any change to
the Specifications, Raw Materials, equipment or Manufacturing Process is not
required by any Regulatory Authority outside the Territory and shall not be
applied globally and would require approval of any Regulatory Authority in the
Territory or an amendment of any Marketing Authorization application or
Registration, ARIAD US shall provide advanced written notice to ARIAD SWISSCO
and shall consult with ARIAD SWISSCO regarding the implementation of such
change.  If the change is required by a Regulatory Authority inside the
Territory but not in any other part of the world, [**] of implementing such
change. If the change proposed by ARIAD US is required only by one or more
regulatory authorities outside the Territory, or is not required by any
Regulatory Authority, [**] of implementing such change.  If the change is
required by one or more Regulatory Authorities inside the Territory and by one
or more regulatory authorities outside the Territory, [**].  For the avoidance
of doubt, [**] of implementing a change to the Specifications, Raw Materials,
equipment or Manufacturing Process if such change is mandated by a Regulatory
Authority inside the Territory, and [**] of implementing such a change that is
not mandated by any Regulatory Authority, including any such non-mandated change
that ARIAD SWISSCO approves and that requires an amendment of a Marketing
Authorization application or Registration or approval of a Regulatory Authority
in the Territory. For clarity, ARIAD US shall have the right, [**], to change
equipment for maintenance, repair, and like-for-like replacement, and to make
other changes that ARIAD US reasonably determines shall not require approval of
any Regulatory Authority or affect the Marketing Authorization application(s) or
Registration(s) in the Territory, without notice to or consent of ARIAD
SWISSCO.  Further for clarity, the Quality Agreements shall contain change
control procedures, and any changes made to the





 

42

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Specifications, Raw Materials, equipment or Manufacturing Process shall be made
in accordance with the Quality Agreements and in compliance with cGMP and
Applicable Laws. 

12.4  Final Manufacturing.  Subject to Section 10.2.1, with effect from the
Effective Date, ARIAD SWISSCO shall be responsible for the Final Manufacturing
of all Product, including performing secondary packaging, labeling and providing
product inserts and final release and stability testing in accordance with the
Marketing Authorization and Regulatory Requirements in the country in the
Territory that is the intended market for such lot of Product, and in accordance
with all Applicable Laws.

12.5  Inspections.  At ARIAD SWISSCO’s request, ARIAD US will authorize ARIAD
SWISSCO or its representatives, during normal business hours (or at other times
for cause), to review documents including but not limited to: completed
manufacturing batch records, analytical results for product release and
stability, associated manufacturing standard operating procedures and other
standard operating procedures that are associated with maintenance of the
process, facility and personnel in accordance with cGMPs, and observe the
Manufacture of Product to confirm ARIAD US’s compliance with the terms of this
Agreement and the Quality Agreement.  ARIAD US will notify ARIAD SWISSCO within
[**] of all contacts with Regulatory Authorities (written or verbal) related to
each Product.  ARIAD US shall inform ARIAD SWISSCO of the result of any
regulatory inspection which directly affects the Manufacture of a Product,
including any notice of inspection, notice of violation or other similar notice
received by ARIAD US affecting Manufacturing, facility, testing, storage or
handling of a Product.  In the event of an FDA inspection which directly
involves a Product, ARIAD SWISSCO shall be immediately informed of the issuance
of the Notice of Inspection (FDA Form 482).  In the event that there are
inspectional observations (FDA Form 483), ARIAD SWISSCO shall be informed
immediately and shall have the opportunity to review and provide ARIAD US with
comments to ARIAD US’s response.  ARIAD SWISSCO shall provide its comments to
the response of these observations within [**].  The contents of ARIAD US’s
response shall be determined by ARIAD US in its sole discretion.  ARIAD US
agrees to reasonably cooperate with applicable Regulatory Authorities and shall
permit reasonable Product-specific inspections by such Regulatory Authorities. 

ARTICLE 13 –  QUALITY ASSURANCE

13.1  Quality. The details of quality obligations and responsibilities of the
Parties, including responsibility for submissions of reports to Regulatory
Authorities, shall be set forth in one or more separate quality technical
agreements (each, a “Quality Agreement”).  As of the Effective Date the Parties
will enter into an interim quality agreement in relation to the Transitional
Supply Arrangements (“Interim Quality Agreement”).  The Parties shall negotiate
to agree a further Quality Agreement to be signed concurrently with the Supply
Agreement and, once executed, that Quality Agreement shall supersede and replace
the Interim Quality Agreement. 





 

43

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

ARTICLE 14 - RECALLS AND PRODUCT WITHDRAWAL

14.1  Notice. Each Party shall make every reasonable effort to notify the other
Party promptly following the first Party’s determination that any event,
incident, or circumstance has occurred that may result in the need for a Product
Withdrawal anywhere in the world or a Recall anywhere in the world. Such Party
shall include in such notice the reasoning behind such determination, and any
supporting facts.

14.2  Product Withdrawal.  With respect to a Product Withdrawal within the
Territory, immediately after receipt of such notification, the JSC (or its
co-chairpersons) shall discuss and, unless the Product Withdrawal is mandated by
a Regulatory Authority, shall attempt to agree on whether to voluntarily
implement the Product Withdrawal within the Territory.  If a Regulatory
Authority mandates that the Product Withdrawal within the Territory be
implemented then ARIAD SWISSCO, in consultation with ARIAD US, shall initiate
the Product Withdrawal within the Territory as and to the extent mandated by the
Regulatory Authority and in compliance with Applicable Laws. In the case of a
Product Withdrawal that is not mandated by Regulatory Authority, if the JSC (or
its co-chairpersons) fail(s) to agree within a reasonably appropriate time
period (depending upon the circumstances) whether to voluntarily implement or
undertake a Product Withdrawal within the Territory, then ARIAD SWISSCO and/or
the MAH  shall have the right to make the determination whether or not to
voluntarily implement such Product Withdrawal within the Territory; provided
that, to the extent practicable prior to deciding to initiate a Product
Withdrawal within the Territory, ARIAD SWISSCO shall or shall procure that the
relevant MAH shall consider ARIAD US’s reasonable comments in good faith.  ARIAD
SWISSCO or its Sublicensees shall carry out such Product Withdrawal activities
in consultation with ARIAD US, in a manner which enables the Parties to meet
their respective Regulatory Requirements as expeditiously as possible, and in
compliance with all Applicable Laws.  In the event of a mandated or voluntary
Product Withdrawal in the Territory, the Parties will consider whether such
action is necessary also in the Reserved Territory.  If either Party or the
relevant MAH does not choose to undertake a voluntary Product Withdrawal in its
respective territory, despite the other Party’s written recommendation that such
Product Withdrawal should be undertaken, then, notwithstanding anything to the
contrary herein, such Party shall indemnify and hold harmless the other Party
from and against any Losses that may arise or result thereafter from such
Party’s failure to undertake such Product Withdrawal following such written
recommendation from the other Party pursuant to the procedures set forth in
Section 22.3.

14.3  Recall.  If a Regulatory Authority mandates that a Recall be implemented
or undertaken by ARIAD SWISSCO in the Territory or by ARIAD US in the Reserved
Territory, then ARIAD SWISSCO and/or the relevant Sublicensee, in consultation
with ARIAD US (in the case of Recalls in the Territory) or ARIAD US and/or the
relevant licensee, in consultation with ARIAD SWISSCO (in the case of Recalls in
the Reserved Territory), shall initiate the Recall as and to the extent mandated
by the Regulatory Authority and in compliance with Applicable Laws.  With
respect to a Recall in the Territory that is not mandated by a Regulatory
Authority, (i) the Parties’ JSC co-chairs shall discuss and attempt to agree on
whether to voluntarily implement the Recall and (ii) if the Parties’ JSC
co-chairs fail to agree within a reasonably appropriate time period (depending
upon the circumstances), then ARIAD SWISSCO





 

44

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

shall have the right to make the determination whether or not to voluntarily
implement a Recall in the Territory and ARIAD US shall have the right to make
the determination whether or not to voluntarily implement a Recall in the
Reserved Territory. 

14.4  Expenses.  [**], unless and to the extent the Recall or Product Withdrawal
is based on the fault of [**], including in relation to Manufacture in which
case such [**].

ARTICLE 15 – COMMERCIALIZATION OF THE PRODUCT

15.1  Commercialization Plan. The Parties shall annually update their part of
the

Commercialization Plan for the following Calendar Year before a mutually
agreeable date prior to December 31 in the preceding year. The JCC shall
consider and discuss the revised plans, and ARIAD SWISSCO shall consider in good
faith the input of ARIAD US on the ARIAD SWISSCO part of the Commercialization
Plan for the Territory.  ARIAD SWISSCO shall use Commercially Reasonable Efforts
to implement its part of the then current Commercialization Plan.

15.2  Commercialization Efforts.  ARIAD SWISSCO shall either itself or through
its Affiliates, Sublicensees or Subcontractors, have the sole right to
Commercialize the Product [**] and in accordance with applicable cGMP and any
other Applicable Laws and Industry Guidelines in each country of the
Territory.  ARIAD SWISSCO will conduct, as it deems appropriate, marketing and
medical affairs activities to support the Commercialization of the Product in
the Territory.  ARIAD SWISSCO and its Affiliates will devote the following [**]
to cover all [**] of their [**] business as a whole for the Product, [**] (it
being understood that (a) such commercial costs will include a [**] of the
Product [**] based on the number of products they carry, (b) such medical
affairs costs will include costs only for [**] who support Product or work in
CML or other approved indications of Product, and (c) both [**] will exclude
Third Party costs that are not meaningfully related to the Product): [**] for
calendar year [**] and for each year thereafter until the earlier of (a) the
expiration of the Full Royalty Term in the last to expire country of the
countries listed in Appendix 1.167 Part B or (b) the launch of a Generic Product
in any of [**], the [**] will remain at [**] of Net Sales unless the Net Sales
of Product by ARIAD SWISSCO in the Territory in calendar year [**] or in any
calendar year thereafter is less than the Net Sales of Product by ARIAD SWISSCO
in the Territory in calendar year [**], in which case the percentage of Net
Sales applicable for such calendar shall be [**].  Notwithstanding the
foregoing, the [**] for each calendar year from calendar year [**] through the
earlier of (i) expiration of the Full Royalty Term in the last to expire country
of the countries listed in Appendix 1.167 Part B or (ii) the launch of a Generic
Product in any of [**] for each such calendar year.  ARIAD SWISSCO will provide
ARIAD US within [**] of calendar year end, an annual report of its commercial
and medical expenses in support of Product, such report to contain the total
[**], and other such details that the Parties mutually agree.   

15.3  Promotion.  The Parties shall meet on a periodic basis, through the JCC,
to (i) review and discuss the global Product communication strategy/brand
positioning (“Global Product Positioning”) for the Product (as proposed by ARIAD
US with input from ARIAD SWISSCO as well as other Product partners
globally)  (ii) discuss marketing





 

45

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

strategies in their respective territories, (iii) discuss planned
marketing/promotional activities at international medical/scientific
meetings/conferences in either Party’s territories.  ARIAD SWISSCO shall be
entitled to use all existing print marketing, advertising and promotional
materials, brand plan and strategy used in respect of the Product in the
Territory, and all training manuals currently used for ARIAD SWISSCO’s medical
science liaisons and sales representatives as at the Effective Date.  Any new
materials shall be developed and prepared by ARIAD SWISSCO in its sole
discretion, provided that ARIAD SWISSCO shall consider Global Product
Positioning when preparing such materials and, upon written request by ARIAD US,
provide a courtesy copy of such materials to ARIAD US.    ARIAD US shall provide
a courtesy copy of any new print marketing, advertising and promotional
materials that it may develop to ARIAD SWISSCO.  Each Party shall have the right
to purchase stock of the other Party's print marketing, advertising and
promotional materials on mutually agreeable terms.

15.4  Independent Contractor. ARIAD SWISSCO shall make clear in all dealings
with its actual and prospective Customers that it is selling the Product in its
own name and for its own account as an independent contractor and not as agent
of ARIAD US.

15.5  Use of Internet.  

15.5.1       All of ARIAD SWISSCO’s internet marketing, advertising and
promotional materials concerning the Product, the ARIAD US Trademarks and/or
ARIAD US shall be developed and prepared by ARIAD SWISSCO in its sole
discretion, provided that ARIAD SWISSCO will consider Global Product Positioning
when performing such development.

15.5.2        ARIAD US may grant to ARIAD SWISSCO the right to operate a website
under a domain name registered in the name of ARIAD US and relevant to or which
contains information about ARIAD US, the Product, and the Trademarks, subject to
terms and conditions of this Agreement. 

15.5.3        In the event that any Applicable Law or regulation in the
Territory requires the domain name of any website relevant to the Product, the
Trademarks and/or ARIAD US to be registered in the name of ARIAD SWISSCO or an
Affiliate, then any such domain name shall be registered in the name of ARIAD
SWISSCO or Affiliate as legally required. All such content shall be or shall
become the exclusive property of ARIAD US. Upon expiration or termination of the
Agreement ARIAD SWISSCO and its Affiliates agree to execute any and all further
documentation required to ensure that all such content and all copyright in such
content is owned by ARIAD US. To the extent permitted by Applicable Law, ARIAD
SWISSCO shall be required to assign to ARIAD US or its designee all domain name
registrations containing the name of the Compound, the Product, the ARIAD US
Trademarks or the name ARIAD US, or variants thereof, upon the expiration or
termination of this Agreement.  Neither ARIAD SWISSCO nor its Affiliate may
assign or license any such domain name to any other Third Party.





 

46

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

ARTICLE 16 – BUY-BACK OPTION

16.1  If ARIAD US undergoes a Change of Control prior to six (6) years from the
Effective Date, ARIAD US’s successor (“ARIAD US Successor”) shall have the
right, within [**] of the effective date of the Change of Control to elect to
terminate this Agreement and all ancillary arrangements relating thereto earlier
than the expiry of the Term (the “Buy-Back Option”).  ARIAD US Successor shall
exercise such Buy-Back Option by giving notice in writing (“Termination Notice”)
to ARIAD SWISSCO, specifying (i) the proposed date of early termination, which
(A) in the case of a Termination Notice prior to the second anniversary of the
Effective Date, shall be the third anniversary of the Effective Date, and (B) in
all other cases shall be the one-year anniversary of Termination Notice, in each
case such termination not to be effectuated later than seven (7) years after
Effective Date and (ii) whether payment option (A) or (B) set forth in Section
16.2 is elected.  On the sixth (6th) anniversary of the Effective Date, the
right to give a Termination Notice in order to exercise the Buy-Back Option
shall expire and ARIAD US Successor shall have no right to terminate this
License Agreement and all ancillary arrangements relating thereto pursuant to
this ARTICLE 16.

16.2  Upon exercise of the Buy-Back Option, ARIAD US Successor shall [**], pay
to ARIAD SWISSCO (i) an amount equal to the Purchase Price (as defined in the
Share Purchase Agreement) plus all milestone and Development Costs previously
paid by ARIAD SWISSCO to ARIAD US or ARIAD US Successor pursuant to this
Agreement; and (ii) at [**], either (A) an amount equal to [**] Net Sales of the
Product of ARIAD SWISSCO for the twelve (12) month period ending upon
termination of this Agreement and a payment of twenty-five percent (25%) of Net
Sales of the Product sold by ARIAD US Successor, its affiliates and sublicensees
in the Territory with effect from the date of termination of this Agreement; or
(B) an amount equal to [**] the Net Sales of the Product [**] in accordance with
applicable accounting standards for the twelve (12) month period ending upon
termination of this Agreement plus a payment of twenty percent (20%) of Net
Sales of the Product sold by ARIAD US Successor, its affiliates and sublicensees
in the Territory with effect from the date of termination of this Agreement. The
payments being a percent Net Sales shall be made during the Full Royalty Term,
and shall reduce to [**] of Net Sales thereafter for the Reduced Royalty
Term.  Sections 19.2.3, 19.3, 19.5, 19.6, 19.7, 19.9, and 19.10 shall apply
mutatis mutandi to payments on Net Sales made pursuant to this Section 16.2 and
to ARIAD US Successor in connection therewith.  Following exercise of the
Buy-Back Option, the payment obligations under this Section 16.2 shall survive
any termination of this Agreement and shall be binding upon ARIAD US and ARIAD
US Successor. 

16.3  Following exercise of the Buy-Back Option the Transition Back Arrangements
will apply, and both Parties shall implement the same.

16.4  If, within [**] after the exercise of the Buy-Back Option, ARIAD US
Successor determines to [**], ARIAD US Successor shall (and ARIAD US shall
ensure that ARIAD US Successor shall) so notify ARIAD SWISSCO in writing, and if
ARIAD SWISSCO desires to enter into negotiations with ARIAD US Successor with
respect to such [**], ARIAD SWISSCO shall so notify ARIAD US Successor in
writing within [**] of receipt of ARIAD US Successor’s written notice, and in
such case the





 

47

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Parties shall enter into exclusive good faith negotiations with respect to such
[**].  If, notwithstanding such negotiations, the Parties are unable to reach a
definitive agreement within [**] after ARIAD US Successor’s receipt of ARIAD
SWISSCO’s written notice, then ARIAD US Successor shall be free to negotiate and
[**].  Notwithstanding anything to the contrary contained herein, in no event
shall the entering into [**] by ARIAD SWISSCO with ARIAD US Successor with
respect to such rights [**] affect in any manner any of the payments due to
ARIAD SWISSCO under this ARTICLE 16, unless mutually agreed by ARIAD SWISSCO and
ARIAD US Successor.

ARTICLE 17 – MEDICAL AFFAIRS ACTIVITIES

17.1  ARIAD SWISSCO shall be solely responsible,
[**], for medical affairs activities in the Territory, including providing
medical liaisons, medical information and medical education programs and medical
publications in the Territory, and attending relevant medical or scientific
meetings and congresses, and shall allocate sufficient, appropriately qualified
personnel and resources to conduct such activities, as set forth herein.  Each
Party shall have the right to purchase stock of the other Party’s medical
education program materials and medical publications on mutually agreeable
terms.

17.2  ARIAD SWISSCO will use Commercially Reasonable Efforts to ensure that its
Medical Affairs activities and communications are consistent with the Global
Product Positioning, and will consider in good faith comments and input from
ARIAD US to that effect.  ARIAD SWISSCO shall appropriately disseminate medical
information relating to the Compound and the Product in accordance with
Applicable Laws and in a manner consistent with any medical affairs materials
provided by ARIAD US to ARIAD SWISSCO in writing, if any (provided such
materials provided by ARIAD US are compliant with Applicable Laws and Industry
Guidelines).

17.3  ISTs - General: Subject to the exceptions below, each Party is responsible
for, at its expense, ISTs in its respective territory.  The Parties shall review
and discuss, through a joint medical affairs team or other mutually agreed
process, each new proposal for an IST that a Party would like to support, and
consider in good faith inputs or comments from the other Party.  Each Party may
then proceed with the IST subject to the other Party’s veto right in Sections
5.6 and 5.7.2. 

Existing Contractual ISTs: Notwithstanding the generality of the foregoing but
subject to the remaining provisions of this Section, where ARIAD US has entered
into binding contractual arrangements prior to the Effective Date in respect of
the ISTs in the Territory listed in Error! Reference source not found. of
Appendix 17.3 (“Existing Contractual ISTs”), ARIAD US shall [**]. If ARIAD US
proposes to [**], the Parties shall discuss in good faith whether they would
[**] as may be agreed between the Parties or whether [**], provided that,
subject to the following, ARIAD US shall [**] without the [**] of the Parties.
Notwithstanding the foregoing, ARIAD US shall be entitled to [**], by providing
[**] to ARIAD SWISSCO, on the grounds that, in ARIAD US's [**].

ISTs Under Discussion: In respect of ISTs in the Territory which ARIAD US has
considered but has not entered into binding contractual arrangements prior to
the Effective Date, a list of which is set out at Error! Reference source not
found. of





 

48

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Appendix 17.3 (“Existing Non-Contractual ISTs”), the Parties shall discuss in
good faith whether they [**] as may be agreed between the Parties. In the event
that ARIAD SWISSCO does not wish to participate in a particular Existing
Non-Contractual IST [**], ARIAD US shall, [**]. Notwithstanding the foregoing,
ARIAD SWISSCO shall [**].

17.4  ARIAD SWISSCO shall ensure that requests for information by Healthcare
Professionals are answered in an appropriate, accurate and lawful manner by
appropriately qualified personnel.  Requests for information that are
inconsistent with the Marketing Authorization for the relevant country shall be
handled by the medical affairs personnel only.

17.5  ARIAD SWISSCO’s medical personnel shall conduct periodic visits to
clinical trial sites and investigators participating in any Product clinical
trials in the Territory (including Global Studies, Proposed Studies and Ongoing
Studies) to support initiation and enrollment through the provision of
appropriate information and documentation and through issue escalation and
coordination with clinical research organizations involved in the conduct of
such studies. 

ARTICLE 18 – TRADEMARKS

18.1  ARIAD SWISSCO shall use the ARIAD US Trademarks in relation to the
Development and Commercialization of the Products in the Territory. If in any
country of the Territory it is not legally possible or it is not commercially
practicable to use the ARIAD US Trademarks, ARIAD SWISSCO shall be allowed to
select and use ARIAD SWISSCO Trademarks. All details of the reasons for the need
to use ARIAD SWISSCO Trademarks and the ARIAD SWISSCO Trademarks proposed to be
used shall be disclosed to ARIAD US at JCC meetings, and ARIAD SWISSCO shall
make good faith efforts to take account of ARIAD US comments.

18.2  ARIAD SWISSCO  shall continue to have the right to sell inventory of
Product containing reference to ARIAD US corporate names and logos as follows.
ARIAD SWISSCO shall be permitted to sell any stock or inventory existing as of
the Effective Date without limitation. ARIAD SWISSCO shall: (i) as soon as
practicable after the Effective Date, and in any event by no later than the date
falling [**] following the Effective Date re-design the packaging and/or
labelling information on the Product which includes any ARIAD US corporate names
and logos, so that the design and/or labelling information for such stock or
packaging no longer includes any ARIAD US corporate names and logos; and (ii) as
soon as practicable following receipt of any necessary approval from the
applicable Regulatory Authorities cease the production and sale of any stock or
packaging bearing any ARIAD US corporate names and logos; except in each case if
the use of the ARIAD US corporate names and logos is required by a Regulatory
Authority or under Applicable Law. 

18.3  ARIAD SWISSCO shall use the ARIAD US Trademarks only and exclusively in
connection with and for the purpose of the Commercialization of the Product in
the Field in the Territory. ARIAD SWISSCO acknowledges that it shall not be
entitled to





 

49

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

any rights whatsoever in the ARIAD US Trademarks or ARIAD US’s corporate name or
logo except as required by a Regulatory Authority or under Applicable Law or as
is specifically granted pursuant to this Agreement.

18.4  The ARIAD US Trademarks shall always be used together with the sign “R” or
the sign “TM” or such other customary symbol or legend that correctly identifies
the status of the ARIAD US Trademark (i.e., registered or unregistered) in the
Territory.

18.5  Nothing contained in this Agreement shall be construed as giving ARIAD
SWISSCO the right to use any of the ARIAD US Trademarks or the name or logo of
ARIAD US outside the Territory or for any other product than the Product and
solely in the Field. ARIAD SWISSCO recognizes the exclusive ownership rights of
ARIAD US in and to the ARIAD US Trademarks and the name and logo of ARIAD US and
acknowledges that it shall not acquire any ownership or other rights in respect
of the ARIAD US Trademarks or the name or logo of ARIAD US and/or of the
goodwill associated therewith and that all such rights and goodwill are, and
shall at all times remain, vested in ARIAD US. ARIAD SWISSCO acknowledges and
agrees that all use of the ARIAD US Trademarks and the name and logo of ARIAD US
inures to and is for the benefit of ARIAD US. ARIAD SWISSCO shall, if requested
by ARIAD US, execute an assignment to ARIAD US of any and all rights that ARIAD
SWISSCO may acquire in respect of any of the ARIAD US Trademarks or the name or
logo of ARIAD US and/or of the goodwill associated therewith.

18.6  ARIAD US shall use Commercially Reasonable Efforts to maintain the
validity of the ARIAD US Trademarks in the Territory throughout the Term,
[**].  For ARIAD US Trademarks currently used by ARIAD SWISSCO under this
Agreement, ARIAD SWISSCO agrees to provide any reasonable assistance in this
effort [**], provided, however, that [**] in connection with such assistance.

18.7  ARIAD SWISSCO shall promptly notify ARIAD US with respect to any
threatened, potential or presumed counterfeits, copies, imitations, simulations
of, or infringements upon, the ARIAD US Trademarks or the name “ARIAD US” which
comes to its attention during any period where such marks or names are actively
used by ARIAD SWISSCO. ARIAD US shall decide on the steps to be taken after
having discussed such threatened, potential or presumed counterfeits, copies,
imitations, simulation and/or infringements with ARIAD SWISSCO.  ARIAD SWISSCO
shall provide all reasonable assistance (with ARIAD SWISSCO bearing [**] solely
for the purpose of engaging any Third Party to assist in the performance of any
action contemplated by this Section 18.7) to ARIAD US in taking legal action, if
deemed necessary by ARIAD US, in its sole and absolute discretion, with respect
to such matters.

18.8  ARIAD SWISSCO acknowledges that ARIAD US would have no adequate remedy
under this Agreement or at law in the event that ARIAD SWISSCO were to use the
ARIAD US Trademarks in a manner not authorized by this Agreement and that ARIAD
US would, in such circumstances, be entitled to specific performance, injunctive
or other equitable relief.





 

50

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

ARTICLE 19 – CONSIDERATION AND PAYMENTS

19.1  Milestone Payments. 

19.1.1         ARIAD SWISSCO shall pay ARIAD US the following non-refundable,
non-creditable milestone payments after the first achievement or occurrence of
the following by ARIAD SWISSCO, its Affiliates or Sublicensees:  

 

 

  Milestone Event

  Payment Amount

  [**]

  [**]

  [**]

  [**]

  [**]

  [**]

  [**]

  [**]

  [**]

  [**]

  [**]

  [**]

  [**]

  [**]

 

19.1.2        With the exception of the [**] milestones, each of the milestone
payments set out in Section 19.1.1 shall be payable only upon the first
occurrence of the applicable event, whenever it occurs.  ARIAD SWISSCO shall
report the occurrence of each milestone event to ARIAD US within [**] of its
occurrence.  Upon notification, ARIAD US shall invoice ARIAD SWISSCO for the
amount of the milestone.  ARIAD SWISSCO shall pay the milestone invoice within
[**] of receipt of the invoice.  Milestone payment to ARIAD US shall be made by
wire transfer to an account designated in writing by ARIAD US. 

19.2  Royalties. 

19.2.1        Full Royalty Term. Subject to the adjustments provided in this
Section 19.2, Section 19.11 and ARIAD SWISSCO’s offset rights, ARIAD SWISSCO
will pay to ARIAD US during the Full Royalty Term as set forth below:

royalty = A+B+C+D+E, where:

A  equals thirty-two percent (32%) of that portion of Net Sales of Product in
the Territory which, during the calendar year in question, is less than or equal
to [**];

B  equals [**] of that portion of Net Sales of Product in the Territory which,
during the calendar year in question, is greater than [**] and less than or
equal to [**];

C  equals [**] of that portion of Net Sales of Product in the Territory which,
during the calendar year in question, is greater than [**] and less than or
equal to [**];

D equals [**] of that portion of Net Sales of Product in the Territory which,
during the calendar year in question, is greater than [**] and less than or
equal to [**];

E  equals fifty percent (50%) of that portion of Net Sales of Product in the
Territory which, during the calendar year in question, is greater than [**].



 

51

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

19.2.2        Reduced Royalty Term.  Subject to Section 19.11 and ARIAD
SWISSCO’s offset rights, ARIAD SWISSCO shall pay to ARIAD US a royalty of [**]
of Net Sales in each country in the Territory as to which the Full Royalty Term
has expired.  Such royalty obligation shall begin in each country in the
Territory on the day after the Full Royalty Term has expired and continue until
the [**] of such expiration (the “Reduced Royalty Term”).  Further for clarity,
after the expiration of the Reduced Royalty Term in each country in the
Territory, no further royalties shall be due with respect to Net Sales in such
country and the licenses granted to ARIAD SWISSCO hereunder shall become fully
paid-up and royalty-free with respect to such country for the remainder of the
Term. 

19.2.3        Net Sales Reports and Royalty Payments

(a)[**] before the end of each calendar quarter (other than during the first
[**] after the Effective Date, when no such estimate shall be required), ARIAD
SWISSCO shall deliver to ARIAD US a report with estimated Net Sales made in such
quarter, including:

(i)



Net Sales of Product in local currency, by country by Presentation, during the
quarter; and

(ii)



all exchange rate conversions in accordance with Section 19.5..

 

The Parties, through a Transition Services Agreement as defined in the Share
Purchase Agreement, will agree upon an approach through which the foregoing
reports can be provided by ARIAD SWISSCO, whether through successful migration
to ARIAD SWISSCO or ARIAD US providing continued access to its reporting
systems.

(b)Within [**] after the end of each calendar quarter, ARIAD SWISSCO shall
deliver to ARIAD US a report setting out the details described in (a) and (b)
above with respect to actual Net Sales made in such calendar quarter.

(c)Promptly following receipt of the royalty report ARIAD US shall issue an
invoice for the royalties due and ,  ARIAD SWISSCO shall pay the invoiced
royalty within [**] of receipt of the invoice.  Royalty payment to ARIAD US
shall be made by wire transfer to an account designated in writing by ARIAD US. 

19.3  ARIAD SWISSCO shall provide (a) such monthly sales reports as ARIAD US may
reasonably request in relation to the sales data and information reasonably
necessary to understand, the level of gross sales invoiced in the Territory and
(b) such quarterly sales reports as ARIAD US may reasonably request in relation
to the sales data and information reasonably necessary to understand, gross
sales invoiced and deductions taken in Sections 1.112(a) through 1.112(g) to
arrive at Net Sales in the Territory.





 

52

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

19.4  Distribution Agreement Milestone Payments.  ARIAD SWISSCO shall, promptly,
upon receipt (and in any event within [**] of receipt) pay to ARIAD US [**] of
the Distribution Agreement Milestone Payments in [**].  ARIAD SWISSCO hereby
agrees to (i) use all Commercially Reasonable Efforts to enforce the provisions
of the relevant Distribution Agreement pursuant to which the Distribution
Agreement Milestone Payments are payable and collect payment thereof from the
relevant counterparty; and (ii) not [**] the relevant Distribution Agreement
pursuant to which the [**] or take any other steps that would [**] under this
Section 19.4 without ARIAD US’ prior written consent or without providing
compensation for such impact.

19.5  Payment Currency and Exchange Rate.  All amounts due under this Agreement
shall be paid in US dollars.  The amount of Net Sales under Section 19.2 shall
be determined in Local Currency.  The Net Sales amount shall be converted from
Local Currency into US dollars using the average interbank exchange rate for
conversion of one unit of Local Currency to one US dollar during the calendar
quarter prior to the payment due date.  Exchange rates shall be as published by
OANDA.com “The Currency Site” under the heading “FxHistory: historical currency
exchange rates” at www.OANDA.com/convert/fxhistory.  All payments under this
Agreement shall be made by bank wire transfer in immediately available funds to
a bank account designated in writing by the payee Party or by other means as
directed by the payee Party in writing.

19.6  Interest.  Payments made under this Agreement shall be considered to be
made as of the day on which there were sent.  In the event that any payment due
under this Agreement is not made when due, the payment shall accrue simple
interest from the date due at a rate per annum equal to [**] above the [**]
published in the [**], (or, if the [**], ceases to publish such rates, such
other reputable financial news source as ARIAD US may select) in effect on the
date of the scheduled date of payment; provided that, in no event shall such
rate exceed the applicable maximum legal annual interest rate then in
effect.  The payment of such interest shall not limit the payee Party from
exercising any other rights it may have as a consequence of the lateness of any
payment.  [**].  The payer Party shall pay the interest together with the
overdue amount.

19.7  Tax Matters.  Unless otherwise agreed in writing by the Parties or
required by Applicable Laws, all amounts payable by one Party to the other Party
pursuant to this Agreement (each a “Payment”) excludes all withholding, sales,
use, consumption, value-added, customs, excise and other taxes, duties or
governmental assessments (collectively, “Taxes”). The Parties shall use
commercially reasonable efforts to structure all Payments to minimize the
applicability of withholding taxes to the maximum extent consistent with
Applicable Laws. If any Payment is subject to a deduction or withholding of Tax
pursuant to Applicable Laws, the Parties shall use commercially reasonable
efforts to perform all acts (including by executing all appropriate documents)
so as to enable the payee Party to take advantage of any applicable double
taxation agreement or treaty or to otherwise secure any applicable exemption
from or reduction in withholding Taxes.  In the event there is no applicable
double taxation (or other exemption) agreement or treaty, or if an applicable
double taxation (or other) agreement or treaty reduces but does not eliminate
such withholding Tax, the payer Party shall pay the applicable Tax to the





 

53

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

appropriate governmental authority, shall provide to the payee Party evidence of
such payment, and shall deduct the amount paid from the Payment due the payee
Party.  If the payer Party has to pay applicable withholding tax because of a
failure by the payer Party to complete any procedural formalities necessary for
it to obtain authorization to make payments pursuant to this Agreement without
the obligation to make deduction or withholding, then the amount due from the
payer Party to ARIAD US shall be increased to an amount which (after making any
deduction for withholding in respect of taxes) leaves an amount equal to the
payment which payee Party would have received if no such deduction or
withholding had been required.  Any withholding tax imposed on a payment from an
ARIAD SWISSCO Affiliate, Sublicensee or distributor in the Territory to ARIAD
SWISSCO is the responsibility of ARIAD SWISSCO.

19.8  Payments and Adjustments. 

19.8.1        ARIAD SWISSCO shall be entitled to offset or otherwise withhold or
adjust any Payment due to ARIAD US under this Agreement and any actual tax
payment made to a tax authority under Section 9.7 (Tax Matters) of the Share
Purchase Agreement in view of claims that ARIAD SWISSCO may have.

19.8.2        Within [**] after the end of each calendar year (except for the
final payment, which shall be made within [**] of the [**] of the Effective
Date), ARIAD US shall pay to ARIAD SWISSCO an amount equal to the Year-End
Compensating Payment as set forth on Appendix 19.8.2.

19.8.3        Each Party shall make all payments due by it to the other Party
under this Agreement in accordance with the time periods set forth in this
Agreement for the applicable payment in full amount of such payment except (in
the case of payments under this Agreement other than those under Sections 19.1,
19.2 and 19.4) as may be disputed in good faith by such paying Party.  Notice of
the basis for, and reasonable detail of, any such dispute shall be provided in
writing together with such payment, together with the identity of the designated
finance representative of such paying Party.  The finance representatives of
each Party shall promptly, but no later than [**] after the receipt of such
notice, in order to attempt in good faith to resolve such dispute; provided,
that, after [**], such dispute shall be escalated to the Senior Officers under
Section 29.2.  If the Senior Officers are not able to resolve such dispute in
accordance with Section 29.2, upon the request of one of the Parties, such
dispute shall be submitted to an independent accounting firm in accordance with
the general procedures set forth in Section 19.9, or, absent such submission,
either Party may invoke the provisions of Section 29.3 with respect to such
dispute.

19.9  Books, records and accounts.  Throughout the Royalty Term and for a period
of at least [**] thereafter, ARIAD SWISSCO shall keep complete and accurate
books, records and accounts in accordance with all Regulatory Laws and
Regulatory Requirements and sound accounting practice covering all its
operations hereunder and as may be necessary for the purpose of calculating all
payments due to ARIAD US under this ARTICLE 19 and the required expenditures
under Section 15.2. 





 

54

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

ARIAD US shall have the right, throughout the Term and for a period of [**]
thereafter, at reasonable times during business hours and upon reasonable notice
to ARIAD SWISSCO, to have ARIAD SWISSCO’s books, records and accounts inspected
and audited by a reputable independent auditor employed by one of the four major
accounting firms to be appointed by ARIAD US and reasonably acceptable to ARIAD
SWISSCO, to ensure the accuracy of all reports and payments made hereunder and
in respect of all Development Costs and the expenditures made by ARIAD SWISSCO
and its Affiliates as required in Section 15.2.  Such audit shall be covered by
confidentiality obligations of the auditor.  Such inspection and audit may not
be (i) conducted for any calendar year more than [**] after the end of such
year, (ii) conducted more than once in any [**] period, or (iii) repeated for
any [**]. ARIAD SWISSCO shall cooperate with the independent auditor and make
available all work papers and other information related to this Agreement
reasonably requested in connection herewith (subject to written obligations of
confidentiality to ARIAD SWISSCO).  For purposes of (a) payments under this
Agreement including Sections 5.3.1, 5.3.2, 5.7.3, 5.7.4, and 5.9 and calculation
of any Development Costs that one Party must pay to the other under this
Agreement, (b) the determination of the Cost of Manufacture, (c) calculation of
the Year-End Compensating Payment pursuant to Appendix 19.8.2, and (d)
calculation of manufacturing technology transfer costs, this Section 19.9 shall
apply mutatis mutandi to the applicable Party’s books, records and accounts and
for the applicable party to audit such books, records and accounts.

19.10 Currency embargoes.  If at any time currency embargoes or similar legal
restrictions in any country in the Territory prevent the prompt remittance of
any payments hereunder, ARIAD SWISSCO shall make such payments by depositing the
amount thereof in local currency to the account of ARIAD US in a bank or
depository in such country designated by ARIAD US.

19.11 Generic Competition.  In countries in the Territory where (i) a Generic
Product enters the market, the royalty rates set out in Section 19.2 above shall
be reduced by [**] during the Full Royalty Term and by [**] thereafter in such
country, (ii) the Generic Product(s) comprises more than [**] of the unit sales
of Product and Generic Products in such country, the royalty rates set out in
Section 19.2 above shall be reduced by [**] during the Full Royalty Term and by
[**] thereafter, and (iii) the Generic Product(s) comprises more than [**] of
the unit sales of Product and Generic Products in such country, the royalty
rates set out in Section 19.2 above shall be reduced to [**] during the Full
Royalty Term and by [**] thereafter.  If such a Generic Product enters the
market prior to the expiration of the Composition Patent in such country and if
ARIAD US institutes an action or proceeding in accordance with Section 23.4 and
prevails in such action the applicable royalty rates set out in Section 19.2
would be reinstated until such other time as the foregoing provision applies.

19.12 No amounts will be due and payable by ARIAD SWISSCO under Section 19.1
upon the Buy-Back Option having been exercised pursuant to ARTICLE 16.





 

55

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

ARTICLE 20 – REPRESENTATIONS AND WARRANTIES

20.1  ARIAD US hereby represents and warrants to ARIAD SWISSCO as of the
Effective Date, and with respect to Sections 20.1.4, 20.1.5, 20.1.6, 20.1.7 and
20.1.17 only, throughout the Term, as follows:

20.1.1        Organization. ARIAD US has been duly organized and is validly
existing as a corporation in good standing under the laws of the State of
Delaware, USA.  ARIAD US has the corporate power and authority to enter into
this Agreement and to consummate the transactions contemplated by this
Agreement.

20.1.2        Authorization. The execution, delivery and performance of this
Agreement, and the consummation of the transactions contemplated by this
Agreement, by ARIAD US have been duly and validly authorized by all requisite
corporate actions.  This Agreement constitutes a legal, valid and binding
agreement of ARIAD US, enforceable against ARIAD US in accordance with its
terms.

20.1.3        Execution. The persons executing this Agreement on behalf of ARIAD
US are duly authorized to do so and by so doing have bound ARIAD US to the terms
and conditions of this Agreement.

20.1.4        No Inconsistent Obligations. Except as disclosed in the Disclosure
Schedules, the execution, delivery and performance by ARIAD US of this
Agreement, and the consummation of the transactions contemplated by this
Agreement, do not and shall not (i) contravene or conflict with the charter or
bylaws of ARIAD US or its Affiliates, as applicable, or (ii) conflict with,
constitute a default in any material respect under or give rise to any right of
termination or cancellation of, any agreement or instrument to which ARIAD US or
its Affiliates is a party that would have a material adverse effect on the
ability of ARIAD US or its Affiliates to perform its obligations hereunder.  As
of the Effective Date, there is no action, suit, investigation or proceeding
pending against, or to the Knowledge of ARIAD US, threatened against or
affecting, ARIAD US or its Affiliates before any court, arbitrator or any
governmental authority, including Regulatory Authorities, which, if decided
against ARIAD US or its Affiliates, would have a material adverse effect on the
ability of ARIAD US or its Affiliates to perform their obligations hereunder.

20.1.5        Product. Product Delivered hereunder shall: 

(a)be Manufactured in all material respects in accordance with the Marketing
Authorization, the applicable Quality Agreements, all Applicable Laws and cGMPs;

(b)have the requisite shelf life on the date of Delivery as set forth in the
Specifications;





 

56

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

(c)conform to the Specifications at the time of Delivery until the expiry date
set forth on the label for the given lot of the Product; and

(d)at the time of Delivery, be free and clear of any lien or encumbrance.

20.1.6        Right to Grant License. ARIAD US and its Affiliates are the sole
and exclusive owners of the Patents listed in Appendix 1.128 and the Know How,
and ARIAD US is entitled to grant the licenses to ARIAD SWISSCO specified in
ARTICLE 2.

20.1.7        Patent Validity and No Patent Challenge. To the Knowledge of ARIAD
US, the claims of the issued patents included in the Patents listed in Appendix
1.128 are not invalid and the issued patents included in the Patents listed in
Appendix 1.128 are not unenforceable in the Territory. No Third Party has
challenged in writing, or, to the Knowledge of ARIAD US, has threatened to
challenge, the enforceability or validity of any issued patents included in the
Patents listed in Appendix 1.128 or any claims therein, respectively in the
Territory through the institution of legal proceedings in a court or through
opposition, interference, reexamination, nullity or similar invalidity
proceedings before a patent office or any equivalent government agency in the
Territory.  Appendix 1.128 represents all Patents that cover or disclose the
Compounds and Products as of the Effective Date.

20.1.8        No ARIAD US Trademark Challenge. No Third Party has challenged in
writing, or, to the Knowledge of ARIAD US, has threatened to challenge, ARIAD
US’s right to use and license the ARIAD US Trademarks in the Territory.

20.1.9        No Infringement by Third Parties. To the Knowledge of ARIAD US, no
Third Party is infringing the Patents in the Territory.

20.1.10        No Claim that Development or Commercialization Infringes Third
Party IP. There are no claims asserted in writing, judgments, or settlements in
effect against, or amounts with respect thereto owed by, ARIAD US or any of its
Affiliates relating to the Patents in the Territory. No claim or litigation is
pending or, to the Knowledge of ARIAD US, threatened alleging that the
manufacture, use or sale of the Product in the Territory infringes or would
infringe any issued patent in the Territory.  To ARIAD US’s Knowledge, the
Development, Manufacture, and Commercialization of Compounds or Products in the
Field in the Territory will not infringe or misappropriate the intellectual
property or proprietary rights of any Third Party in the Territory.

20.1.11        Regulatory Documentation. The status of Marketing Authorizations
in each country or other jurisdiction in the Territory as of the Effective Date
is accurately reflected on Appendix 1.167 and each of them is in full force and
effect. To the Knowledge of ARIAD US, ARIAD US and its Affiliates have
generated, prepared, maintained, and retained all material records that are
required to be maintained or retained pursuant to and in accordance with





 

57

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

good laboratory practice and cGMP and Applicable Law, and all such information
is true, complete and correct. Neither ARIAD US nor its Affiliates have received
any written notice that any Regulatory Authority with jurisdiction in the
Territory over the Products has commenced or will commence any action: (i) to
suspend, revoke, not renew or materially amend any Marketing Authorization held
by ARIAD US or its Affiliates; or (ii) prohibit production, development,
marketing or sale of the Product in the Territory.

20.1.12      Patent Prosecution. The Patents listed in Appendix 1.128 have been
filed and maintained, and are being diligently prosecuted, in the respective
patent offices where filed in the Territory in accordance with Applicable
Laws.  All applicable and material fees due prior to the Effective Date in
connection with the prosecution and maintenance of the Patents listed in
Appendix 1.128 in the Territory have been paid.

20.1.13      Compliance with Law. Except as disclosed in the Disclosure
Schedules, ARIAD US and its Affiliates and, to the Knowledge of ARIAD US, their
respective contractors and consultants, have complied in all material respects
with Applicable Laws in the Development, manufacture and Commercialization of
the Compound and Product in the Territory prior to the Effective Date.

20.1.14      No Encumbrances.  ARIAD US or its Affiliates Control the entire
right, title and interest in the Patents and the Know-How, free of any
encumbrance, lien, or claim of ownership by any Third Party, except its
obligations to PDL BioPharma, Inc. under the PDL Agreements.

20.1.15      Employee Assignments. All current and former officers or employees
of ARIAD US or any of its Affiliates who are inventors of or have otherwise
contributed in a material manner to the creation or development of any Patents
or Know-How have (i) executed and delivered to ARIAD US or any such Affiliate an
assignment or other agreement regarding the protection of proprietary
information and the assignment to ARIAD US or any such Affiliate of any such
Patents or Know How; and (ii) to ARIAD US’s Knowledge, no current officer or
employee of ARIAD US or any of its Affiliates is in violation of any term of any
assignment or other agreement regarding the protection of Patents or Know-How or
of any employment contract or any other contractual obligation relating to the
relationship of any such Person with ARIAD US or any such Affiliate.  ARIAD
SWISSCO has no obligation to contribute to any remuneration of any inventor
employed or previously employed by ARIAD US or any of its Affiliates in respect
of any such Patents and Know-How and discoveries and intellectual property
rights therein that are so assigned to ARIAD US or its Affiliate(s).

20.1.16      No Debarment.  Neither ARIAD US nor any of its Affiliates has been
debarred by the FDA, is not subject to any similar sanction of other Regulatory
Authorities in the Territory, and neither ARIAD US nor any of its Affiliates has
used, in any capacity, in connection with this Agreement or any ancillary
agreements (if any), any Person who either has been





 

58

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

debarred by such a Regulatory Authority, or is the subject of a conviction
described in Section 306 of the US Federal Food, Drug, and Cosmetic Act or
similar sanction of other Regulatory Authorities.

20.1.17      Post-Marketing Requirements.  Appendix 20.1.17 contains a true and
complete list of all post-marking requirements of all Regulatory Authorities
related to the Products.  ARIAD US shall promptly notify ARIAD SWISSCO of any
changes in post-marketing requirements, ARIAD US and its Affiliates have and
during the Term, will comply with all such requirements. 

For the purposes of this ARTICLE 20, Disclosure Schedules shall mean the
Disclosure Schedules set out in Appendix 20 to this Agreement.

ARTICLE 21 – COMPLIANCE WITH LAW; DATA PRIVACY; ANTI-BRIBERY AND ANTI-CORRUPTION

21.1  Each Party shall obtain and keep current all licenses, certificates,
approvals and permits of whatever nature required under the Regulatory Laws and
the Regulatory Requirements for the fulfilment of such Party’s obligations under
this Agreement. 

21.2  In the performance of its obligations hereunder, each Party shall comply
and shall cause its Affiliates, employees and contractors involved in the
performance of this Agreement, and its Sublicensees and Subcontractors to comply
with all Applicable Laws, including Anti-Corruption Laws, and Industry
Guidelines, and, without limiting the foregoing, each Party shall comply, and
shall cause its Affiliates, Sublicensees, employees and Subcontractors involved
in Named Patient Program to comply with all Industry Guidelines and Applicable
Laws with respect to Named Patient Programs.

21.3  Each Party shall certify to the other Party on an annual basis the
following:

(a)it has in effect and implements an appropriate Anti-Corruption policy;

(b)that training and training materials on such Anti-Corruption Policy
(including Anti-Corruption Laws) have been provided to all persons employed by
such Party who perform work under this Agreement and interact with Government
Officials or Healthcare Professionals in the normal course of their
responsibilities; and

(c)It has maintained true and accurate records necessary to demonstrate
compliance with the requirements of this Section 21.3.

21.4  At times, either Party may provide the other Party with personal
information that falls under the protection of certain data security and privacy
laws (“Protected Personal Information”).  Without limiting the generality of
Section 21.1, each Party agrees to comply with all Applicable Laws relating to
the use, storage, collection or other processing of such Protected Personal
Information (“Data Protection Laws”).  The Parties agree to use good-faith
efforts to agree upon and implement any security protocols and information
handling guidelines that their respective legal advisors



 

59

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

recommend in connection with the Parties’ compliance with such data security and
privacy laws. 

21.5  Notice of Compliance Events.  Each Party agrees that if it learns of any
violation of Anti-Corruption Laws or any material violation of any Data
Protection Laws, Regulatory Laws or Export Control Laws by an employee or
Subcontractor (in the case of ARIAD SWISSCO) or contractor (in the case of ARIAD
US) that performs work under this Agreement (a “Compliance Event”), such Party
(the “Notifying Party”) shall promptly notify the other Party (the “Notified
Party”) in writing of such Compliance Event and the measures Notifying Party has
taken and intends to take to remedy such Compliance Event and to prevent its
recurrence.  The Notified Party reserves the right to require the Notifying
Party to prohibit the employee, Subcontractor or contractor (as the case may be)
from performing any work related to this Agreement after due consultation with
Notifying Party.

ARTICLE 22 – INDEMNIFICATION, LIMITATIONS OF LIABILITY AND INSURANCE

22.1  Upon the terms and conditions of this ARTICLE 22, ARIAD SWISSCO shall
defend, indemnify and hold ARIAD US and its Affiliates, and their respective
officers, directors and employees and agents, wholly free and harmless from and
against any and all liabilities, damages, losses, costs, taxes, expenses
(including reasonable attorneys’ fees and other expenses of litigation and
arbitration), claims, demands, suits, penalties, judgments or administrative and
judicial orders (collectively, “Losses”) relating to any Proceeding or
Proceeding threatened in writing to the extent arising out of or resulting from
(a) any failure by ARIAD SWISSCO to comply with any Applicable Laws; (b) the
performance (or failure to perform) by ARIAD SWISSCO, its Affiliates,
Sublicensees, Subcontractors, or its service providers or any of their
respective officers, directors, employees or agents of any of ARIAD SWISSCO’s
obligations under this Agreement (including the Manufacture of Product by ARIAD
SWISSCO, its Affiliates or its or their Third Party contract manufacturers); (c)
any negligent act or omission or willful misconduct of ARIAD SWISSCO, its
Affiliates, Sublicensees, Subcontractors, or its service providers, or any of
their respective officers, directors, employees or agents; (d) any breach by
ARIAD SWISSCO, its Affiliates, Sublicensees, Subcontractors, or service
providers, or any of their respective officers, directors, employees or agents,
of any of ARIAD SWISSCO’s representations, warranties, covenants or material
obligations contained in this Agreement; (e) the storage, sampling,
record-keeping or transfer of the Product by ARIAD SWISSCO, its Affiliates,
Sublicensees, Subcontractors, or its service providers, or any of their
respective officers, directors, employees or agents; and (f) failure of ARIAD
SWISSCO to undertake a voluntary Product Withdrawal in its respective territory,
despite the ARIAD US’s written recommendation that such Product Withdrawal
should be undertaken, except, in each of the foregoing cases, to the extent
ARIAD US has the obligation to indemnify for such Losses pursuant to Section
22.2. 

22.2  Upon the terms and conditions of this ARTICLE 22, ARIAD US shall defend,
indemnify and hold ARIAD SWISSCO and its Affiliates, and their respective
officers, directors and employees and agents, wholly free and harmless from and





 

60

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

against any and all Losses relating to any Proceeding or Proceeding threatened
in writing to the extent arising out or resulting from (a) any failure by ARIAD
US to comply with any Applicable Laws; (b) the performance (or failure to
perform) by ARIAD US, its Affiliates, subcontractors or its service providers,
or any of their respective officers, directors, employees or agents of any of
ARIAD US’s obligations under this Agreement (including the Manufacture of
Product by ARIAD US, its Affiliates or its or their Third Party contract
manufacturers); (c) any negligent act or omission or willful misconduct of ARIAD
US, its Affiliates, subcontractors or its service providers, or any of their
respective officers, directors, employees or agents; (d) any breach by ARIAD US,
its Affiliates, subcontractors or its service providers, or any of their
respective officers, directors, employees or agents of any of ARIAD US’s
representations, warranties, covenants or obligations contained in this
Agreement; (e) the storage, sampling, record-keeping or transfer of the Product
by ARIAD US, its Affiliates, subcontractors, or its service providers, or any of
their respective officers, directors, employees or agents; (f) the Development,
commercialization, Manufacture, final manufacture or other exploitation of the
Products or the Compounds anywhere in the world prior to the Effective Date or
after the Effective Date for the Reserved Territory; and (g) failure of ARIAD US
to undertake a voluntary Product Withdrawal in its respective territory, despite
the ARIAD SWISSCO’s written recommendation that such Product Withdrawal should
be undertaken, except for such activities conducted by or on behalf of ARIAD
SWISSCO or its Affiliates.

22.3  Procedure.  The following shall apply to all Proceedings subject to the
obligations set forth in Sections 22.1 and 22.2 above:

22.3.1         A Party or its indemnified entity seeking indemnification
pursuant to Section 22.1 or Section 22.2 (an “Indemnified Party”) shall give to
the Party from whom such indemnification is sought (the “Indemnifying Party”)
prompt written notice (a “Claim Notice”) of the assertion of any claim, or the
commencement of any Proceeding for which the Indemnified Party believes the
Indemnifying Party may be liable under Section 22.1 or Section 22.2 of this
Agreement, as the case may be.  The failure by any Indemnified Party so to
notify the Indemnifying Party shall not relieve the Indemnifying Party from
Liability under Section 22.1 or Section 22.2 of this Agreement, as the case may
be, except to the extent that the Indemnifying Party shall have been prejudiced
in any material respect as a result of such failure.  A Claim Notice shall
describe the nature of the claim or Proceeding and shall indicate the amount of
Losses (estimated to the extent that the Losses in respect of any claim or
Proceeding are reasonably capable of being estimated); provided, however, that
the failure to estimate Losses (or the inaccuracy thereof) shall not affect the
validity of a Claim Notice or the amount of Losses to which the Indemnified
Party may be entitled.

22.3.2         The Indemnifying Party shall have the right at its discretion to
control the defense of any claim or Proceeding and the right to settle or
compromise any such claim or Proceeding; provided that the prior written consent
of the Indemnified Party shall be required in connection with any settlement or
compromise unless such settlement, compromise, discharge or consent to





 

61

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

judgment (i) includes the delivery of a written release from all Liability in
respect of such claim or Proceeding, (ii) does not contain any admission or
statement suggesting any wrongdoing or Liability on behalf of the Indemnified
Party, and (iii) does not contain any equitable order, judgment or term which in
any manner affects, restrains or interferes with the business of the Indemnified
Party or any of its Affiliates.  The Indemnifying Party shall exercise such
right by delivering written notice of its intent to undertake the defense of
such claim or Proceeding to the Indemnified Party within [**] after the receipt
of a Claim Notice.  If the Indemnifying Party elects to control the defense of
the claim or Proceeding, then all expenses and legal fees of such defense shall
be borne by the Indemnifying Party.  If the Indemnifying Party elects to control
the defense of the claim or Proceeding, then the Indemnified Party may
participate therein through counsel of its choice, but the cost of such counsel
shall be borne solely by the Indemnified Party.  Only in the event that the
Indemnifying Party does not assume such defense within [**] after its receipt of
a Claim Notice or the Indemnifying Party notifies the Indemnified Party that it
will not assume such defense, the Indemnified Party may control the defense of
such claim or Proceeding at the Indemnifying Party’s cost and the Indemnified
Party may settle the claim or Proceeding on behalf of and for the account and
risk of the Indemnifying Party, who shall be bound by the result.

22.3.3         The Indemnifying Party or the Indemnified Party, as the case may
be, shall at all times use commercially reasonable efforts to keep the
Indemnifying Party or the Indemnified Party, as the case may be, reasonably
appraised of the status of the defense of any matter the defense of which it is
maintaining and to cooperate in good faith with the Indemnifying Party or the
Indemnified Party, as the case may be, with respect to the defense of any such
matter.

22.4  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE SUPPLY AGREEMENT OR
THE QUALITY AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY OF ANY
KIND, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER
WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY,
MERCHANTABILITY, NON-INFRINGEMENT, COMMERCIAL POTENTIAL, CAPACITY OR FITNESS FOR
A PARTICULAR PURPOSE WITH RESPECT TO THE KNOW-HOW, THE PATENTS AND/OR THE
PRODUCT.  NEITHER PARTY NOR ANY OF ITS RESPECTIVE EMPLOYEES OR REPRESENTATIVES
IS AUTHORIZED TO GIVE ANY WARRANTIES OR MAKE ANY REPRESENTATION ON BEHALF OF THE
OTHER PARTY.  

22.5  SUBJECT TO SECTION 22.6 AND EXCEPT AS EXPRESSLY SET FORTH IN SECTION 10.7,
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER OF THE PARTIES SHALL
BE LIABLE TO THE OTHER PARTY FOR INDIRECT, SPECIAL, PUNITIVE, EXEMPLARY,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OR LOSSES ARISING OUT OF THIS





 

62

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

AGREEMENT, INCLUDING LOSS OF PROFITS OR REVENUES, REGARDLESS OF WHETHER SUCH
DAMAGES WERE FORESEEABLE OR NOT AND REGARDLESS OF ANY NOTICE OF SUCH DAMAGES OR
LOSSES.

22.6  THE LIMITATIONS AND EXCLUSIONS OF LIABILITY SET FORTH IN SECTIONS 22.4 AND
22.5 SHALL NOT LIMIT OR RESTRICT: (A) THE INDEMNIFICATION RIGHTS OR OBLIGATIONS
OF EITHER PARTY WITH RESPECT TO LOSSES AWARDED TO THIRD PARTY CLAIMANTS IN THIRD
PARTY PROCEEDINGS THAT ARE SUBJECT TO THE OBLIGATIONS IN SECTION 22.1 OR
SECTION 22.2; OR (B) ANY LIABILITY THAT CANNOT BE LIMITED OR EXCLUDED UNDER
APPLICABLE LAW.

22.7  Each Party agrees to procure and maintain in full force and effect during
the Term valid and collectible insurance policies in connection with its
activities as contemplated herein in amounts that are normal and customary in
the pharmaceutical industry generally for prudent companies similarly
situated.  In particular, ARIAD SWISSCO’s coverage shall have limits of
Liability which are commercially reasonable in the Territory but shall be [**]
per loss occurrence. [**] Each Party shall provide to the other Party upon such
other Party’s request a certificate evidencing the coverage required hereby and
the amount thereof.  Each Party’s coverage shall be with a reputable insurance
company and shall have to be maintained for not less than [**] following
expiration or termination of this Agreement for any reason. 

ARTICLE 23 – THE PATENTS

23.1  Patent Marking. ARIAD SWISSCO acknowledges and agrees that any of the
Product Commercialized by it shall be marked with a notice of patent rights as
necessary or desirable, and legally possible, under Applicable Law to enable the
Patents to be enforced to the maximum extent permissible under Applicable Laws.

23.2  Claims Relating to Patent Validity.  ARIAD SWISSCO shall reasonably
cooperate with ARIAD US in connection with any claim, action, lawsuit, hearing,
patent office review or other Proceeding relating to the validity of the Patents
in the Territory, including by being joined as a necessary party to any such
Proceeding [**].  For clarity, any Proceeding attacking the validity of a Patent
in connection with an action under Section 23.4 (for example, an alleged
infringer’s attack on the validity of a Patent as a defense to an allegation of
infringement of such Patent) shall be dealt with pursuant to Section 23.4.

23.3  Patent Prosecution and Maintenance. 

23.3.1         ARIAD US shall have the first right to prepare, file, prosecute
(including any reissues, re-examinations, post-grant proceedings, requests for
patent term extensions, supplementary protection certificates, interferences,
and defense of invalidation or opposition proceedings or of other challenges to
validity or enforceability) and maintain the Patents in the Territory, and shall
keep ARIAD SWISSCO informed regarding any such matters. ARIAD US shall consider
in good faith all comments, recommendations, analysis, and strategies provided
by ARIAD SWISSCO for patent protection in the Territory.  ARIAD SWISSCO shall
provide reasonable





 

63

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

assistance in connection with any such prosecution and maintenance, including
reasonably cooperating with ARIAD US, as may be reasonably requested by ARIAD US
from time to time for the purpose of filing for and obtaining patent extensions
and supplementary or complementary protection certificates, if available, of the
Patents under the relevant Applicable Laws of the Territory.  [**] shall be
responsible for any Patent prosecution and maintenance costs for the Territory
and shall reimburse [**] of [**]’s costs related to such Patent prosecution and
maintenance for the Territory within [**] of receipt of an invoice therefor
incurred in relation to its obligations under this Section 23.3.1.

23.3.2         In the event that ARIAD US intends to cease to prosecute, or
maintain a Patent in a country in the Territory, ARIAD US shall provide
reasonable prior written notice to ARIAD SWISSCO of such intention (which notice
shall, in any event, be given no later than [**] prior to the next deadline for
any action that may be taken with respect to prosecution or maintenance of such
ARIAD US Patent in such country), and ARIAD SWISSCO shall thereupon have the
option, in its sole discretion, to assume the control and direction of the,
prosecution and maintenance of such Patent in such country. Upon ARIAD SWISSCO’s
written exercise of such option, ARIAD SWISSCO shall assume responsibility and
full control for the prosecution and maintenance of such patent in such country
at its own expense.

23.4  Patent Enforcement.  

23.4.1         Each Party shall, within [**], inform the other Party in writing
upon its becoming aware of any potential infringement or misappropriation of any
of the Patents in the Territory.  ARIAD SWISSCO shall provide reasonable
assistance in connection with any Proceedings to stop such infringement and/or
recover damages for such infringement in the Territory (including joining any
action if necessary), as may be reasonably requested by ARIAD US.  ARIAD US
shall have the first right to control any such Proceedings and ARIAD SWISSCO
shall reimburse ARIAD US [**] of ARIAD US’s costs related to such Proceedings
within [**] of receipt of an invoice therefor incurred in relation to its
obligations under this Section.  ARIAD SWISSCO shall also have the option to be
represented by counsel of its own choice to participate in the Proceedings in
the Territory [**]. For clarity, the foregoing option shall not relieve ARIAD
SWISSCO’s obligation to reimburse ARIAD US [**] of ARIAD US’s costs related to
such Proceedings.

23.4.2         If ARIAD US does not institute an action or proceeding or take
other action to prevent or terminate such possible infringement in the Territory
prior to the earlier of (i) [**] following receipt of notice of such possible
infringement or (ii) in the case an injunction may be required, as soon as such
injunction is reasonably necessary, then ARIAD SWISSCO shall have the right to
institute an action or proceeding or take other appropriate action that it
believes is reasonably required to prevent or terminate such possible
infringement in the Territory, including possible infringement of the Patents





 

64

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

in the Territory if (and only if) such possible infringement involves the
development or commercialization of a product that contains the Compound, with
the reasonable assistance and cooperation of ARIAD US.  In the event that ARIAD
SWISSCO institutes an action or proceeding or takes other appropriate action
that it believes is reasonably required to prevent or terminate such possible
infringement in the Territory, ARIAD SWISSCO reserves the right to have sole
control over such proceedings, subject to Section 23.4.4.

23.4.3         In the event that ARIAD SWISSCO becomes aware of any challenge to
the validity of any Patent in a country in the Territory, ARIAD SWISSCO shall
provide reasonable prior written notice to ARIAD US of such challenge (which
notice shall, in any event, be given within [**] of ARIAD SWISSCO becoming aware
of such challenge), and ARIAD US shall thereupon have the option, in its sole
discretion, to assume the control and direction of any Proceedings in relation
to such Patent in such country.

23.4.4         ARIAD SWISSCO shall not settle any action or Proceedings in a
manner that would have a material adverse effect on the rights or interests of
ARIAD US or its Affiliates without the prior written consent of the ARIAD US.

23.4.5         Any recoveries from such Proceedings or amounts received by ARIAD
US or ARIAD SWISSCO from the settlement of the same shall be allocated as
follows:  First, each Party shall be reimbursed for its direct, out-of-pocket
expenses for conducting, or cooperating with, such Proceeding, and second, the
balance shall be [**], provided that any recovery or settlement amount that
includes countries outside of the Territory shall be [**], acting reasonably and
in good faith, prior to such allocation between the Parties. 

23.4.6         ARIAD SWISSCO shall have no right to sue or institute an action
or proceeding or take other action to prevent infringement of any Patent other
than as set out in this Section 23.4.

23.5  Infringement Claims by Third Parties.  

23.5.1         Each Party shall promptly notify the other Party in writing of
any allegation by a Third Party in the Territory that any Compound and/or
Product development, Commercialization (including import or export) or
manufacturing activities conducted by the Parties pursuant to this Agreement
infringe or misappropriate or may infringe or misappropriate the Intellectual
Property Rights in the Territory of such Third Party (a “Third Party
Infringement Claim”). The Parties shall discuss which Party shall defend the
Third Party Infringement Claim, and absent mutual agreement otherwise, each
Party shall have the right to control the defense of any such Third Party
Infringement Claim brought against it, by counsel of its own choice.  If a Third
Party Infringement Claim is brought against one Party (the “Defending Party”)
but not the other Party, the non-Defending Party shall have the right, at its
own expense, to be represented in such Third Party Infringement Claim by counsel
of its own choice.





 

65

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

23.5.2         Each Defending Party shall keep the other Party reasonably
informed of all material developments in connection with any Third Party
Infringement Claim.  Each Defending Party agrees to provide the other Party with
copies of all pleadings filed in any suit or proceeding relating to such Third
Party Infringement Claim.  The Defending Party may enter into a settlement or
compromise of any Third Party Infringement Claim, provided that, if such
settlement or compromise would admit Liability on the part of the non-Defending
Party or any of its Affiliates or would otherwise have a material adverse effect
on the rights or interests of the non-Defending Party or its Affiliates, the
Defending Party shall not enter into such settlement or compromise without the
prior written consent of the non-Defending Party. 

23.5.3         If a Third Party Infringement Claim is brought against both
Parties, or initially against one Party and the other Party is subsequently
joined to the Proceedings, all out-of-pocket expenses incurred by each Defending
Party in defending such Third Party Infringement Claim in the Territory
(including outside counsel fees), and all amounts payable by either Defending
Party as a judgment based on such Third Party Infringement Claim or in
settlement of such Third Party Infringement Claim (excluding payments pursuant
to any Third Party License, which is governed by Section 23.6), shall be paid
for by the Parties as follows: [**] by ARIAD SWISSCO and [**] by ARIAD US. 

23.5.4         If a Third Party Infringement Claim is brought against only one
Defending Party and the other Party is not subsequently joined to the
Proceedings, all out-of-pocket expenses incurred by such Defending Party in
defending such Third Party Infringement Claim in the Territory (including
outside counsel fees), and all amounts payable by such Defending Party as a
judgment based on such Third Party Infringement Claim or in settlement of such
Third Party Infringement Claim (excluding payments pursuant to any Third Party
License, which is governed by Section 23.6), shall be [**].  

23.5.5         Any recovery by a Party of any sanctions or other amounts awarded
to such Party against a Third Party asserting a Third Party Infringement Claim
shall be applied in the same manner as recoveries in an action as set forth in
Section 23.4.5.

23.5.6         If a Defending Party elects to enter into an agreement with a
Third Party to obtain a license under such Third Party’s Intellectual Property
Rights (“Third Party License”) in settlement of a Third Party Infringement Claim
asserted by such Third Party, the provisions of Section 23.6 shall apply.

23.6  Third Party Licenses.  

23.6.1         Territory-Only Third Party License.  

(a)With respect to any Third Party License under which ARIAD SWISSCO is granted
rights relating to its exercise of its license grant under this Agreement and
which does not relate to the retained rights of ARIAD US with respect to the
Reserved Territory (“Territory-





 

66

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Only Third Party License”), the Parties (through the JSC) shall discuss (1)
whether such license is necessary or (2) or whether such license is useful (but
not necessary) and, in the case of this clause (2), whether to obtain such
Territory-Only Third Party License.  A Territory-Only Third Party License shall
be considered necessary (and the JSC shall have no discretion with regarding to
such determination) if the intellectual property included in such Third Party
license covers the Compound or Product or the Manufacture thereof in accordance
with Section 6.4. 

(b)If a Territory-Only Third Party License is necessary for ARIAD SWISSCO to
exercise its license grant under this Agreement, ARIAD SWISSCO shall have the
responsibility for negotiating such license and shall have the final
decision-making authority regarding the terms of such license, subject to
Section 23.6.3.

(c)If a Territory-Only Third Party License is useful (but not necessary) for
ARIAD SWISSCO to exercise its license grant under this Agreement, the JSC shall
determine (with neither Party having final decision-making authority) whether to
obtain such Territory-Only Third Party License and, if such a determination is
made to obtain such license, ARIAD SWISSCO shall have responsibility for
negotiating such license in accordance with terms agreed upon by the
Parties.  If the Parties are unable to agree upon terms for a useful
Territory-Only Third Party License that the JSC has determined to obtain, ARIAD
SWISSCO shall have the final decision-making authority regarding the terms of
such license, subject to Section 23.6.3. 

(d)In the event ARIAD SWISSCO enters into a Territory-Only Third Party License
(i) in accordance with Section 23.6.1(b) or (ii) in accordance with Section
23.6.1(c) in the event of a determination by the JSC to obtain such license,
ARIAD SWISSCO shall have the right to deduct [**] of all payments paid pursuant
to such Territory-Only Third Party License from the royalties payable to ARIAD
US pursuant to Section 19.2; provided, that in no event shall the royalty rate
otherwise payable to ARIAD US pursuant to Section 19.2.1 and Section 19.2.2 be
reduced by more than [**] in the aggregate; and provided further that, if, but
for the preceding proviso, the deduction under this Section 23.6.1(d) would have
reduced a royalty payment made by ARIAD SWISSCO to ARIAD US by more than [**],
then the amount of such deduction that exceeds [**] will be carried over to
subsequent royalty payments until the full amount that ARIAD SWISSCO would have
been entitled to deduct (absent the preceding proviso) is deducted.

(e)In the event ARIAD SWISSCO enters into a Territory-Only Third Party License
in accordance with Section 23.6.1(c) with absence of a determination by the JSC
to obtain such license, ARIAD SWISSCO





 

67

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

shall have the sole responsibility for making any payments due thereunder.

23.6.2        Global Third Party License.

(a)With respect to any Third Party License to (i) Develop or Manufacture Product
in the Territory and the Reserved Territory, or (ii) Commercialize Product in
the Field in the Territory and the Reserved Territory (“Global Third Party
License”), the Parties (through the JSC) shall determine whether to obtain such
Global Third Party License and which Party will be responsible for negotiating
such license (it being agreed that if such Global Third Party License relates to
the US then ARIAD US shall be the Party responsible).  If the Parties (through
the JSC) do not agree to obtain such Global Third Party License, cannot agree
upon the negotiating Party or cannot agree on the final form of such Global
Third Party License, ARIAD SWISSCO may enter into a Territory-Only Third Party
License pursuant to the terms of 23.6.1.

(b)If the Parties proceed with a Global Third Party License, ARIAD SWISSCO shall
be responsible for [**] of payments owed under such Global Third Party License
that are attributable to the Territory (and may deduct such amounts from the
royalties payable to ARIAD US pursuant to Section 19.2) and ARIAD US shall be
responsible for [**] of the payments attributable to the Territory and [**] of
the payments attributable to the Reserved Territory.

23.6.3        For Territory-Only Third Party Licenses other than those for which
ARIAD SWISSCO has sole responsibility for payments, ARIAD SWISSCO shall keep
ARIAD US reasonably informed with respect to the negotiations and deal terms
relating to such license (including scope of the license and financial terms)
and the ARIAD SWISSCO shall consider in good faith any comments, recommendations
or analysis provided by ARIAD US. With respect to any Global Third Party
License, the negotiating Party shall keep the other Party reasonably informed
with respect to the negotiations and deal terms relating to such license
(including scope of the license and financial terms), provide the other Party a
reasonable opportunity to comment and consider in good faith all comments
provided by the other Party and shall secure the written consent of the other
Party prior to executing such Global Third Party License.  

ARTICLE 24 – CONFIDENTIALITY

24.1  Each Party shall treat as strictly confidential any information, data
and/or document provided orally, visually, in writing or other form by or on
behalf of the other Party or its Affiliates hereunder and not generally known to
the trade and non-public information relating to the business of the disclosing
Party or its Affiliates (all hereinafter referred to as the “Confidential
Information”), and each receiving Party shall use the Confidential Information
of the disclosing Party solely for the purpose of and in accordance with this
Agreement. Each Party may disclose Confidential





 

68

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Information of the other Party to its employees and agents and to the employees
and agents of its Affiliates, Sublicensees (in the case of ARIAD SWISSCO),
Subcontractors (in the case of ARIAD SWISSCO) and other Third Party contractors
solely for purposes, and only to the extent reasonably required, to facilitate
the performance of such Party’s rights or obligations under this Agreement,
provided that each such employee and agent and such Sublicensee, Subcontractor
or other Third Party contractor, as applicable, has confidentiality obligations
with such receiving Party containing provisions that protect the Confidential
Information of the disclosing Party that are materially equivalent to, or more
protective than, the provisions of this ARTICLE 24. In addition, ARIAD US and
ARIAD SWISSCO each agrees that the other Party may disclose its Confidential
Information (a) to such other Party’s legal and financial advisors, (b) as
reasonably necessary in connection with an actual or potential (i) debt or
equity financing of such other Party, (ii) merger, acquisition, consolidation,
share exchange or other similar transaction involving such Party and any Third
Party, or (iii) prosecution, defense or enforcement of any patent pursuant to
ARTICLE 23 or of any litigation, (c) as reasonably required in preparing
Regulatory Documentation and obtaining Registrations, (d) to comply with
Applicable Law or any obligation in this Agreement, (e) in communications with
existing or bona fide prospective acquirers, merger partners, lenders (including
PDL BioPharma Inc. under the PDL Agreements) or investors, and consultants and
advisors in connection with transactions or bona fide prospective transactions
with the foregoing, in each case on a “need-to-know” basis and under appropriate
confidentiality provisions substantially equivalent to those of this Agreement;
provided, however, that the receiving Party shall remain responsible for any
violation of such confidentiality provisions by any Third Party receiving such
Confidential Information; (f) to its Affiliates, Sublicensees or prospective
Sublicensees, Subcontractors or prospective Subcontractors (including Third
Party manufacturers), consultants, agents and advisors on  a “need-to-know”
basis in order for the receiving Party to exercise its rights or fulfill its
obligations under this Agreement, each of whom prior to disclosure must be bound
by obligations of confidentiality and restrictions on use of such Confidential
Information that are no less restrictive than those set forth in this ARTICLE
24; provided, however, that, in each of the above situations, the receiving
Party shall remain responsible for any failure by any Person who receives
Confidential Information pursuant to this Section 24.1(f) to treat such
Confidential Information as required under this ARTICLE 24 and (g) for any other
purpose with the other Party’s written consent, not to be unreasonably withheld,
conditioned or delayed.  Except as set forth in the two preceding sentences,
neither Party shall make Confidential Information of the other Party available
to any Third Party, or any of its Affiliates, except in accordance with Section
24.3 or to applicable government agencies as required by Applicable Laws, and in
this case (1) solely to the extent required by such Applicable Laws (based on
advice of legal counsel) and (2) only upon exercise of its reasonable efforts to
cause said agencies to maintain confidentiality thereof. 

24.2  Subject to any different arrangements agreed in writing by the Parties
pursuant to this Agreement, prior to the publication or presentation of any
information or data arising from any Development activity performed by a Party
or its Affiliates pursuant to ARTICLE 5, or other Development activities
performed hereunder, the Developing Party shall submit to the other Party a
summary of the proposed publication or presentation at least [**] prior to the
submission thereof for publication or





 

69

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

presentation. The purposes for such prior submission are: (i) to provide the
non-Developing Party with the opportunity to review and comment on the contents
of the proposed publication or presentation; and (ii) to identify any
Confidential Information to be deleted from the proposed publication or
presentation. Any Confidential Information identified by the non-Developing
Party shall be deleted prior to publication or presentation.

24.3  Notwithstanding expiration or termination of this Agreement for any
reason, the foregoing confidentiality and non-use obligations shall continue for
a period of [**] after expiration or termination of this
Agreement.  Notwithstanding the foregoing, nothing contained in this ARTICLE 24
shall in any way restrict or impair the right of either Party to use, disclose
or otherwise deal with Confidential Information of the disclosing Party, which
the receiving Party can demonstrate by competent written evidence:

24.3.1         is or hereafter becomes part of the public domain through no act
or omission of the receiving Party, its employees, Affiliates, sublicensees
and/or subcontractors; or

24.3.2         was in the lawful possession of the receiving Party prior to
receipt of the Confidential Information from the disclosing Party; or

24.3.3         previously was, or at any time hereafter is, provided to the
receiving Party by a Third Party having the right to do so and which did not
originate directly or indirectly from the disclosing Party; or

24.3.4         at the time of disclosure, was known by the receiving Party or an
Affiliate, sublicensee or subcontractor other than as a result of disclosure to
such party by the disclosing Party;

24.3.5         or after disclosure was independently developed by the receiving
Party, an Affiliate, sublicensee or subcontractor without use of the
Confidential Information of the disclosing Party.

24.4  The content of this Agreement shall constitute Confidential Information of
each Party and shall be treated by both Parties in accordance with the
provisions of this ARTICLE 24 and Section 30.9 (Public Statements).

ARTICLE 25 – TERM

25.1  This Agreement comes into force at the Effective Date hereof and shall
remain in effect country by country of the Territory until the expiration of the
Royalty Term in such country, unless earlier terminated in accordance with the
terms of this Agreement. 

ARTICLE 26 – TERMINATION

26.1  Uncured Material Breach.  If either Party (the “Non-Breaching Party”)
believes that the other Party (the “Breaching Party”) is in material breach of
any of its obligations under this Agreement, then the Non-Breaching Party may
deliver written notice of





 

70

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

such material breach to the Breaching Party specifying the nature of the breach
(a “Default Notice”).  The Breaching Party shall have [**] (or [**] in the event
of a payment breach) from the receipt of the Default Notice to cure such breach
or to dispute the allegation of breach; provided that, if such breach (other
than a payment breach) is capable of being cured, but cannot be cured within
such [**] period, and the Breaching Party initiates actions to cure such breach
within such period and thereafter diligently pursues such actions, the Breaching
Party shall have such additional period as is reasonable to cure such breach,
but in no event will such additional period exceed [**].  If the Breaching Party
fails to cure, and fails to dispute, such breach within the applicable cure
period, then the Non-Breaching Party may pursue any or all available remedies at
law or equity but may not terminate this Agreement; provided,  that, if such
material breach materially diminishes, or materially frustrates, the value of
this Agreement taken as a whole to the Non-Breaching Party, then the
Non-Breaching Party shall have the right to terminate this Agreement (1) if such
material breach and failure to cure is solely with respect to a particular
country or countries, such right to terminate this Agreement shall be solely
with respect to such country or countries, as applicable, or (2) if such
material breach and failure to cure is not solely with respect to a particular
country or countries, such right to terminate this Agreement shall be with
respect to this Agreement in its entirety.  The Non-Breaching Party may
effectuate such termination by giving the Breaching Party written notice of
termination, which termination shall be effective immediately upon the Breaching
Party’s receipt of such notice of termination.  If the Breaching Party disputes
in good faith the existence or materiality of a breach specified in a Default
Notice or disputes any allegation that the Breaching Party failed to cure or
remedy such breach, and the Breaching Party provides written notice of such
dispute to the Non-Breaching Party within the above applicable cure period, the
matter shall be addressed under the dispute resolution procedures in ARTICLE 29
(and during the pendency of such dispute resolution, the Non-Breaching Party may
not terminate this Agreement).  If, as a result of the application of such
dispute resolution procedures, the Breaching Party is determined to be in
material breach of any provision of this Agreement (an “Adverse Ruling”), and if
the Breaching Party fails to complete the actions specified by the Adverse
Ruling to cure such material breach within [**] after its receipt of such
Adverse Ruling (or within [**] in the case of an Adverse Ruling resulting from a
payment breach), then, if such Adverse Ruling specifies that such material
breach materially diminishes, or materially frustrates, the value of this
Agreement taken as a whole to the Non-Breaching Party, the Non-Breaching Party
may terminate this Agreement with respect to such particular country or
countries, or with respect to this Agreement in its entirety, as applicable in
accordance with clauses (1) and (2) above, by giving the Breaching Party written
notice of termination, which termination shall be effective immediately upon the
Breaching Party’s receipt of such notice of termination.

26.2  Bankruptcy or Insolvency. 

26.2.1        Either Party shall have the right to terminate this Agreement
immediately upon written notice to the other Party, if such other Party or any
of its Affiliates (i) files a petition under any bankruptcy act or has any such
petition filed against it that is not discharged within [**] of the filing
thereof, (ii) makes an assignment for the benefit of creditors, or (iii)





 

71

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

appoints or suffers appointment of a receiver or trustee over substantially all
of its property that is not discharged within [**] after such filing.

26.2.2        All licenses granted under or pursuant to this Agreement are, and
shall otherwise be deemed to be, for purposes of Section 365(n) of the U.S.
Bankruptcy Code or any analogous provisions in any other country or
jurisdiction, licenses of rights to “intellectual property” as defined under
Section 101 of the U.S. Bankruptcy Code.  The Parties agree that ARIAD SWISSCO,
as licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the U.S. Bankruptcy Code or any
analogous provisions in any other country or jurisdiction.  The Parties further
agree that, in the event of the commencement of a bankruptcy proceeding by or
against ARIAD US under the U.S. Bankruptcy Code or any analogous provisions in
any other country or jurisdiction which proceeding is not terminated or
withdrawn within [**] after such commencement, ARIAD SWISSCO shall be entitled
(unless ARIAD US elects to continue to perform all of its obligations under this
Agreement) to a complete duplicate of (or complete access to, as appropriate)
any such intellectual property and all embodiments of such intellectual property
necessary to exercise its license rights granted hereunder, which, if not
already in the ARIAD SWISSCO’s possession, shall be promptly delivered to it (i)
after [**] following any such commencement of a bankruptcy proceeding, upon
ARIAD SWISSCO’s written request therefor (unless ARIAD US elects to continue to
perform all of its obligations under this Agreement), or (ii) if not delivered
under subsection (i) above, following the rejection of this Agreement by or on
behalf of ARIAD US, upon written request therefor by ARIAD SWISSCO.

26.3  Termination for Force Majeure.  For the avoidance of doubt, this Agreement
also may be terminated as set forth in ARTICLE 27 (Force Majeure).

26.4  Termination by ARIAD SWISSCO for Convenience.  At any time after the three
(3) year anniversary of the Effective Date, ARIAD SWISSCO may terminate this
Agreement in its entirety, or on a country-by-country basis, for any or no
reason, upon twelve (12) months’ prior written notice to ARIAD US. 

26.5  Termination by ARIAD US.  If ARIAD SWISSCO and its Affiliates fail to meet
at least [**] of the minimum expenditure obligations set forth in Section 15.2
in each of [**], and if ARIAD SWISSCO fails to exceed by at least [**] the
minimum expenditure obligations in each of the succeeding [**] then ARIAD US may
terminate this Agreement in its entirety upon [**] prior written notice to ARIAD
SWISSCO.  Notwithstanding anything to the contrary in this Agreement, the
provisions of this Section 26.5 shall be the sole and exclusive remedy of ARIAD
US in this event.

26.6  Effects of Termination and Expiration.

26.6.1        Termination or expiration of this Agreement for any reason shall
not extinguish any existing claims either of the Parties may have for
indemnification pursuant to the terms and conditions of this Agreement,





 

72

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

and shall not preclude either of the Parties from pursuing any claim for
indemnification such Party otherwise may have pursuant to the terms and
conditions of this Agreement to the extent that the circumstances giving rise to
such claim arose prior to, on or after the date of termination or expiration of
this Agreement.  Furthermore, the termination or expiration this Agreement shall
have no effect on a Party’s obligation to make any payment accruing prior to the
date of termination or expiration.

26.6.2        Following expiration of the Royalty Term, the grants in Section
2.1 shall become exclusive, fully-paid, royalty-free, perpetual and irrevocable.

26.6.3        Upon termination of this entire Agreement by ARIAD US under
Sections 26.1, 26.2, or 26.5 or by ARIAD SWISSCO under Section 26.4, or under
ARTICLE 27 for Force Majeure, the Transition Back Arrangements shall apply and
shall be implemented by the Parties.

26.6.4        In the event of termination of this Agreement by ARIAD US under
Section 26.1 in relation to a particular country or countries all rights granted
to ARIAD SWISSCO in relation to such country or countries shall terminate and
ARIAD SWISSCO shall cease any use and/or exploitation of the Registration with
respect to the Product in the terminated country or countries and shall promptly
and unconditionally transfer such Registration to ARIAD US or to ARIAD US’s
nominee or if not so assignable, permit ARIAD US or such nominee to cross-refer
to such Registration when applying for a new registration in their own name.
ARIAD SWISSCO shall cease Commercializing the Product in the terminated country
or countries, subject to a [**] sell off period.

26.6.5        Upon the termination of this Agreement for any reason, ARIAD
SWISSCO shall have the right but not the obligation to sell all or a part of
ARIAD SWISSCO’s remaining stocks of the Product. 

ARTICLE 27 – FORCE MAJEURE

27.1  If the performance of this Agreement is prevented or restricted by
government action, war, fire, explosion, flood, strike, lockout, embargo,
epidemics, pandemics, quarantines, acts of terrorism, lockouts or other labor
disturbances, act of God, failures of common carriers, or any other similar
cause beyond the control of the defaulting Party, or supply failures due to the
foregoing or similar causes beyond the control of the defaulting Party’s
suppliers or contractors, the Party so affected shall be released for the
duration of the force majeure, or such other period agreed between the Parties
as being reasonable in all circumstances, from its contractual obligations
directly affected by the force majeure, provided that the Party concerned shall:

(a)give prompt notice in writing to the other Party of the cause of force
majeure;

(b)use Commercially Reasonable Efforts to avoid or remove such cause of
non-performance; and





 

73

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

(c)continue the full performance of this Agreement as soon as such cause is
removed.

27.2  The Parties shall take all reasonable steps to minimize the effects of
force majeure on the performance of this Agreement and shall, if necessary,
agree upon appropriate measures to be taken.  Should the force majeure continue
for more than [**], then the Party not affected by such force majeure shall have
the right to terminate this Agreement immediately upon written notice to the
affected Party.

27.3  Notwithstanding anything contained in this ARTICLE 27, obligations to pay
money are never excused by force majeure.

ARTICLE 28 – LAW TO GOVERN

28.1  This Agreement shall be governed by and construed in accordance with the
law of the State of New York, United States of America, excluding any conflicts
or choice of law rule or principle that might otherwise make this Agreement
subject to the substantive law of another jurisdiction.

ARTICLE 29 – DISPUTE RESOLUTION

29.1  Generally. The Parties recognize that disputes as to matters arising under
or relating to this Agreement or either Party’s rights and/or obligations
hereunder may arise from time to time.  It is the objective of the Parties to
establish procedures to facilitate the resolution of such disputes in an
expedient manner by mutual cooperation and without resort to litigation.  To
accomplish this objective, the Parties agree to follow the procedures set forth
in this ARTICLE 29 to resolve any such dispute if and when it arises. 

29.2  Escalation to Senior Officers.  If an unresolved dispute as to matters
arising under or relating to this Agreement or either Party’s rights and/or
obligations hereunder arises (other than any dispute at the JSC which is subject
to the dispute resolution procedures set forth in Section 4.7, or any other
matter that is expressly subject to either Party’s final decision-making
authority or final approval as set forth elsewhere herein), either Party may
refer such dispute to the Senior Officers or their respective designees, who
shall meet in person or by telephone within [**] after such referral to attempt
in good faith to resolve such dispute and each Senior Officer may include a
relevant subject matter expert relevant to the dispute.  If such matter cannot
be resolved by discussion of such officers within such [**] period (as may be
extended by mutual written agreement), such dispute shall be resolved in
accordance with Section 29.3.  The Parties acknowledge that these discussions
between the Parties to resolve disputes are settlement discussions under
applicable rules of evidence and without prejudice to either Party’s legal
position.

29.3  Jurisdiction.  Any unresolved dispute that was the subject of Section 29.2
(and for which a Party does not have final decision making authority) shall be
brought exclusively in the federal courts of the United States of America
located in New York City, New York (and each party hereby consents to personal
jurisdiction and venue in, and agrees to service of process issued or authorized
by, such court);  provided





 

74

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

that either Party may seek injunctive relief from any court of competent
jurisdiction with respect to any claim for specific performance or injunctive or
other equitable relief as a remedy for a breach or threatened breach of this
Agreement and either Party may seek the enforcement of any award of damages, in
any court of competent jurisdiction.

ARTICLE 30 – MISCELLANEOUS

30.1  Entire Agreement.  Each schedule, exhibit or appendix hereto is integral
to this Agreement and is hereby incorporated herein.  This Agreement supersedes
all prior agreements and understandings, including the CDA, the Buy-In License
Agreement, CSA Agreement, whether oral or written, made by either Party or
between the Parties and constitutes the entire Agreement of the Parties with
regard to the subject matter hereof.  It shall not be considered extended,
cancelled or amended in any respect unless done so in writing and signed on
behalf of the Parties hereto.  Information disclosed by either Party or its
Affiliates under the CDA shall be governed by the CDA until the Effective Date
of this Agreement, and shall be deemed to be Confidential Information of the
applicable Party disclosed hereunder and subject to the confidentiality
provisions of this Agreement from and including the Effective Date for the
duration set forth herein.  If there is any conflict between any provision of
the main body of this Agreement and any provision set forth in a schedule,
exhibit or appendix hereto (each of which is hereby incorporated herein), the
provision set forth in the main body of this Agreement shall govern. 

30.2  Severability.    The Parties hereby expressly state that neither Party
intends to violate any rule, law or regulation.  If any provision of this
Agreement is in violation of any rule, law or regulation it shall be invalid and
unenforceable, without affecting the validity or enforceability of other
provisions of this Agreement.  The Parties agree to renegotiate such provision
in good faith and, to the extent possible, to replace it with valid and
enforceable provisions in such a way as to reflect as nearly as possible the
intent and purpose of the original provision.

30.3  Independent contractor status. The status of ARIAD US and ARIAD SWISSCO
under the business arrangement established by this Agreement is that of
independent contractors.  When ARIAD SWISSCO acquires Products from ARIAD US or
ARIAD US’s nominee it shall Commercialize them to its Customers in its own name,
and for its own account.  Neither Party has authority whatsoever to act as an
agent or representative of the other Party except as expressly set forth in this
Agreement, nor any authority or power to contract in the name of or create any
Liability against or otherwise bind the other Party or its Affiliate in any way
for any purpose, nor shall ARIAD US or its Affiliate have such authority or
power to so bind ARIAD SWISSCO.

30.4   Notices.  Other than routine communications made through the JSC, its
subcommittees or project teams, or the Alliance Managers within the remit of
such committees or persons, as contemplated elsewhere herein, all reports,
notices, approvals and communications required or permitted to be made pursuant
to this Agreement by one Party to the other shall be validly given or made for
all purposes, in the absence of acknowledgement of receipt, on the date of
mailing if mailed by





 

75

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

registered airmail or by international courier to the addressee Party at the
following addresses, respectively:

Notices to ARIAD US:

ARIAD US Pharmaceuticals, Inc.

26 Landsdowne Street

Cambridge, Massachusetts 02139-4234

USA

Attention: General Counsel

Tel: [**]

With copies (which shall be required but shall not itself constitute notice) to:

Baker & McKenzie LLP

100 New Bridge Street

London, EC4V 6JA

United Kingdom

Attention: J. Hobson

Tel: [**]

Notices to ARIAD SWISSCO:

ARIAD Pharmaceuticals (Europe) Sárl

Route de La Corniche 1

1066 Epalinges

Switzerland

Attention: Laurent Chardonne

Tel: [**]

With copies (which shall be required but shall not itself constitute notice) to:

Incyte Corporation

1801 Augustine Cut-Off

Wilmington, DE 19803

United States of America

Attention: General Counsel

Tel: [**] 

and

Morgan, Lewis & Bockius LLP

502 Carnegie Center

Princeton, NJ 08540-6241

United States

Attention: Randall B. Sunberg

Tel: [**] 



 

76

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

30.5  Binding Effect. This Agreement shall inure to the benefit of, and be
binding upon, the respective successors of the Parties.  For the avoidance of
doubt, subject to ARTICLE 16, the continued existence of this Agreement shall
not be affected in case of change of control of either Party.

30.6  Waiver.  The delay or failure of a Party to insist upon strict performance
of any of the terms and conditions of this Agreement by the other Party shall
not constitute a waiver of any of the provisions hereof and no waiver by a Party
of any of said terms and conditions shall be deemed to have been made unless
expressed in writing and signed by such waiving Party.

30.7  Interpretation.

30.7.1        The language of this Agreement is English.  No translation into
any other language shall be taken into account in the interpretation of the
Agreement itself.

30.7.2        The headings in this Agreement are inserted for convenience only
and shall not affect its construction.

30.7.3        Where appropriate, the terms defined in this Agreement and
denoting a singular number only shall include the plural and vice versa.  Unless
otherwise stated, references to days means calendar days, references to quarters
means calendar quarters beginning on the first of January, April, July and
October and references to years means calendar years beginning on January 1.

30.7.4        The word “including” and similar words and phrases mean including
without limitation, whether or not expressly stated.  The words “herein,”
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Articles or other
subdivision.  References to the singular include the plural.  References to one
gender include all genders.

30.7.5        References to any law, regulation, statute or statutory provision
includes a reference to the law, regulation, statute or statutory provision as
from time to time amended, extended or re-enacted.

30.8  Assignment.

30.8.1        This Agreement and the rights conferred upon a Party under this
Agreement cannot be transferred or assigned by a Party without the prior,
written authorization of the other Party, which authorization shall not be
unreasonably withheld, conditioned or delayed.  Notwithstanding the foregoing,
each Party may make such transfer or assignment without the other Party’s
consent to (i) its Affiliates or (ii) to a successor of all or substantially all
of the business to which this Agreement relates, whether in a merger, sale of
stock, sale of assets or any other transaction, provided that written notice of
the transfer or assignment is provided to the other Party. With respect to an
assignment to an Affiliate, the assigning Party shall





 

77

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

remain responsible for the performance by such Affiliate of all of such Party’s
rights and obligations hereunder. 

30.8.2        This Agreement shall be binding upon and inure to the benefit of
the Parties’ respective successors and permitted assigns.

30.9Public Statements.

30.9.1        Subject to Section 30.9.2, neither Party shall make any public
announcement concerning this Agreement or the subject matter hereof without the
prior written consent of the other Party or as provided in the Share Purchase
Agreement.  Once initial consent to a particular disclosure or public
announcement has been given and the disclosure or statement has been made
concerning particular subject matter, each Party may make any further public
statement concerning such subject matter so long as any such public statement is
accurate and not inconsistent with the prior public disclosures or public
statements approved by the other Party pursuant to this Section 30.9.1 and does
not reveal non-public information about the other Party, the Compound or the
Product. 

30.9.2        In the event that a Party is, based on the advice of the
disclosing Party’s counsel, required by Applicable Laws or the rules of a stock
exchange on which its securities are listed (or to which an application for
listing has been submitted) to make a public disclosure regarding this Agreement
or its subject matter (including the terms of this Agreement), such Party shall
submit the proposed disclosure (or proposed redacted copy of the Agreement, as
applicable) in writing to the other Party as far in advance as reasonably
practicable (and in no event less than [**] prior to the anticipated date of
disclosure) so as to provide a reasonable opportunity for the other Party to
comment thereon. Neither Party shall be obligated to obtain approval from the
other Party with respect to any filings made with the applicable securities
exchange commission. Neither Party shall be required to seek the permission of
the other Party to repeat any information regarding the terms of this Agreement
or any amendment thereto that has already been publicly disclosed by such Party,
or by the other Party, in accordance with the terms of this Agreement, provided
such information remains accurate as of such time and provided the frequency and
form of such disclosure are reasonable.

30.9.3        Except as expressly permitted in this Agreement or as required by
Applicable Law (or the regulations of applicable stock exchanges), neither Party
may use the other Party’s trademarks, service marks or trade names, or otherwise
refer to or identify that other Party in marketing or promotional materials,
press releases, statements to news media or other public announcements, without
the other Party’s prior written consent, which that other Party may grant or
withhold in its sole discretion.

30.10 Expenses.  Unless specifically and expressly provided for to the contrary
in this Agreement, a Party who has an obligation or right to take an action
under this





 

78

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Agreement shall be solely responsible for any and all expenses associated with
such action.

30.11 Survival.  The following Articles and Sections shall survive expiration or
termination of this Agreement for any reason: ARTICLE 1 (to the extent necessary
to give force to, or otherwise understand, surviving provisions), ARTICLE 16,
Sections 19.8, 19.9, 22.1, 22.2, 22.3, 22.4, 22.5, and 22.6, ARTICLE 24, Section
26.6, ARTICLE 28, ARTICLE 29 (with respect to any matters commenced prior to
expiration or termination), and Sections 30.1, 30.2, 30.4, 30.7, 30.11, 30.12,
30.13, 30.14, and 30.18. 

30.12 Waiver of Contra Proferentem Rule of Construction.    Each Party has had
the opportunity to consult with counsel in connection with the review, drafting
and negotiation of this Agreement.  Accordingly, the rule of construction that
any ambiguity in this Agreement shall be construed against the drafting Party
shall not apply.

30.13 Remedies to be cumulative.  Each Party’s remedies under this Agreement and
under the law are intended to be cumulative, and not mutually exclusive.

30.14 Counterparts. The Parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the Party that
signed it, and all of which together constitute one agreement.  This Agreement
is effective upon delivery of one executed counterpart from each Party to the
other Parties.  The signatures of all Parties need not appear on the same
counterpart.  The delivery of signed counterparts by facsimile or email
transmission that includes a copy of the sending Party’s signature(s) is as
effective as signing and delivering the counterpart in person.

30.15 Further Assurance.  Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents, and instruments, as may be necessary or as the other
Party may reasonably request in connection with this Agreement or to carry out
more effectively the provisions and purposes hereof, or to better assure and
confirm unto such other Party its rights and remedies under this Agreement.

30.16 No Joint Venture.  Nothing in this Agreement creates a joint venture or
partnership between the Parties.  This Agreement does not authorize any Party
(a) to bind or commit, or to act as an agent, employee or legal representative
of, another Party, except as may be specifically set forth in other provisions
of this Agreement, or (b) to have the power to control the activities and
operations of another Party.  The Parties are independent contractors with
respect to each other under this Agreement.  Each Party agrees not to hold
itself out as having any authority or relationship contrary to this Section
30.16.

30.17 No Third Party Rights.  Nothing expressed or referred to in this Agreement
will be construed to give any Third Party, other than the Parties to this
Agreement, any legal or equitable right, remedy or claim under or with respect
to this Agreement or any provision of this Agreement except such rights as may
inure to a successor or permitted assignee.





 

79

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

30.18  Waiver of Jury Trial.  EACH OF THE PARTIES KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE ACTIONS OF ANY PARTY TO THIS
AGREEMENT IN NEGOTIATION, EXECUTION AND DELIVERY, PERFORMANCE OR ENFORCEMENT OF
THIS AGREEMENT.

30.19 Guaranty.  Incyte Corporation hereby unconditionally and irrevocably
guarantees to ARIAD US the full and timely payment and discharge of all ARIAD
SWISSCO'S payment obligations under this Agreement, including pursuant to
Sections 5.3.1, 5.7.3, 5.9, 19.1, 19.2 and 19.4.  This is a guarantee of
payment, and not of collection, and Incyte Corporation acknowledges and agrees
that this guarantee is absolute, full, unconditional and irrevocable, and no
release or extinguishment of the obligations or liabilities of ARIAD SWISSCO,
whether by decree in any bankruptcy proceeding or otherwise, shall affect the
continuing validity and enforceability of this guarantee, as well as any
provision requiring or contemplating payment by Incyte Corporation.  Incyte
Corporation's guarantee under this Section 30.19 shall continue irrespective of
(i) any lack of validity or enforceability of this Agreement against ARIAD
SWISSCO as a result of any bankruptcy, insolvency, reorganization, moratorium or
other similar Laws affecting or relating to creditors’ rights generally, (ii)
any modification, amendment, consent, extension, waiver of or consent under this
Agreement that may be agreed to by ARIAD SWISSCO, (unless also agreed to by
ARIAD US and Incyte Corporation) or (iii) any change in the ownership of ARIAD
SWISSCO or any other Person, any merger or consolidation of ARIAD SWISSCO or any
other Person into or with any other Person, or any sale, lease or other transfer
of the assets of ARIAD SWISSCO or any other Person to any other Person. Incyte
Corporation hereby waives, for the benefit of ARIAD US and its successors, (A)
any right to require ARIAD US, as a condition of payment by Incyte Corporation,
to proceed against ARIAD SWISSCO or pursue any other remedy whatsoever
(provided, that, in the case of payments due by ARIAD SWISSCO under this
Agreement, ARIAD US shall have, where applicable, issued an invoice in
accordance with the terms of this Agreement and taken such other actions as are
specifically required by the terms of this Agreement to obtain payment and,
where applicable, waited the applicable payment period) and (B) to the fullest
extent permitted by Applicable Law, any defenses or benefits that may be derived
from or afforded by Applicable Law which limit the liability of or exonerate
guarantors or sureties, except to the extent that any such defense would excuse
the performance by ARIAD SWISSCO under the terms of this Agreement.  Subject to
the foregoing, ARIAD US hereby agrees that Incyte Corporation shall have all
defenses to its obligations hereunder that would be available to ARIAD SWISSCO
under this Agreement.

[Remainder of page intentionally blank; signature page follows]

 

 



 

80

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in duplicate by their duly authorized officers as of the Effective Date.

 

 

 

 

 

For and on behalf of

   

For and on behalf of

 

 

 

 

 

 

ARIAD Pharamaceuticals, Inc.

 

ARIAD Pharmaceuticals (Europe) Sarl

 

 

 

 

 

 

/s/ Manmeet S. Soni

 

/s/ Jonathan Dickinson

 

 

 

 

Name:

Manmeet S. Soni

 

Name:

Jonathan Dickinson

 

 

 

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

Title:

Manager

 

 

 

 

 

 

 

 

 

 

Solely in its capacity as guarantor under Section 30.19, for and on behalf of

 

 

 

 

 

 

 

 

 

 

 

Incyte Corporation

 

 

 

 

 

 

 

/s/ Hervé Hoppenot

 

 

 

 

 

 

 

Name:

Hervé Hoppenot

 

 

 

 

 

 

 

Title:

President and CEO

 

 

 

 

 

 



 

Signature Page to Amended and Restated Buy-In License Agreement

 

--------------------------------------------------------------------------------

 

 

APPENDIX 1.18

[**][**][**]

 

 

 

 

 

 

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**][**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**][**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**][**]

[**]

[**]

[**]

[**]

[**][**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

[**]

[**][**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**][**]

[**]

[**]

[**]

[**]

[**]

[**]

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**][**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**][**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**][**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**][**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**][**][**][**][**][**]





 

--------------------------------------------------------------------------------

 

 

APPENDIX 1.21

[**]

[**][**][**][**][**][**][**][**]





 

--------------------------------------------------------------------------------

 

 

APPENDIX 1.35

COMMERCIALIZATION PLAN

(see attached)





 

--------------------------------------------------------------------------------

 

 

APPENDIX 1.40

[**]

[**]





 

--------------------------------------------------------------------------------

 

 

APPENDIX 1.62

Distribution Agreements

1.   [**][**][**][**][**][**][**][**][**]





 

--------------------------------------------------------------------------------

 

 

APPENDIX 1.128

[**]

 

 

 

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 





 

--------------------------------------------------------------------------------

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

 

[**]

 





 

--------------------------------------------------------------------------------

 

 

APPENDIX 1.134

PRIMARY EFFICACY ENDPOINT

The “Primary Efficacy Endpoint” means achieving the [**] by [**] defined
according to standard criteria as ≤[**]% of [**] to [**] on the [**], measured
by [**].  The primary analysis of the primary endpoint will be performed using
[**]. The study will be stratified by [**] at baseline (≥[**] versus <[**]) and
[**]) to compare the MMR rate by [**] between patients receiving either dose
level of ponatinib (initial dose: [**] or [**]) and patients receiving nilotinib
(initial dose: [**]) and will follow a testing procedure to ensure an [**]. An
efficacy interim analysis is planned after the first [**] [**] have at least
[**] of [**].  To maintain an overall [**] of [**] (2-sided), an [**] will be
used which requires a [**]  Thus, with 2 treatment comparisons significance will
be declared for [**]. For each dose comparison, if this boundary is not crossed
at the time of the interim analysis, then the primary analysis will be conducted
[**] following the [**]. A [**] will be used to adjust for comparisons of
Cohorts A and B to Cohort C, with a dose considered significant if the [**] is
<[**].

 





 

--------------------------------------------------------------------------------

 

 

APPENDIX 1.138

Proposed Studies

(see attached)





 

--------------------------------------------------------------------------------

 

 

APPENDIX 1.161

SUPERIORITY

“Superiority” means ponatinib has demonstrated [**] to nilotinib where, for any
ponatinib arm the [**] is [**] at the interim or if both [**]. For each dose
comparison, if this boundary is not crossed at the time of the interim analysis,
then the primary analysis will be conducted [**] following the [**]. A [**] will
be used to adjust for comparisons of Cohorts A and B to Cohort C, with a dose
considered significant if the [**]. Additionally, both dose comparisons will be
considered significant if [**] are [**] for the tests of the primary endpoint. 
The primary analysis will be based on the [**] A sensitivity analysis of the
primary endpoint will be performed on the [**], with patients not [**] treated
as [**].





 

--------------------------------------------------------------------------------

 

 

APPENDIX 1.167

Territory

Part A

 

 

European Union Countries

[**]

 

1.Austria[**]

2.Belgium[**]

3.Bulgaria

4.Croatia

5.Cyprus

6.Czech Republic[**]

7.Denmark[**]

8.Estonia

9.Finland[**]

10.France[**]

11.Germany[**]

12.Greece

13.Hungary[**]

14.Ireland[**]

15.Italy[**]

16.Latvia

17.Lithuania

18.Luxembourg[**]

19.Malta

20.Netherlands[**]

21.Poland[**]

22.Portugal[**]

23.Romania[**]

24.Slovakia[**]

25.Slovenia[**]

26.Spain[**]

27.Sweden[**]

28.United Kingdom (Scotland[**], Wales[**], England[**] and Northern Ireland)

 

29.[**]

30.[**]

31.[**]

32.[**]

33.Turkey

34.[**]

35.[**]

36.[**]

37.[**]

38.[**]

39.[**]

40.[**]

41.Israel[**]

42.[**]

43.[**]

44.[**]

45.Norway[**]

46.Russia

47.[**]

48.Switzerland

49.[**]

50.[**]

 

 

[**]

Part B EU 16

[**]





 

--------------------------------------------------------------------------------

 

 

APPENDIX 1.175

TRANSITION BACK ARRANGEMENTS

1.        Reversion

1.1       All rights granted by ARIAD US to ARIAD SWISSCO hereunder including
but not limited to the license granted in Section 2.1 shall [**].  

1.2       Subject to and in accordance with the Transition Plan referred to in
para 2 below, ARIAD SWISSCO shall [**] of (A) the ARIAD US [**], (B) the [**],
(C) [**], (D) the [**] (E) all [**],  (F) all [**], (ii) where applicable, [**]
all [**]

1.3       ARIAD SWISSCO and its Affiliates shall, subject to the Transition
Plan,  [**].  

1.4       ARIAD SWISSCO shall [**] (i) the [**]; and (ii) [**] in accordance
with the Transition Plan.  [**] will notify [**] of the [**] of [**] within
[**].

1.5       The [**] shall continue.

2.        Transition Plan

2.1 The Parties shall use Commercially Reasonable Efforts to agree, in good
faith, a transition plan to transition (the "Transition"), from ARIAD SWISSCO to
ARIAD US and/or its designee, responsibility for Development, Commercialization
and Manufacturing activities (the "Transition Plan"). Such Transition Plan shall
include [**], including [**].

2. 2 The Transition Plan shall be for a period not exceeding [**] from the date
of termination of all or part of this Agreement, or any other shorter period as
the Parties may agree in writing.

3.         Registrations and Documentation

3.1       In accordance with Applicable Laws, ARIAD US and ARIAD SWISSCO shall,
as soon as is practicably possible after termination and in any event within
[**] of termination, take such reasonable actions as are necessary to [**]

3.2       ARIAD US and ARIAD SWISSCO shall execute all necessary and appropriate
letters and applications to Regulatory Authorities (if any) to ensure that
ownership of the Registrations are transferred to ARIAD US as soon as
practicable.

3.3       The date upon which Registration is registered in ARIAD US's name
shall be known as the “Transfer Date” in respect of a particular Registration.

3.4       In the event that such a transfer is not possible under Applicable
Laws, ARIAD SWISSCO and ARIAD US shall each use Commercially Reasonable Efforts
to [**].  

3.5       From (i) [**], until (ii) [**], ARIAD SWISSCO shall [**] required to
[**].

4.         Employees

4.1       If, in the event of the termination of this Agreement by ARIAD SWISSCO
pursuant



 

--------------------------------------------------------------------------------

 

 

to Section 26.4 or 26.5, the Transition Back Arrangements are implemented
pursuant to this Agreement, it is [**] after the date of such implementation of
the Transition Plan:

1.  the Parties shall [**] to procure that any such [**]; and

2.  if the Parties are not able to procure that the [**] the [**] may [**]
including [**]; provided that the [**]  The [**] of this subparagraph (2) shall
only apply in the event that [**].  

For the purposes of this Paragraph 4, "Transfer Regulations" means the Transfer
of Undertakings (Protection of Employment) Regulations 2006 and any other law
implementing in any jurisdiction the European Council Directive 2001/23/EC on
the approximation of laws of European member states relating to the safeguarding
of employees' rights in the event of transfers of undertakings, businesses or
parts of undertakings or businesses as amended or replaced from time to time or
any equivalent or analogous legislation or regulations in any other country
within the Territory.

 

 

 



 

--------------------------------------------------------------------------------

 

 

APPENDIX 17.3

ISTs

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

 

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

 

 



 

--------------------------------------------------------------------------------

 

 

APPENDIX 19.8.2

YEAR-END COMPENSATING PAYMENT

o1.[**]





 

--------------------------------------------------------------------------------

 

 

APPENDIX 20

DISCLOSURE SCHEDULES

[**] 





 

--------------------------------------------------------------------------------

 

 

[**]





 

--------------------------------------------------------------------------------

 

 

[**]





 

--------------------------------------------------------------------------------

 

 

APPENDIX 20.1.17

[**]

[**]

 

 

 

 

 

--------------------------------------------------------------------------------